 



Exhibit 10.2
Baseline
Aged, Blind or Disabled (ABD) population
Page 1
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES
OHIO MEDICAL ASSISTANCE PROVIDER AGREEMENT
FOR MANAGED CARE PLAN
ABD ELIGIBLE POPULATION
     This provider agreement is entered into this first day of July, 2007, at
Columbus, Franklin County, Ohio, between the State of Ohio, Department of Job
and Family Services, (hereinafter referred to as ODJFS) whose principal offices
are located in the City of Columbus, County of Franklin, State of Ohio, and
Molina Healthcare of Ohio, Inc., Managed Care Plan (hereinafter referred to as
MCP), an Ohio for-profit corporation, whose principal office is located in the
city of Columbus, County of Franklin, State of Ohio.
     MCP is licensed as a Health Insuring Corporation by the State of Ohio,
Department of Insurance (hereinafter referred to as ODI), pursuant to
Chapter 1751. of the Ohio Revised Code and is organized and agrees to operate as
prescribed by Chapter 5101:3-26 of the Ohio Administrative Code (hereinafter
referred to as OAC), and other applicable portions of the OAC as amended from
time to time.
     MCP is an entity eligible to enter into a provider agreement in accordance
with 42 CFR 438.6 and is engaged in the business of providing prepaid
comprehensive health care services as defined in 42 CFR 438.2 through the
managed care program for the Aged, Blind or Disabled (ABD) eligible population
described in OAC rule 5101:3-26-02 (B).
     ODJFS, as the single state agency designated to administer the Medicaid
program under Section 5111.02 of the Ohio Revised Code and Title XIX of the
Social Security Act, desires to obtain MCP services for the benefit of certain
Medicaid recipients. In so doing, MCP has provided and will continue to provide
proof of MCP’s capability to provide quality services, efficiently, effectively
and economically during the term of this agreement.

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 2
This provider agreement is a contract between ODJFS and the undersigned Managed
Care Plan (MCP), provider of medical assistance, pursuant to the federal
contracting provisions of 42 CFR 434.6 and 438.6 in which the MCP agrees to
provide comprehensive medical services through the managed care program as
provided in Chapter 5101:3-26 of the Ohio Administrative Code, assuming the risk
of loss, and complying with applicable state statutes, Ohio Administrative Code,
and Federal statutes, rules, regulations and other requirements, including but
not limited to title VI of the Civil Rights Act of 1964; title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973; and the
Americans with Disabilities Act.
ARTICLE I — GENERAL

A.   ODJFS enters into this Agreement in reliance upon MCP’s representations
that it has the necessary expertise and experience to perform its obligations
hereunder, and MCP warrants that it does possess the necessary expertise and
experience.   B.   MCP agrees to report to the Chief of Bureau of Managed Health
Care (hereinafter referred to as BMHC) or his or her designee as necessary to
assure understanding of the responsibilities and satisfactory compliance with
this provider agreement.   C.   MCP agrees to furnish its support staff and
services as necessary for the satisfactory performance of the services as
enumerated in this provider agreement.   D.   ODJFS may, from time to time as it
deems appropriate, communicate specific instructions and requests to MCP
concerning the performance of the services described in this provider agreement.
Upon such notice and within the designated time frame after receipt of
instructions, MCP shall comply with such instructions and fulfill such requests
to the satisfaction of the department. It is expressly understood by the parties
that these instructions and requests are for the sole purpose of performing the
specific tasks requested to ensure satisfactory completion of the services
described in this provider agreement, and are not intended to amend or alter
this provider agreement or any part thereof.   E.   If the MCP previously had a
provider agreement with the ODJFS and the provider agreement terminated more
than two years prior to the effective date of any new provider agreement, such
MCP will be considered a new plan in its first year of operation with the Ohio
Medicaid managed care program.

ARTICLE II — TIME OF PERFORMANCE

A.   Upon approval by the Director of ODJFS this provider agreement shall be in
effect from the date entered through June 30, 2008, unless this provider
agreement is suspended or terminated pursuant to Article VIII prior to the
termination date, or otherwise amended pursuant to Article IX.   B.   It is
expressly agreed by the parties that none of the rights, duties and obligations
herein

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 3

    shall be binding on either party if award of this Agreement would be
contrary to the terms of Ohio Revised Code (“O.R.C.”) Section 3517.13, O.R.C.
Section 127.16, or O.R.C. Chapter 102.

ARTICLE III — REIMBURSEMENT

A.   ODJFS will reimburse MCP in accordance with rule 5101:3-26-09 of the Ohio
Administrative Code and the appropriate appendices of this provider agreement.

ARTICLE IV — RELATIONSHIP OF PARTIES

A.   ODJFS and MCP agree that, during the term of this Agreement, MCP shall be
engaged by ODJFS solely on an independent contractor basis, and neither MCP nor
its personnel shall, at any time or for any purpose, be considered as agents,
servants or employees of ODJFS or the State of Ohio. MCP shall therefore be
responsible for all MCP’s business expenses, including, but not limited to,
employee’s wages and salaries, insurance of every type and description, and all
business and personal taxes, including income and Social Security taxes and
contributions for Workers’ Compensation and Unemployment Compensation coverage,
if any.   B.   MCP agrees to comply with all applicable federal, state and local
laws in the conduct of the work hereunder.   C.   While MCP shall be required to
render services described hereunder for ODJFS during the term of this Agreement,
nothing herein shall be construed to imply, by reason of MCP’s engagement
hereunder on an independent contractor basis, that ODJFS shall have or may
exercise any right of control over MCP with regard to the manner or method of
MCP’s performance of services hereunder. The management of the work, including
the exclusive right to control or direct the manner or means by which the work
is performed, remains with MCP. ODJFS retains the right to ensure that MCP’s
work is in conformity with the terms and conditions of this Agreement.   D.  
Except as expressly provided herein, neither party shall have the right to bind
or obligate the other party in any manner without the other party’s prior
written consent.

ARTICLE V — CONFLICT OF INTEREST; ETHICS LAWS

A.   In accordance with the safeguards specified in section 27 of the Office of
Federal Procurement Policy Act (41 U.S.C. 423) and other applicable federal
requirements, no officer, member or employee of MCP, the Chief of BMHC, or other
ODJFS employee who exercises any functions or responsibilities in connection
with the review or approval of this provider agreement or provision of services
under this provider agreement shall, prior to the completion of such services or
reimbursement, acquire any interest, personal or otherwise, direct or indirect,
which is incompatible or in conflict with, or would compromise in any manner or
degree the discharge and fulfillment of his or her functions and
responsibilities with respect to the carrying out of such services. For purposes
of this



 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 4

    article, “members” does not include individuals whose sole connection with
MCP is the receipt of services through a health care program offered by MCP.  
B.   MCP represents, warrants, and certifies that it and its employees engaged
in the administration or performance of this Agreement are knowledgeable of and
understand the Ohio Ethics and Conflicts of Interest laws and Executive Order
2007-01S. MCP further represents, warrants, and certifies that neither MCP nor
any of its employees will do any act that is inconsistent with such laws and
Executive Order. The Governor’s Executive Orders may be found by accessing the
following website:
http://governor.ohio.gov/GovernorsOffice/ExecutiveOrdersDirectives/tabid/105/Default.a
spx.   C.   MCP hereby covenants that MCP, its officers, members and employees
of the MCP, shall not, prior to the completion of the work under this Agreement,
voluntarily acquire any interest, personal or otherwise, direct or indirect,
which is incompatible or in conflict with or would compromise in any manner of
degree the discharge and fulfillment of his or her functions and
responsibilities under this provider agreement. MCP shall periodically inquire
of its officers, members and employees concerning such interests.   D.   Any
such person who acquires an incompatible, compromising or conflicting personal
or business interest, on or after the effective date of this Agreement, or who
involuntarily acquires any such incompatible or conflicting personal interest,
shall immediately disclose his or her interest to ODJFS in writing. Thereafter,
he or she shall not participate in any action affecting the services under this
provider agreement, unless ODJFS shall determine in its sole discretion that, in
the light of the personal interest disclosed, his or her participation in any
such action would not be contrary to the public interest. The written disclosure
of such interest shall be made to: Chief, Bureau of Managed Health Care, ODJFS.
  E.   No officer, member or employee of MCP shall promise or give to any ODJFS
employee anything of value that is of such a character as to manifest a
substantial and improper influence upon the employee with respect to his or her
duties. No officer, member or employee of MCP shall solicit an ODJFS employee to
violate any ODJFS rule or policy relating to the conduct of the parties to this
agreement or to violate sections 102.03, 102.04, 2921.42 or 2921.43 of the Ohio
Revised Code.   F.   MCP hereby covenants that MCP, its officers, members and
employees are in compliance with section 102.04 of the Revised Code and that if
MCP is required to file a statement pursuant to 102.04(D)(2) of the Revised
Code, such statement has been filed with the ODJFS in addition to any other
required filings.

ARTICLE VI — NONDISCRIMINATION OF EMPLOYMENT

A.   MCP agrees that in the performance of this provider agreement or in the
hiring of any employees for the performance of services under this provider
agreement, MCP shall not by reason of race, color, religion, gender, sexual
orientation, age, disability, national

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 5

    origin, veteran’s status, health status, or ancestry, discriminate against
any citizen of this state in the employment of a person qualified and available
to perform the services to which the provider agreement relates.   B.   MCP
agrees that it shall not, in any manner, discriminate against, intimidate, or
retaliate against any employee hired for the performance or services under the
provider agreement on account of race, color, religion, gender, sexual
orientation, age, disability, national origin, veteran’s status, health status,
or ancestry.   C.   In addition to requirements imposed upon subcontractors in
accordance with OAC Chapter 5101:3-26, MCP agrees to hold all subcontractors and
persons acting on behalf of MCP in the performance of services under this
provider agreement responsible for adhering to the requirements of paragraphs
(A) and (B) above and shall include the requirements of paragraphs (A) and
(B) above in all subcontracts for services performed under this provider
agreement, in accordance with rule 5101:3-26-05 of the Ohio Administrative Code.

ARTICLE VII — RECORDS, DOCUMENTS AND INFORMATION

A.   MCP agrees that all records, documents, writings or other information
produced by MCP under this provider agreement and all records, documents,
writings or other information used by MCP in the performance of this provider
agreement shall be treated in accordance with rule 5101:3-26-06 of the Ohio
Administrative Code. MCP must maintain an appropriate record system for services
provided to members. MCP must retain all records in accordance with 45 CFR
Part 74.   B.   All information provided by MCP to ODJFS that is proprietary
shall be held to be strictly confidential by ODJFS. Proprietary information is
information which, if made public, would put MCP at a disadvantage in the market
place and trade of which MCP is a part [see Ohio Revised Code
Section 1333.61(D)]. MCP is responsible for notifying ODJFS of the nature of the
information prior to its release to ODJFS. Failure to provide such prior
notification is deemed to be a waiver of the proprietary nature of the
information, and a waiver of any right of MCP to proceed against ODJFS for
violation of this agreement or of any proprietary or trade secret laws. Such
failure shall also be deemed a waiver of trade secret protection in that the MCP
will have failed to make efforts that are reasonable under the circumstances to
maintain the information’s secrecy. ODJFS reserves the right to require
reasonable evidence of MCP’s assertion of the proprietary nature of any
information to be provided and ODJFS will make the final determination of
whether any or all of the information identified by the MCP is proprietary or a
trade secret. The provisions of this Article are not self-executing.   C.   MCP
shall not use any information, systems, or records made available to it for any
purpose other than to fulfill the duties specified in this provider agreement.
MCP agrees to be bound by the same standards of confidentiality that apply to
the employees of the ODJFS and the State of Ohio. The terms of this section
shall be included in any subcontracts executed by MCP for services under this
provider agreement. MCP must

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 6

    implement procedures to ensure that in the process of coordinating care,
each enrollee’s privacy is protected consistent with the confidentiality
requirements in 45 CFR parts 160 and 164.

ARTICLE VIII — SUSPENSION AND TERMINATION

A.   This provider agreement may be suspended or terminated by the department or
MCP upon written notice in accordance with the applicable rule(s) of the Ohio
Administrative Code, with termination to occur at the end of the last day of a
month.   B.   MCP, upon receipt of notice of suspension or termination, shall
cease provision of services on the suspended or terminated activities under this
provider agreement; suspend, or terminate all subcontracts relating to such
suspended or terminated activities, take all necessary or appropriate steps to
limit disbursements and minimize costs, and furnish a report, as of the date of
receipt of notice of suspension or termination describing the status of all
services under this provider agreement.   C.   In the event of suspension or
termination under this Article, MCP shall be entitled to reconciliation of
reimbursements through the end of the month for which services were provided
under this provider agreement, in accordance with the reimbursement provisions
of this provider agreement. MCP agrees to waive any right to, and shall make no
claim for, additional compensation against ODJFS by reason of such suspension or
termination.   D.   ODJFS may, in its judgment, suspend, terminate or fail to
renew this provider agreement if the MCP or MCP’s subcontractors violate or fail
to comply with the provisions of this agreement or other provisions of law or
regulation governing the Medicaid program. Where ODJFS proposes to suspend,
terminate or refuse to enter into a provider agreement, the provisions of
applicable sections of the Ohio Administrative Code with respect to ODJFS’
suspension, termination or refusal to enter into a provider agreement shall
apply, including the MCP’s right to request an adjudication hearing under
Chapter 119. of the Revised Code.   E.   When initiated by MCP, termination of
or failure to renew the provider agreement requires written notice to be
received by ODJFS at least 75 days in advance of the termination or renewal
date, provided, however, that termination or non-renewal must be effective at
the end of the last day of a calendar month. In the event of non-renewal of the
provider agreement with ODJFS, if MCP is unable to provide notice to ODJFS
75 days prior to the date when the provider agreement expires, and if, as a
result of said lack of notice, ODJFS is unable to disenroll Medicaid enrollees
prior to the expiration date, then the provider agreement shall be deemed
extended for up to two calendar months beyond the expiration date and both
parties shall, for that time, continue to fulfill their duties and obligations
as set forth herein. If an MCP wishes to terminate or not renew their provider
agreement for a specific region(s), ODJFS reserves the right to initiate a
procurement process to select additional MCPs to serve Medicaid consumers in
that region(s).

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 7
ARTICLE IX — AMENDMENT AND RENEWAL

A.   This writing constitutes the entire agreement between the parties with
respect to all matters herein. This provider agreement may be amended only by a
writing signed by both parties. Any written amendments to this provider
agreement shall be prospective in nature.   B.   This provider agreement may be
renewed one or more times by a writing signed by both parties for a period of
not more than twelve months for each renewal.   C.   In the event that changes
in State or Federal law, regulations, an applicable waiver, or the terms and
conditions of any applicable federal waiver, require ODJFS to modify this
agreement, ODJFS shall notify MCP regarding such changes and this agreement
shall be automatically amended to conform to such changes without the necessity
for executing written amendments pursuant to this Article of this provider
agreement.   D.   This Agreement supersedes any and all previous agreements,
whether written or oral, between the parties.   E.   A waiver by any party of
any breach or default by the other party under this Agreement shall not
constitute a continuing waiver by such party of any subsequent act in breach of
or in default hereunder.

ARTICLE X — LIMITATION OF LIABILITY

A.   MCP agrees to indemnify and to hold ODJFS and the State of Ohio harmless
and immune from any and all claims for injury or damages resulting from the
actions or omissions of MCP or its subcontractors in the fulfillment of this
provider agreement or arising from this Agreement which are attributable to the
MCP’s own actions or omissions of those of its trustees, officers, employees,
subcontractors, suppliers, third parties utilized by MCP, or joint venturers
while acting under this Agreement. Such claims shall include any claims made
under the Fair Labor Standards Act or under any other federal or state law
involving wages, overtime, or employment matters and any claims involving
patents, copyrights, and trademarks. MCP shall bear all costs associated with
defending ODJFS and the State of Ohio against these claims.   B.   MCP hereby
agrees to be liable for any loss of federal funds suffered by ODJFS for
enrollees resulting from specific, negligent acts or omissions of the MCP or its
subcontractors during the term of this agreement, including but not limited to
the nonperformance of the duties and obligations to which MCP has agreed under
this agreement.   C.   In the event that, due to circumstances not reasonably
within the control of MCP or ODJFS, a major disaster, epidemic, complete or
substantial destruction of facilities, war, riot or civil insurrection occurs,
neither ODJFS nor MCP will have any liability or

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 8

    obligation on account of reasonable delay in the provision or the
arrangement of covered services; provided that so long as MCP’s certificate of
authority remains in full force and effect, MCP shall be liable for the covered
services required to be provided or arranged for in accordance with this
agreement.   D.   In no event shall either party be liable to the other party
for indirect, consequential, incidental, special or punitive damages, or lost
profits.

ARTICLE XI — ASSIGNMENT

A.   ODJFS will not allow the transfer of Medicaid members by one MCP to another
MCP unless this membership has been obtained as a result of an MCP selling their
entire Ohio corporation to another health plan. MCP shall not assign any
interest in this provider agreement and shall not transfer any interest in the
same (whether by assignment or novation) without the prior written approval of
ODJFS and subject to such conditions and provisions as ODJFS may deem necessary.
Any such assignments shall be submitted for ODJFS’ review 120 days prior to the
desired effective date. No such approval by ODJFS of any assignment shall be
deemed in any event or in any manner to provide for the incurrence of any
obligation by ODJFS in addition to the total agreed-upon reimbursement in
accordance with this agreement.   B.   MCP shall not assign any interest in
subcontracts of this provider agreement and shall not transfer any interest in
the same (whether by assignment or novation) without the prior written approval
of ODJFS and subject to such conditions and provisions as ODJFS may deem
necessary. Any such assignments of subcontracts shall be submitted for ODJFS’
review 30 days prior to the desired effective date. No such approval by ODJFS of
any assignment shall be deemed in any event or in any manner to provide for the
incurrence of any obligation by ODJFS in addition to the total agreed-upon
reimbursement in accordance with this agreement.

ARTICLE XII — CERTIFICATION MADE BY MCP

A.   This agreement is conditioned upon the full disclosure by MCP to ODJFS of
all information required for compliance with federal regulations as requested by
ODJFS.   B.   By executing this agreement, MCP certifies that no federal funds
paid to MCP through this or any other agreement with ODJFS shall be or have been
used to lobby Congress or any federal agency in connection with a particular
contract, grant, cooperative agreement or loan. MCP further certifies compliance
with the lobbying restrictions contained in Section 1352, Title 31 of the U.S.
Code, Section 319 of Public Law 101-121 and federal regulations issued pursuant
thereto and contained in 45 CFR Part 93, Federal Register, Vol. 55, No. 38,
February 26, 1990, pages 6735-6756. If this provider agreement exceeds $100,000,
MCP has executed the Disclosure of Lobbying Activities, Standard Form LLL, if
required by federal regulations. This certification is material representation
of fact upon which reliance was placed when this provider agreement was entered
into.

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 9

C.   By executing this agreement, MCP certifies that neither MCP nor any
principals of MCP (i.e., a director, officer, partner, or person with beneficial
ownership of more than 5% of the MCP’s equity) is presently debarred, suspended,
proposed for debarment, declared ineligible, or otherwise excluded from
participation in transactions by any Federal agency. The MCP also certifies that
it is not debarred from consideration for contract awards by the Director of the
Department of Administrative Services, pursuant to either O.R.C. Section 153.02
or O.R.C. Section 125.25. The MCP also certifies that the MCP has no employment,
consulting or any other arrangement with any such debarred or suspended person
for the provision of items or services or services that are significant and
material to the MCP’s contractual obligation with ODJFS. This certification is a
material representation of fact upon which reliance was placed when this
provider agreement was entered into. If it is ever determined that MCP knowingly
executed this certification erroneously, then in addition to any other remedies,
this provider agreement shall be terminated pursuant to Article VII, and ODJFS
must advise the Secretary of the appropriate Federal agency of the knowingly
erroneous certification.   D.   By executing this agreement, MCP certifies
compliance with Article V as well as agreeing to future compliance with
Article V. This certification is a material representation of fact upon which
reliance was placed when this contract was entered into.   E.   By executing
this agreement, MCP certifies compliance with the executive agency lobbying
requirements of sections 121.60 to 121.69 of the Ohio Revised Code. This
certification is a material representation of fact upon which reliance was
placed when this provider agreement was entered into.   F.   By executing this
agreement, MCP certifies that MCP is not on the most recent list established by
the Secretary of State, pursuant to section 121.23 of the Ohio Revised Code,
which identifies MCP as having more than one unfair labor practice contempt of
court finding. This certification is a material representation of fact upon
which reliance was placed when this provider agreement was entered into.   G.  
By executing this agreement MCP agrees not to discriminate against individuals
who have or are participating in any work program administered by a county
Department of Job and Family Services under Chapters 5101 or 5107 of the Revised
Code.   H.   By executing this agreement, MCP certifies and affirms that, as
applicable to MCP, that no party listed or described in Division (I) or (J) of
Section 3517.13 of the Ohio Revised Code who was actually in a listed position
at the time of the contribution, has made as an individual, within the two
previous calendar years, one or more contributions in excess of One Thousand and
00/100 ($1,000.00) to the present Governor or to the governor’s campaign
committees during any time he/she was a candidate for office. This certification
is a material representation of fact upon which reliance was placed when this
provider agreement was entered into. If it is ever determined that MCP’s
certification of this requirement is false or misleading, and not withstanding
any criminal or civil liabilities imposed by law, MCP shall return to ODJFS all
monies paid to MCP under this

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 10

    provider agreement. The provisions of this section shall survive the
expiration or termination of this provider agreement.   I.   MCP agrees to
refrain from promising or giving to any ODJFS employee anything of value that is
of such a character as to manifest a substantial and improper influence upon the
employee with respect to his or her duties. MCP also agrees that it will not
solicit an ODJFS employee to violate any ODJFS rule or policy relating to the
conduct of contracting parties or to violate sections 102.03, 102.04, 2921.42 or
2921.43 of the Ohio Revised Code.   J.   By executing this agreement, MCP
certifies and affirms that HHS, US Comptroller General or representatives will
have access to books, documents, etc. of MCP.   K.   By executing this
agreement, MCP agrees to comply with the false claims recovery requirements of
Section 6032 of The Deficit Reduction Act of 2005 (also see Section 5111.101 of
the Revised Code).   L.   MCP, its officers, employees, members, any
subcontractors, and/or any independent contractors (including all field staff)
associated with this agreement agree to comply with all applicable state and
federal laws regarding a smoke-free and drug-free workplace. The MCP will make a
good faith effort to ensure that all MCP officers, employees, members, and
subcontractors will not purchase, transfer, use or possess illegal drugs or
alcohol, or abuse prescription drugs in any way while performing their duties
under this Agreement.   M.   MCP hereby represents and warrants to ODJFS that it
has not provided any material assistance, as that term is defined in O.R.C.
Section 2909.33(C), to any organization identified by and included on the United
States Department of State Terrorist Exclusion List and that it has truthfully
answered “no” to every question on the “Declaration Regarding Material
Assistance/Non-assistance to a Terrorist Organization.” MCP further represents
and warrants that it has provided or will provide such to ODJFS prior to
execution of this Agreement. If these representations and warranties are found
to be false, this Agreement is void ab initio and MCP shall immediately repay to
ODJFS any funds paid under this Agreement.

ARTICLE XIII — CONSTRUCTION

A.   This provider agreement shall be governed, construed and enforced in
accordance with the laws and regulations of the State of Ohio and appropriate
federal statutes and regulations. The provisions of this Agreement are severable
and independent, and if any such provision shall be determined to be
unenforceable, in whole or in part, the remaining provisions and any partially
enforceable provision shall, to the extent enforceable in any jurisdiction,
nevertheless be binding and enforceable.

ARTICLE XIV — INCORPORATION BY REFERENCE

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 11

A.   Ohio Administrative Code Chapter 5101:3-26 (Appendix A) is hereby
incorporated by reference as part of this provider agreement having the full
force and effect as if specifically restated herein.   B.   Appendices B through
P and any additional appendices are hereby incorporated by reference as part of
this provider agreement having the full force and effect as if specifically
restated herein.   C.   In the event of inconsistence or ambiguity between the
provisions of OAC Chapter 5101:3-26 and this provider agreement, the provisions
of OAC Chapter 5101:3-26 shall be determinative of the obligations of the
parties unless such inconsistency or ambiguity is the result of changes in
federal or state law, as provided in Article IX of this provider agreement, in
which case such federal or state law shall be determinative of the obligations
of the parties. In the event OAC 5101:3-26 is silent with respect to any
ambiguity or inconsistency, the provider agreement (including Appendices B
through P and any additional appendices), shall be determinative of the
obligations of the parties. In the event that a dispute arises which is not
addressed in any of the aforementioned documents, the parties agree to make
every reasonable effort to resolve the dispute, in keeping with the objectives
of the provider agreement and the budgetary and statutory constraints of ODJFS.

ARTICLE XV — NOTICES
All notices, consents, and communications hereunder shall be given in writing,
shall be deemed to be given upon receipt thereof, and shall be sent to the
addresses first set forth above.
ARTICLE XVI — HEADINGS
The headings in this Agreement have been inserted for convenient reference only
and shall not be considered in any questions of interpretation or construction
of this Agreement.

 



--------------------------------------------------------------------------------



 



Baseline
Aged, Blind or Disabled (ABD) population
Page 12
The parties have executed this agreement the date first written above. The
agreement is hereby accepted and considered binding in accordance with the terms
and conditions set forth in the preceding statements.

              MOLINA HEALTHCARE OF OHIO, INC.:        
 
           
BY:
  /s/ JESSE THOMAS       DATE: June 11, 2007
 
           
 
  JESSE THOMAS, PRESIDENT & CEO        
 
            OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:        
 
           
BY:
  /s/ HELEN E. JONES-KELLY       DATE: June 25, 2007
 
           
 
  HELEN E. JONES-KELLY, DIRECTOR        

 



--------------------------------------------------------------------------------



 



ABD PROVIDER AGREEMENT INDEX
July 1, 2007

      APPENDIX   TITLE
 
   
APPENDIX A
  OAC RULES 5101:3-26
 
   
APPENDIX B
  SERVICE AREA SPECIFICATIONS — ABD ELIGIBLE POPULATION
 
   
APPENDIX C
  MCP RESPONSIBILITIES — ABD ELIGIBLE POPULATION
 
   
APPENDIX D
  ODJFS RESPONSIBILITIES — ABD ELIGIBLE POPULATION
 
   
APPENDIX E
  RATE METHODOLOGY — ABD ELIGIBLE POPULATION
 
   
APPENDIX F
  REGIONAL RATES — ABD ELIGIBLE POPULATION
 
   
APPENDIX G
  COVERAGE AND SERVICES — ABD ELIGIBLE POPULATION
 
   
APPENDIX H
  PROVIDER PANEL SPECIFICATIONS — ABD ELIGIBLE POPULATION
 
   
APPENDIX I
  PROGRAM INTEGRITY — ABD ELIGIBLE POPULATION
 
   
APPENDIX J
  FINANCIAL PERFORMANCE — ABD ELIGIBLE POPULATION
 
   
APPENDIX K
  QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM AND EXTERNAL QUALITY
REVIEW — ABD ELIGIBLE POPULATION
 
   
APPENDIX L
  DATA QUALITY — ABD ELIGIBLE POPULATION
 
   
APPENDIX M
  PERFORMANCE EVALUATION — ABD ELIGIBLE POPULATION
 
   
APPENDIX N
  COMPLIANCE ASSESSMENT SYSTEM — ABD ELIGIBLE POPULATION
 
   
APPENDIX O
  PAY-FOR-PERFORMANCE (P4P) — ABD ELIGIBLE POPULATION
 
   
APPENDIX P
  MCP TERMINATIONS/NONRENEWALS/AMENDMENTS — ABD ELIGIBLE POPULATION

 



--------------------------------------------------------------------------------



 



APPENDIX A
OAC RULES 5101:3-26
The managed care program rules can be accessed electronically through the BMHC
page of the ODJFS website.

 



--------------------------------------------------------------------------------



 



APPENDIX B
SERVICE AREA SPECIFICATIONS
ABD ELIGIBLE POPULATION
MCP : Molina Healthcare of Ohio, Inc.
The MCP agrees to provide services to Aged, Blind or Disabled (ABD) members
residing in the following service area(s):
Service Area: Central Region — Crawford, Delaware, Fairfield, Fayette, Franklin,
Hocking, Knox, Licking, Logan, Madison, Marion, Montgomery, Morrow, Perry,
Pickaway, Pike, Ross, and Scioto counties.
Service Area: Southeast Region : Athens, Belmont, Coshocton, Gallia, Guernsey,
Harrison, Jackson, Jefferson, Lawrence, Meigs, Monroe, Morgan, Muskingum, Noble,
Vinton, and Washington counties.
Service Area: Southwest Region: Adams, Brown, Butler, Clermont, Clinton,
Hamilton, Highland, and Warren counties.
Service Area: West Central Region: Champaign, Clark, Darke, Greene, Miami,
Montgomery, Preble, and Shelby counties.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled population
Page 1
APPENDIX C
MCP RESPONSIBILITIES
ABD ELIGIBLE POPULATION
The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) — MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.
General Provisions

1.   The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.   2.   The MCP must submit a
current copy of their Certificate of Authority (COA) to ODJFS within 30 days of
issuance by the Ohio Department of Insurance.   3   The MCP must designate the
following:       a. A primary contact person (the Medicaid Coordinator) who will
dedicate a majority of their time to the Medicaid product line and coordinate
overall communication between ODJFS and the MCP. ODJFS may also require the MCP
to designate contact staff for specific program areas. The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.       b. A provider relations
representative for each service area included in their ODJFS provider agreement.
This provider relations representative can serve in this capacity for only one
service area (as specified in Appendix H).       If an MCP serves both the CFC
and ABD populations, they are not required to designate a separate provider
relations representative or Medicaid Coordinator for each population group.   4.
  All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.   5.   The MCP must be represented at all meetings and events designated
by ODJFS as requiring mandatory attendance.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 2

6.   The MCP must have an administrative office located in Ohio.   7.   Upon
request by ODJFS, the MCP must submit information on the current status of their
company’s operations not specifically covered under this Agreement (for example,
other product lines, Medicaid contracts in other states, NCQA accreditation,
etc.) unless otherwise excluded by law.   8.   The MCP must have all new
employees trained on applicable program requirements, and represent, warrant and
certify to ODJFS that such training occurs, or has occurred.   9.   If an MCP
determines that it does not wish to provide, reimburse, or cover a counseling
service or referral service due to an objection to the service on moral or
religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change. MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP’s
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide.   10.   For any data and/or documentation that MCPs are required to
maintain, ODJFS may request that MCPs provide analysis of this data and/or
documentation to ODJFS in an aggregate format, such format to be solely
determined by ODJFS.   11.   The MCP is responsible for determining medical
necessity for services and supplies requested for their members as specified in
OAC rule 5101:3-26-03. Notwithstanding such responsibility, ODJFS retains the
right to make the final determination on medical necessity in specific member
situations.   12.   In addition to the timely submission of medical records at
no cost for the annual external quality review as specified in OAC rule
5101:3-26-07, the MCP may be required for other purposes to submit medical
records at no cost to ODJFS and/or designee upon request.   13.   The MCP must
notify the BMHC of the termination of an MCP panel provider that is designated
as the primary care physician for 100 or more of the MCP’s ABD members. The MCP
must provide notification within one working day of the MCP becoming aware of
the termination.   14.   Upon request by ODJFS, MCPs may be required to provide
written notice to members of any significant change(s) affecting contractual
requirements, member services or access to providers.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 3

15.   MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program. Before MCPs notify potential or
current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability. If an MCP elects
to provide additional services, the MCP must ensure to the satisfaction of ODJFS
that the services are readily available and accessible to members who are
eligible to receive them.

  a.   MCPs are required to make transportation available to any member
requesting transportation when they must travel thirty (30) miles or more from
their home to receive a medically-necessary Medicaid-covered service. If the MCP
offers transportation to their members as an additional benefit and this
transportation benefit only covers a limited number of trips, the required
transportation listed above may not be counted toward this trip limit.     b.  
Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab). MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.     c.   MCPs must give ODJFS and members ninety (90) days prior notice
when decreasing or ceasing any additional benefit(s). When it is beyond the
control of the MCP, as demonstrated to ODJFS’ satisfaction, ODJFS must be
notified within one (1) working day.

16.   MCPs must comply with any applicable Federal and State laws that pertain
to member rights and ensure that its staff adhere to such laws when furnishing
services to its members. MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.   17.   MCPs must comply with any
other applicable Federal and State laws (such as Title VI of the Civil rights
Act of 1964, etc.) and other laws regarding privacy and confidentiality. , as
such may be applicable to this Agreement.   18.   Upon request, the MCP will
provide members and potential members with a copy of their practice guidelines.
  19.   The MCP is responsible for promoting the delivery of services in a
culturally competent manner, as solely determined by ODJFS, to all members,
including those with limited English proficiency (LEP) and diverse cultural and
ethnic backgrounds.       All MCPs must comply with the requirements specified
in OAC rules 5101:3-26-03.1,

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 4
5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and 5101:3-26-08.2 for
providing assistance to LEP members and eligible individuals. In addition, MCPs
must provide written translations of certain MCP materials in the prevalent
non-English languages of members and eligible individuals in accordance with the
following:

  a.   When 10% or more of the ABD eligible individuals in the MCP’s service
area have a common primary language other than English, the MCP must translate
all ODJFS-approved marketing materials into the primary language of that group.
The MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area. When the 10% threshold is met, the MCP must report this
information to ODJFS, in a format as requested by ODJFS, translate their
marketing materials, and make these marketing materials available to eligible
individuals. MCPs must submit to ODJFS, upon request, their prevalent non
English language analysis of eligible individuals and the results of this
analysis.     b.   When 10% or more of an MCP’s ABD members in the MCP’s service
area have a common primary language other than English, the MCP must translate
all ODJFS-approved member materials into the primary language of that group. The
MCP must monitor their membership and conduct a quarterly assessment to
determine which, if any, primary language groups meet the 10% threshold. When
the 10% threshold is met, the MCP must report this information to ODJFS, in a
format as requested by ODJFS, translate their member materials, and make these
materials available to their members. MCPs must submit to ODJFS, upon request,
their prevalent non-English language member analysis and the results of this
analysis.

20.   The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services). This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated above,
when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members. This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share member specific communication needs information with their
providers [e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party
Administrators (TPAs)], as applicable. MCPs must submit to ODJFS, upon request,
detailed information regarding the MCP’s members with

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 5
special communication needs, which could include individual member names, their
specific communication need, and any provision of special services to members
(i.e., those special services arranged by the MCP as well as those services
reported to the MCP which were arranged by the provider).
Additional requirements specific to providing assistance to hearing-impaired,
vision- impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.

21.   The MCP is responsible for ensuring that all member materials use easily
understood language and format. The determination of what materials comply with
this requirement is in the sole discretion of ODJFS.   22.   Pursuant to OAC
rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is responsible for ensuring that
all MCP marketing and member materials are prior approved by ODJFS before being
used or shared with members. Marketing and member materials are defined as
follows:

  a.   Marketing materials are those items produced in any medium, by or on
behalf of an MCP, including gifts of nominal value (i.e., items worth no more
than $15.00), which can reasonably be interpreted as intended to market to
eligible individuals.     b.   Member materials are those items developed, by or
on behalf of an MCP, to fulfill MCP program requirements or to communicate to
all members or a group of members. Member health education materials that are
produced by a source other than the MCP and which do not include any reference
to the MCP are not considered to be member materials.     c.   All MCP marketing
and member materials must represent the MCP in an honest and forthright manner
and must not make statements which are inaccurate, misleading, confusing, or
otherwise misrepresentative, or which defraud eligible individuals or ODJFS.    
d.   All MCP marketing cannot contain any assertion or statement (whether
written or oral) that the MCP is endorsed by CMS, the Federal or State
government or similar entity.     e.   MCPs must establish positive working
relationships with the CDJFS offices and must not aggressively solicit from
local Directors, MCP County Coordinators, or or other staff. Furthermore, MCPs
are prohibited from offering gifts of nominal value (i.e. clipboards, pens,
coffee mugs, etc.) to CDJFS offices or

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 6
managed care enrollment center (MCEC) staff, as these may influence an
individual’s decision to select a particular MCP.

23.   Advance Directives — All MCPs must comply with the requirements specified
in 42 CFR 422.128. At a minimum, the MCP must:

  a.   Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.     b.  
Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the MCP:

  i.   Provides written information to all adult members concerning:

  a.   the member’s rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives. (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).     b.
  the MCP’s policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;     c.   any changes in state law
regarding advance directives as soon as possible but no later than ninety
(90) days after the proposed effective date of the change; and     d.   the
right to file complaints concerning noncompliance with the advance directive
requirements with the Ohio Department of Health.

  ii.   Provides for education of staff concerning the MCP’s policies and
procedures on advance directives;     iii.   Provides for community education
regarding advance directives directly or in concert with other providers or
entities;

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 7

  iv.   Requires that the member’s medical record document whether or not the
member has executed an advance directive; and     v.   Does not condition the
provision of care, or otherwise discriminate against a member, based on whether
the member has executed an advance directive.

24.   New Member Materials       Pursuant to OAC rule 5101:3-26-08.2 (B)(3),
MCPs must provide to each member or assistance group, as applicable, an MCP
identification (ID) card, a new member letter, a member handbook, a provider
directory, and information on advance directives.       a. MCPs must use the
model language specified by ODJFS for the new member letter.       b. The ID
card and new member letter must be mailed together to the member via a method
that will ensure their receipt prior to the member’s effective date of coverage.
      c. The member handbook, provider directory and advance directives
information may be mailed to the member separately from the ID card and new
member letter. MCPs will meet the timely receipt requirement for these materials
if they are mailed to the member within (twenty-four) 24 hours of the MCP
receiving the ODJFS produced monthly membership roster (MMR). This is provided
the materials are mailed via a method with an expected delivery date of no more
than five (5) days. If the member handbook, provider directory and advance
directives information are mailed separately from the ID card and new member
letter and the MCP is unable to mail the materials within twenty-four
(24) hours, the member handbook, provider directory and advance directives
information must be mailed via a method that will ensure receipt by no later
than the effective date of coverage. If the MCP mails the ID card and new member
letter with the other materials (e.g., member handbook, provider directory, and
advance directives), the MCP must ensure that all materials are mailed via a
method that will ensure their receipt prior to the member’s effective date of
coverage.       d. MCPs must designate two (2) MCP staff members to receive a
copy of the new member materials on a monthly basis in order to monitor the
timely receipt of these materials. At least one of the staff members must
receive the materials at their home address.

25.   Call Center Standards       The MCP must provide assistance to members
through a member services toll-free call-in system pursuant to OAC rule
5101:3-26-08.2(A)(1). MCP member services staff must be available nationwide to
provide assistance to members through the toll-free call-in system every Monday
through Friday, at all times during the hours of 7:00 am to 7:00 pm Eastern
Time, except for the following major holidays:

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 8

  •   New Year’s Day     •   Martin Luther King’s Birthday     •   Memorial Day
    •   Independence Day     •   Labor Day     •   Thanksgiving Day     •  
Christmas Day     •   2 optional closure days: These days can be used
independently or in combination with any of the major holiday closures but
cannot both be used within the same closure period. Before announcing any
optional closure dates to members and/or staff, MCPs must receive ODJFS
prior-approval which verifies that the optional closure days meet the specified
criteria.

If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday. If a major holiday falls on a Sunday, the member
services line may be closed on the following Monday. MCP member services closure
days must be specified in the MCP’s member handbook, member newsletter, or other
some general issuance to the MCP’s members at least thirty (30) days in advance
of the closure.
The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day, toll-free call-in system, available
nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The twenty-four (24)/7
hour call-in system must be staffed by appropriately trained medical personnel.
For the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.
MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and twenty-four (24) hour toll-free call-in systems to
ODJFS. ODJFS will inform the MCPs of any changes/updates to these URAC call
center standards.
MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative Code (OAC) rule 5101:3-26-08.4(A)(9)]. Therefore, the member
services call center requirement may not be met through the execution of a
Medicaid Delegation Subcontract Addendum or Medicaid Combined Services
Subcontract Addendum.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 9

26.   Notification of Optional MCP Membership       In order to comply with the
terms of the ODJFS State Plan Amendment for the managed care program (i.e., 42
CFR 438.50), MCPs in mandatory membership service areas must inform new members,
as applicable, that MCP membership is optional for certain populations.
Specifically, MCPs must inform any applicable pending member or member that the
following ABD population is not required to select an MCP in order to receive
their Medicaid healthcare benefit and what steps they need to take if they do
not wish to be a member of an MCP:

  •   Indians who are members of federally-recognized tribes, except as
permitted under 42 C.F.R 438.50(d)(21).

27.   HIPAA Privacy Compliance Requirements       The Health Insurance
Portability and Accountability Act (HIPAA) Privacy Regulations at 45 CFR. §
164.502(e) and § 164.504(e) require ODJFS to have agreements with MCPs as a
means of obtaining satisfactory assurance that the MCPs will appropriately
safeguard all personal identified health information. Protected Health
Information (PHI) is information received from or on behalf of ODJFS that meets
the definition of PHI as defined by HIPAA and the regulations promulgated by the
United States Department of Health and Human Services, specifically 45 CFR
164.501, and any amendments thereto. MCPs must agree to the following:

  a.   MCPs shall not use or disclose PHI other than is permitted by this
Agreement or required by law.     b.   MCPs shall use appropriate safeguards to
prevent unauthorized use or disclosure of PHI.     c.   MCPs shall report to
ODJFS any unauthorized use or disclosure of PHI of which it becomes aware. Any
breach by the MCP or its representatives of protected health information (PHI)
standards shall be immediately reported to the State HIPAA Compliance Officer
through the Bureau of Managed Health Care. MCPs must provide documentation of
the breach and complete all actions ordered by the HIPAA Compliance Officer.    
d.   MCPs shall ensure that all its agents and subcontractors agree to these
same PHI conditions and restrictions.     e.   MCPs shall make PHI available for
access as required by law.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD)population
Page 10

  f.   MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.     g.   MCPs shall make PHI disclosure
information available for accounting as required by law.     h.   MCPs shall
make its internal PHI practices, books and records available to the Secretary of
Health and Human Services (HHS) to determine compliance.     i.   Upon
termination of their agreement with ODJFS, the MCPs, at ODJFS’ option, shall
return to ODJFS, or destroy, all PHI in its possession, and keep no copies of
the information, except as requested by ODJFS or required by law.     j.   ODJFS
will propose termination of the MCP’s provider agreement if ODJFS determines
that the MCP has violated a material breach under this section of the agreement,
unless inconsistent with statutory obligations of ODJFS or the MCP.

28.   Electronic Communications — MCPs are required to purchase/utilize
Transport Layer Security (TLS) for all e-mail communication between ODJFS and
the MCP. The MCP’s e-mail gateway must be able to support the sending and
receiving of e-mail using Transport Layer Security (TLS) and the MCP’s gateway
must be able to enforce the sending and receiving of email via TLS.   29.   MCP
Membership acceptance, documentation and reconciliation

  a.   Selection Services Contractor: The MCP shall provide to the MCEC ODJFS
prior-approved MCP materials and directories for distribution to eligible
individuals who request additional information about the MCP.     b.   Monthly
Reconciliation of Membership and Premiums: The MCP shall reconcile member data
as reported on the MCEC produced consumer contact record (CCR) with the
ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received. Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments reported on the monthly
remittance advice (RA).         The MCP shall work directly with the ODJFS, or
other ODJFS-identified entity, to resolve any difficulties in interpreting or
reconciling premium information. Premium reconciliation questions must be
identified within thirty (30) days of receipt of the RA.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 11

  c.   Monthly Premiums: The MCP must be able to receive monthly premiums in a
method specified by ODJFS. (ODJFS monthly prospective premium issue dates are
provided in advance to the MCPs.) Various retroactive premium payments and
recovery of premiums paid (e.g., retroactive terminations of membership,
deferments, etc.,) may occur via any ODJFS weekly remittance.     d.   Hospital
Deferment Requests: When an MCP learns of a current hospitalized member’s intent
to disenroll through the CCR or the 834, the disenrolling MCP must notify ODJFS
within five (5) business days of receipt of the CCR or 834. When the MCP learns
of a new member’s hospitalization that is eligible for deferment prior to that
member’s discharge, the MCP shall notify the hospital and treating providers of
the potential that the MCP may not be the payer. The MCP shall work with
hospitals, providers and the ODJFS to assure that discharge planning assures
continuity of care and accurate payment. Notwithstanding the MCP’s right to
request a hospital deferment up to six (6) months following the member’s
effective date, when the MCP learns of a deferment-eligible hospitalization, the
MCP shall notify the ODJFS and request the deferment within five (5) business
days of learning of the potential deferment. When the MCP is notified by ODJFS
of a potential hospital deferment, the MCP must respond to ODJFS within five
(5) business days of the receipt of the deferment information from ODJFS.     e.
  Just Cause Requests: The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.     f.   Eligible Individuals: If an eligible individual
contacts the MCP, the MCP must provide any MCP-specific managed care program
information requested. The MCP must not attempt to assess the eligible
individual’s health care needs. However, if the eligible individual inquires
about continuing/transitioning health care services, MCPs shall provide an
assurance that all MCPs must cover all medically necessary Medicaid-covered
health care services and assist members with transitioning their health care
services.     g.   Pending Member         If a pending member (i.e., an eligible
individual subsequent to plan selection or assignment, but prior to their
membership effective date) contacts the selected MCP, the MCP must provide any
membership information requested, including but not limited to, assistance in
determining whether the current medications require prior authorization. The MCP
must also ensure that any care coordination (e.g., PCP selection, prescheduled
services and transition of services) information provided by

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 12
the pending member is logged in the MCP’s system and forwarded to the
appropriate MCP staff for processing as required. MCPs may confirm any
information provided on the CCR at this time. Such communication does not
constitute confirmation of membership. MCPs are prohibited from initiating
contact with a pending member. Upon receipt of the 834, the MCP may contact a
pending member to confirm information provided on the CCR or the 834, assist
with care coordination and transition of care, and inquire if the pending member
has any membership questions.

  h.   Transition of Fee-For-Service Members         Providing care
coordination, access to preventive and specialized care, case management, member
services, and education with minimal disruption to members’ established
relationships with providers and existing care treatment plans is critical for
members transitioning from Medicaid fee-for-service to managed care. MCPs must
develop and implement a transition plan that outlines how the MCP will
effectively address the unique care coordination issues of members in their
first three months of MCP membership and how the various MCP departments will
coordinate and share information regarding these new members. The transition
plan must include at a minimum:

  i.   An effective outreach process to identify each new member’s existing
and/or potential health care needs that results in a new member profile that
includes, but is not limited to identification of:

  a.   Health care needs, including those services received through state
sub-recipient agencies [e.g., the Ohio Department of Mental Health (ODMH), the
Ohio Department of Mental Retardation and Developmental Disabilities (ODMR/DD),
the Ohio Department of Alcohol and Drug Addiction Services (ODADAS) and the Ohio
Department of Aging (ODA)];     b.   Existing sources of care (i.e., primary
physicians, specialists, case manager(s), ancillary and other care givers); and
    c.   Current care therapies for all aspects of health care services,
including scheduled health care appointments, planned and/or approved surgeries
(inpatient or outpatient), ancillary or medical therapies, prescribed drugs,
home health care services, private duty nursing (PDN), scheduled lab/radiology
tests, necessary durable medical equipment, supplies and needed/approved
transportation arrangements.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 13

  ii.   Strategies for how each new member will obtain care therapies from
appropriate sources of care as an MCP member. The MCP’s strategies must include
at a minimum:

  a.   Allowing their new members that are transitioning from Medicaid
fee-for-service to receive services from out-of-panel providers if the member or
provider contacts the MCP to discuss the scheduled health services in advance of
the service date and one of the following applies:

  i.   The member has appointments within the initial three months of the MCP
membership with a primary physician or specialty physicians that were scheduled
prior to the effective date of the MCP membership;     ii.   The member is in
her third trimester of pregnancy and has an established relationship with an
obstetrician and/or delivery hospital;     iii.   The member has been scheduled
for an inpatient or outpatient surgery and has been prior-approved and/or
precertified pursuant to OAC rule 5101:3-2-40 (surgical procedures would also
include follow-up care as appropriate);     iv.   The member is receiving
ongoing chemotherapy or radiation treatment; or     v.   The member has been
released from the hospital within thirty (30) days prior to MCP enrollment and
is following a treatment plan.

If contacted by the member, the MCP must contact the provider’s office as
expeditiously as the situation warrants to confirm that the service(s) meets the
above criteria.

  b.   Allowing their new members that are transitioning from Medicaid
fee-for-service to continue receiving home care services (i.e., nursing, aide,
and skilled therapy services) and private duty nursing (PDN) services if the
member or provider contacts the MCP to discuss the health services in advance of
the service date. These services must be covered from the date of the member or

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 14
provider contact at the current service level, and with the current provider,
whether a panel or out-of-panel provider, until the MCP conducts a medical
necessity review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1. As soon as the MCP becomes aware of the member’s current home
care services, the MCP must initiate contact with the current provider and
member as applicable to ensure continuity of care and coordinate a transfer of
services to a panel provider, if appropriate.

  c.   Honoring any current fee-for-service prior authorization to allow their
new members that are transitioning from Medicaid fee-for- service to receive
services from the authorized provider, whether a panel or out-of-panel provider,
for the following approved services:

  i.   an organ, bone marrow, or hematapoietic stem cell transplant pursuant to
OAC rule 5101:3-2-07.1;     ii.   dental services that have not yet been
received;     iii.   vision services that have not yet been received;     iv.  
durable medical equipment (DME) that has not yet been received. Ongoing DME
services and supplies are to be covered by the MCP as previously-authorized
until the MCP conducts a medical necessity review and renders an authorization
decision pursuant to OAC rule 5101:3-26-03.1.     v.   private duty nursing
(PDN) services. PDN services must be covered at the previously-authorized
service level until the MCP conducts a medical necessity review and renders an
authorization decision pursuant to OAC rule 5101:3-26-03.1.

As soon as the MCP becomes aware of the member’s current fee-for-service
authorization approval, the MCP must initiate contact with the authorized
provider and member as applicable to ensure continuity of care. The MCP must
implement a plan to meet the member’s immediate and ongoing medical needs and,
with the exception of organ, bone marrow, or hematapoietic stem cell
transplants, coordinate the transfer of services to a panel provider, if
appropriate.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 15
When an MCP medical necessity review results in a decision to reduce, suspend,
or terminate services previously authorized by fee-for-service Medicaid, the MCP
must notify the member of their state hearing rights no less than 15 calendar
days prior to the effective date of the MCP’s proposed action, per rule
5101:3-26-08.4 of the Administrative Code.

  d.   Reimbursing out-of-panel providers that agree to provide the transition
services at 100% of the current Medicaid fee-for-service provider rate for the
service(s) identified in Section 29.h.ii.(a., b., and c.) of this appendix.    
e.   Documenting the provision of transition services identified in
Section 29.h.ii.(a., b., and c.) of this appendix as follows:

  i.   For non-panel providers, notification to the provider confirming the
provider’s agreement/disagreement to provide the service and accept 100% of the
current Medicaid fee-for-service rate as payment. If the provider agrees, the
distribution of the MCP’s materials as outlined in Appendix G.4.e.     ii.  
Notification to the member of the non-panel provider’s agreement /disagreement
to provide the service. If the provider disagrees, notification to the member of
the MCP’s availability to assist with locating a provider as expeditiously as
the member’s health condition warrants.     iii.   For panel providers,
notification to the provider and member confirming the MCP’s responsibility to
cover the service.

MCPs must use the ODJFS-specified model language for the provider and member
notices and maintain documentation of all member and/or provider contacts
relating to such services.

  f.   Not requiring prior-authorization of any prescription drug that does not
require prior authorization by Medicaid fee-for-service for the initial three
months of a member’s MCP membership. Additionally, all atypical anti-psychotic
drugs that do not require prior authorization by Medicaid fee-for-service must
be exempted from prior authorization requirements for all MCP ABD members

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 16
through December 2007, after which time ODJFS will re-evaluate the continuation
of this pharmacy utilization strategy.

30.   Health Information System Requirements       The ability to develop and
maintain information management systems capacity is crucial to successful plan
performance. ODJFS therefore requires MCPs to demonstrate their ongoing capacity
in this area by meeting several related specifications.

  a.   Health Information System

  i.   As required by 42 CFR 438.242(a), each MCP must maintain a health
information system that collects, analyzes, integrates, and reports data. The
system must provide information on areas including, but not limited to,
utilization, grievances and appeals, and MCP membership terminations for other
than loss of Medicaid eligibility.     ii.   As required by 42 CFR
438.242(b)(1), each MCP must collect data on member and provider characteristics
and on services furnished to its members.     iii.   As required by 42 CFR
438.242(b)(2), each MCP must ensure that data received from providers is
accurate and complete by verifying the accuracy and timeliness of reported data;
screening the data for completeness, logic, and consistency; and collecting
service information in standardized formats to the extent feasible and
appropriate.     iv.   As required by 42 CFR 438.242(b)(3), each MCP must make
all collected data available upon request by ODJFS or the Center for Medicare
and Medicaid Services (CMS).     v.   Acceptance testing of any data that is
electronically submitted to ODJFS is required:

  a.   Before an MCP may submit production files     b.   Whenever an MCP
changes the method or preparer of the electronic media; and/or     c.   When the
ODJFS determines an MCP’s data submissions have an unacceptably high error rate.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 17
MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test files in the ODJFS-specified formats. Once
an acceptable test file is submitted to ODJFS, as determined solely by ODJFS,
the MCP can return to submitting production files. ODJFS will inform MCPs in
writing when a test file is acceptable. Once an MCP’s new or modified
information system is operational, that MCP will have up to ninety (90) days to
submit an acceptable test file and an acceptable production file.
Submission of test files can start before the new or modified information system
is in production. ODJFS reserves the right to verify any MCP’s capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.

  b.   Electronic Data Interchange and Claims Adjudication Requirements        
Claims Adjudication         The MCP must have the capacity to electronically
accept and adjudicate all claims to final status (payment or denial).
Information on claims submission procedures must be provided to non-contracting
providers within thirty (30) days of a request. MCPs must inform providers of
its ability to electronically process and adjudicate claims and the process for
submission. Such information must be initiated by the MCP and not only in
response to provider requests.         The MCP must notify providers who have
submitted claims of claims status [paid, denied, pended (suspended)] within one
month of receipt. Such notification may be in the form of a claim
payment/remittance advice produced on a routine monthly, or more frequent,
basis.         Electronic Data Interchange         The MCP shall comply with all
applicable provisions of HIPAA including electronic data interchange
(EDI) standards for code sets and the following electronic transactions:        
Health care claims;
Health care claim status request and response;
Health care payment and remittance status;
Standard code sets; and

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 18
National Provider Identifier (NPI).
Each EDI transaction processed by the MCP shall be implemented in conformance
with the appropriate version of the transaction implementation guide, as
specified by applicable federal rule or regulation.
The MCP must have the capacity to accept the following transactions from the
Ohio Department of Job and Family services consistent with EDI processing
specifications in the transaction implementation guides and in conformance with
the 820 and 834 Transaction Companion Guides issued by ODJFS:
ASC X12 820 — Payroll Deducted and Other Group Premium Payment for Insurance
Products; and
ASC X12 834 — Benefit Enrollment and Maintenance.
The MCP shall comply with the HIPAA mandated EDI transaction standards and code
sets no later than the required compliance dates as set forth in the federal
regulations.
Documentation of Compliance with Mandated EDI Standards
The capacity of the MCP and/or applicable trading partners and business
associates to electronically conduct claims processing and related transactions
in compliance with standards and effective dates mandated by HIPAA must be
demonstrated, to the satisfaction of ODJFS, as outlined below.
Verification of Compliance with HIPAA (Health Insurance Portability and
Accountability Act of 1995)
MCPs shall comply with the transaction standards and code sets for sending and
receiving applicable transactions as specified in 45 CFR Part 162 — Health
Insurance Reform: Standards for Electronic Transactions (HIPAA regulations) In
addition the MCP must enter into the appropriate trading partner agreement and
implemented standard code sets. If the MCP has obtained third-party
certification of HIPAA compliance for any of the items listed below, that
certification may be submitted in lieu of the MCP’s written verification for the
applicable item(s).

  i.   Trading Partner Agreements     ii.   Code Sets     iii.   Transactions

  a.   Health Care Claims or Equivalent Encounter Information

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 19

      (ASC X12N 837 & NCPDP 5.1)     b.   Eligibility for a Health Plan (ASC
X12N 270/271)     c.   Referral Certification and Authorization (ASC X12N 278)  
  d.   Health Care Claim Status (ASC X12N 276/277)     e.   Enrollment and
Disenrollment in a Health Plan (ASC X12N 834)     f.   Health Care Payment and
Remittance Advice (ASC X12N 835)     g.   Health Plan Premium Payments (ASC X12N
820)     h.   Coordination of Benefits

Trading Partner Agreement with ODJFS
MCPs must complete and submit an EDI trading partner agreement in a format
specified by the ODJFS. Submission of the copy of the trading partner agreement
prior to entering into this Agreement may be waived at the discretion of ODJFS;
if submission prior to entering into the Agreement is waived, the trading
partner agreement must be submitted at a subsequent date determined by ODJFS.
Noncompliance with the EDI and claims adjudication requirements will result in
the imposition of penalties, as outlined in Appendix N, Compliance Assessment
System, of the Provider Agreement.

  c.   Encounter Data Submission Requirements         General Requirements      
  Each MCP must collect data on services furnished to members through an
encounter data system and must report encounter data to the ODJFS. MCPs are
required to submit this data electronically to ODJFS on a monthly basis in the
following standard formats:

  •   Institutional Claims — UB92 flat file     •   Noninstitutional Claims —
National standard format     •   Prescription Drug Claims — NCPDP

ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting
MCP capitation rates. For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality, performance measures and standards
are described in the Agreement.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 20
An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement between the MCP and the provider. (For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. However, for the purposes of
calculating a utilization measure, this would be counted as a single emergency
department visit. If a member visits their PCP and the PCP examines the member
and has laboratory procedures done within the office, then this is one encounter
between the member and their PCP.)
If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab. For pharmacy
encounters, each prescription filled is a separate encounter.
Encounters include services paid for retrospectively, through fee-for- service
payment arrangements, and prospectively, through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions.
All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g., unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.
Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.
Acceptance testing of encounter data is required as specified in
Section 29(a)(v) of this Appendix.
Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP’s Chief Executive Officer (CEO), Chief Financial Officer (CFO), or an
individual who has delegated authority to sign for, and who reports directly to,
the MCP’s CEO or CFO.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 21
Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five (35) days
after the end of the month in which they were paid. (For example, claims paid in
January are due March 5.) ODJFS recommends that MCPs submit files in the
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.

  d.   Information Systems Review         Every two (2) years, and before ODJFS
enters into a provider agreement with a new MCP, ODJFS or designee may review
the information system capabilities of each MCP. Each MCP must participate in
the review, except as specified below. The review will assess the extent to
which MCPs are capable of maintaining a health information system including
producing valid encounter data, performance measures, and other data necessary
to support quality assessment and improvement, as well as managing the care
delivered to its members.         The following activities, at a minimum, will
be carried out during the review. ODJFS or its designee will:

  i.   Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.     ii.   Review
the completed ISCA and accompanying documents;     iii.   Conduct interviews
with MCP staff responsible for completing the ISCA, as well as staff responsible
for aspects of the MCP’s information systems function;     iv.   Analyze the
information obtained through the ISCA, conduct follow-up interviews with MCP
staff, and write a statement of findings about the MCP’s information system.    
v.   Assess the ability of the MCP to link data from multiple sources;     vi.  
Examine MCP processes for data transfers;     vii.   If an MCP has a data
warehouse, evaluate its structure and reporting capabilities;

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 22

  viii.   Review MCP processes, documentation, and data files to ensure that
they comply with state specifications for encounter data submissions; and    
ix.   Assess the claims adjudication process and capabilities of the MCP.

As noted above, the information system review may be performed every two years.
However, if ODJFS or its designee identifies significant information system
problems, then ODJFS or its designee may conduct, and the MCP must participate
in, a review the following year, or in such a timeframe as ODJFS, in their sole
discretion, deems appropriate to ensure accuracy and efficiency of the MCP
health information system.
If an MCP had an assessment performed of its information system through a
private sector accreditation body or other independent entity within the two
years preceding the time when ODJFS or its designee will be conducting its
review, and has not made significant changes to its information system since
that time, and the information gathered is the same as or consistent with the
ODJFS or its designee’s proposed review, as determined by the ODJFS, then the
MCP will not required to undergo the IS review. The MCP must provide ODJFS or
its designee with a copy of the review that was performed so that ODJFS can
determine whether or not the MCP will be required to participate in the IS
review. MCPs who are determined to be exempt from the IS review must participate
in subsequent information system reviews, as determined by ODJFS.

31.   If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g., eligibility verification), the MCP
must receive prior written approval from ODJFS that verifies that the proper
safeguards, firewalls, etc., are in place to protect member data.   32.   MCPs
must receive prior written approval from ODJFS before adding any information to
their website that would require ODJFS prior approval in hard copy form (e.g.,
provider listings, member handbook information).   33.   Pursuant to 42 CFR
438.106(b), the MCP acknowledges that it is prohibited from holding a member
liable for services provided to the member in the event that the ODJFS fails to
make payment to the MCP.   34.   In the event of an insolvency of an MCP, the
MCP, as directed by ODJFS, must cover the continued provision of services to
members until the end of the month in which insolvency has occurred, as well as
the continued provision of inpatient services until the date of discharge for a
member who is institutionalized when insolvency occurs.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 23

35.   Franchise Fee Assessment Requirements

  a.   Each MCP is required to pay a franchise permit fee to ODJFS for each
calendar quarter as required by ORC Section 5111.176. The current fee to be paid
is an amount equal to 41/2 percent of the managed care premiums, minus Medicare
premiums that the MCP received from any payer in the quarter to which the fee
applies. Any premiums the MCP returned or refunded to members or premium payers
during that quarter are excluded from the fee.     b.   The franchise fee is due
to ODJFS in the ODJFS-specified format on or before the 30th day following the
end of the calendar quarter to which the fee applies.     c.   At the time the
fee is submitted, the MCP must also submit to ODJFS a completed form and any
supporting documentation pursuant to ODJFS specifications.     d.   Penalties
for noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Provider Agreement and in ORC Section 5111.176.

36.   Information Required for MCP Websites

  a.   On-line Provider Directory — MCPs must have an internet-based provider
directory available in the same format as their ODJFS-approved provider
directory, that allows members to electronically search for the MCP panel
providers based on name, provider type, geographic proximity, and population (as
specified in Appendix H). MCP provider directories must include all
MCP-contracted providers [except as specified by ODJFS] as well as certain ODJFS
non-contracted providers.     b.   On-line Member Website — MCPs must have a
secure internet-based website which is regularly updated to include the most
current ODJFS approved materials. The website at a minimum must include: (1) a
list of the counties that are covered in their service area; (2) the
ODJFS-approved MCP member handbook, recent newsletters/announcements, MCP
contact information including member services hours and closures; (3) the MCP
provider directory as referenced in section 36(a) of this appendix; (4) the
MCP’s current preferred drug list (PDL), including an explanation of the list,
which drugs require prior authorization (PA), and the PA process; (5) the MCP’s
current list of drugs covered only with PA, the PA process, and the MCP’s policy
for covering generic for brand-name drugs; and (6) the ability for members to
submit questions/comments/grievances/appeals/etc. and receive a response
(members must be given the option of a return e-mail or phone call). Responses
regarding

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 24
questions or comments are expected within one working day of receipt, whereas
responses regarding grievances and appeals must be within the timeframes
specified in OAC rule 5101:3-26-08.4. MCPs must ensure that all member materials
designated specifically for CFC and/or ABD consumers (i.e. the MCP member
handbook) are clearly labeled as such. The MCP’s member website cannot be used
as the only means to notify members of new and/or revised MCP information (e.g.,
change in holiday closures, change in additional benefits, revisions to approved
member materials etc.). ODJFS may require MCPs to include additional information
on the member website, as needed.

  c.   On-line Provider Website — MCPs must have a secure internet-based website
for contracting providers where they will be able to confirm a consumer’s MCP
enrollment and through this website (or through e-mail process) allow providers
to electronically submit and receive responses to prior authorization requests.
This website must also include: (1) a list of the counties that are covered in
their service area; (2) the MCP’s provider manual;(3) MCP contact information;
(4) a link to the MCP’s on-line provider directory as referenced in section
37(a) of this appendix; (5) the MCP’s current PDL list, including an explanation
of the list, which drugs require PA, and the PA process; and (6) the MCP’s
current list of drugs covered only with PA, the PA process, and the MCP’s policy
for covering generic for brand-name drugs. MCPs must ensure that all provider
materials designated specifically for CFC and/or ABD consumers (i.e. the MCP’s
provider manual) are clearly labeled as such. ODJFS may require MCPs to include
additional information on the provider website, as needed.

37.   MCPs must provide members with a printed version of their PDL and PA
lists, upon request.   38.   MCPs must not use, or propose to use , any offshore
programming or call center services in fulfilling the program requirements.  
39.   PCP Feedback — The MCP must have the administrative capacity to offer
feedback to individual providers on their: 1) adherence to evidence-based
practice guidelines; and 2) positive and negative care variances from standard
clinical pathways that may impact outcomes or costs. In addition, the feedback
information may be used by the MCP for activities such as physician performance
improvement projects that include incentive programs or the development of
quality improvement programs.

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX D
ODJFS RESPONSIBILITIES ABD
ELIGIBLE POPULATION
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.
General Provisions

1.   ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.   2.   ODJFS will notify MCPs of
managed care program policy and procedural changes and, whenever possible, offer
sufficient time for comment and implementation.   3.   ODJFS will provide
regular opportunities for MCPs to receive program updates and discuss program
issues with ODJFS staff.   4.   ODJFS will provide technical assistance sessions
where MCP attendance and participation is required. ODJFS will also provide
optional technical assistance sessions to MCPs, individually or as a group.   5.
  ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.   6.   ODJFS will identify contact staff,
including the Contract Administrator, selected for each MCP.   7.   ODJFS will
recalculate the minimum provider panel specifications if ODJFS determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population.   8.   ODJFS will
recalculate the geographic accessibility standards, using the geographic
information systems (GIS) software, if ODJFS determines that significant changes
have occurred in the availability of specific provider types and the number and
composition of the eligible population and/or the ODJFS provider panel
specifications.   9.   On a monthly basis, ODJFS will provide MCPs with an
electronic file containing their MCP’s provider panel as reflected in the ODJFS
Provider Verification System (PVS) database.

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 2

10.   On a monthly basis, ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers, which
includes their Medicaid Provider Number, as well as all providers who have been
assigned a provider reporting number for current encounter data purposes.   11.
  It is the intent of ODJFS to utilize electronic commerce for many processes
and procedures that are now limited by HIPAA privacy concerns to FAX, telephone,
or hard copy. The use of TLS will mean that private health information (PHI) and
the identification of consumers as Medicaid recipients can be shared between
ODJFS and the contracting MCPs via e-mail such as reports, copies of letters,
forms, hospital claims, discharge records, general discussions of
member-specific information, etc. ODJFS may revise data/information exchange
policies and procedures for many functions that are now restricted to FAX,
telephone, and hard copy, including, but not limited to, monthly membership and
premium payment reconciliation requests, newborn reporting, Just Cause
disenrollment requests, information requests etc. (as specified in Appendix C).
  12.   ODJFS will immediately report to Center for Medicare and Medicaid
Services (CMS) any breach in privacy or security that compromises protected
health information (PHI), when reported by the MCP or ODJFS staff.   13.  
Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS’ current
intention to implement a mandatory managed care program in service areas
wherever choice and capacity allow and the criteria in 42 CFR 438.50(a) are met.
  14.   Consumer information

  a.   ODJFS, or its delegated entity, will provide membership notices,
informational materials, and instructional materials relating to members and
eligible individuals in a manner and format that may be easily understood. At
least annually, ODJFS will provide MCP eligible individuals, including current
MCP members, with a Consumer Guide. The Consumer Guide will describe the managed
care program and include information on the MCP options in the service area and
other information regarding the managed care program as specified in 42 CFR
438.10.     b.   ODJFS will notify members or ask MCPs to notify members about
significant changes affecting contractual requirements, member services or
access to providers.     c.   If an MCP elects not to provide, reimburse, or
cover a counseling service or referral service due to an objection to the
service on moral or religious grounds, ODJFS will provide coverage and
reimbursement for these services for the MCP’s members.

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 3
ODJFS will provide information on what services the MCP will not cover and how
and where the MCP’s members may obtain these services in the applicable Consumer
Guides.

15.   Membership Selection and Premium Payment

  a.   The managed care enrollment center (MCEC): The ODJFS-contracted MCEC will
provide unbiased education, selection services, and community outreach for the
Medicaid managed care program. The MCEC shall operate a statewide toll-free
telephone center to assist eligible individuals in selecting an MCP or choosing
a health care delivery option.         The MCEC shall distribute the most
current Consumer Guide that includes the managed care program information as
specified in 42 CFR 438.10, as well as ODJFS prior-approved MCP materials, such
as solicitation brochures and provider directories, to consumers who request
additional materials.     b.   Auto-Assignment Limitations — In order to promote
market and program stability, ODJFS may limit an MCP’s auto-assignments if they
meet any of the following enrollment thresholds:

  •   40% of statewide Aged, Blind, or Disabled (ABD) managed care eligibles;
and/or     •   60% of the ABD managed care eligibles in any region with two
MCPs; and/or     •   40% of the ABD managed care eligibles in any region with
three MCPs.

Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and
(2) auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS, may not impose the auto-assignment
limitation and auto-assign members to the MCPs in that region as ODJFS deems
appropriate.

  c.   Consumer Contact Record (CCR): ODJFS or their designated entity shall
forward CCRs to MCPs on no less than a weekly basis. The CCRs are a record of
each consumer-initiated MCP enrollment, change, or termination, and each MCEC

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 4
initiated MCP assignment processed through the MCEC. The CCR contains
information that is not included on the monthly member roster.

  d.   Monthly member roster (MR): ODJFS verifies managed care plan enrollment
on a monthly basis via the monthly membership roster. ODJFS or its designated
entity provides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.     e.   Monthly Premiums: ODJFS will remit payment to
the MCPs via an electronic funds transfer (EFT), or at the discretion of ODJFS,
by paper warrant.     f.   Remittance Advice: ODJFS will confirm all premium
payments paid to the MCP during the month via a monthly remittance advice (RA),
which is sent to the MCP the week following state cut-off. ODJFS or its
designated entity provides a record of each payment via HIPAA 820 compliant
transactions.     g.   MCP Reconciliation Assistance: ODJFS will work with an
MCP-designated contact(s) to resolve the MCP’s member and newborn eligibility
inquiries, and premium inquiries/discrepancies and to review/approve hospital
deferment requests.

16.   ODJFS will make available a website which includes current program
information.   17.   ODJFS will regularly provide information to MCPs regarding
different aspects of MCP performance including, but not limited to, information
on MCP-specific and statewide external quality review organization surveys,
focused clinical quality of care studies, consumer satisfaction surveys and
provider profiles.   18.   ODJFS will periodically review a random sample of
online and printed directories to assess whether MCP information is both
accessible and updated.   19.   Communications

  a.   ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is responsible for
the oversight of the MCPs’ provider agreements with ODJFS. Within the BMHC, a
specific Contract Administrator (CA) has been assigned to each MCP. Unless
expressly directed otherwise, MCPs shall first contact their designated CA for
questions/assistance related to Medicaid and/or the MCP’s program requirements
/responsibilities. If their CA is not available and the MCP needs immediate
assistance, MCP staff should request to speak to a supervisor within the
Contract Administration

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 5
Section. MCPs should take all necessary and appropriate steps to ensure all MCP
staff are aware of, and follow, this communication process.

  b.   ODJFS contracting entities: ODJFS-contracting entities should never be
contacted by the MCPs unless the MCPs have been specifically instructed by ODJFS
to contact the ODJFS contracting entity directly.     c.   MCP delegated
entities: In that MCPs are ultimately responsible for meeting program
requirements, the BMHC will not discuss MCP issues with the MCPs’ delegated
entities unless the applicable MCP is also participating in the discussion. MCP
delegated entities, with the applicable MCP participating, should only
communicate with the specific CA assigned to that MCP.

 



--------------------------------------------------------------------------------



 



APPENDIX E
RATE METHODOLOGY
ABD ELIGIBLE POPULATION

 



--------------------------------------------------------------------------------



 



     
(MERCER LOGO) [a32316a3231601.gif]
  333 South 7th Street, Suite 1600
 
  Minneapolis, MN 55402-2427
 
  www.mercerHR.com

November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
Ohio Department of Job and Family Services
255 East Main Street, 2nd Floor
Columbus, OH 43215-5222
Subject: ABD Rate-Setting Methodology & Capitation Rate Certification for the
2007 Contract Period
Dear Jon:
The Ohio Department of Job and Family Services (State) contracted with Mercer
Government Human Services Consulting (Mercer) to develop actuarially sound
regional capitation rates for the Aged, Blind or Disabled (ABD) managed care
population. During calendar year (CY) 2007, the State will roll out statewide
ABD mandatory managed care on a regional basis. It is anticipated that managed
care will be implemented in all eight regions by May 2007. The specific contract
period and effective dates vary by region. A summary of the regional rates for
each region is included in Appendix E. This summary will be updated each time
the contract period for a new region is determined.
This methodology letter outlines the rate-setting process, provides information
on the data adjustments and provides a final rate summary. The key components in
the rate-setting process are:

•   Base data development,   •   Managed care rate development, and   •  
Centers for Medicare and Medicaid Services (CMS) documentation requirements.

Each of these components is described further throughout the document and is
depicted in the flowchart included as Appendix A.
(MARSH & MCLENNAN COMPANIES LOGO) [a32316a3231606.gif]

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Page 2
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
Managed Care Eligible Population
The following ABD individuals are not eligible to enroll in the managed care
program.

•   Children under twenty-one years of age,   •   Individuals who are dually
eligible under both the Medicaid and Medicare programs,   •   Institutionalized
individuals,   •   Individuals eligible for Medicaid by spending down their
income or resources to a level that meets the Medicaid program’s financial
eligibility requirements, or   •   Individuals receiving Medicaid services
through a Medicaid Waiver.

In addition, for managed care eligible individuals who enter a nursing facility,
managed care plans (MCPs) are responsible for nursing facility payment and
payment for all covered services until the last day of the second calendar month
following the nursing facility admission.
Base Data Development
Data Sources
Since ABD managed care has not yet been implemented in Ohio, FFS data was the
only available data source for rate-setting. Mercer used FFS claims and
eligibility data from State Fiscal Year (SFY) 2003 and from SFY 2004 as the
basis for rate development. Once mandatory managed care is implemented and the
program becomes stable, Mercer will incorporate plan-reported managed care data,
including encounter and cost report data. Other sources of information used, as
necessary, included State enrollment projections, State financial reports,
projected managed care penetration rates and other ad hoc sources.
Validation Process
Mercer’s validation process included reviewing SFY 2003 and SFY 2004 dollars,
utilization and member months. Mercer also performed additional reasonability
checks to ensure the base data was accurate and complete.
FFS Data
FFS experience from the base time period of SFY 2003 and SFY 2004 was used as a
direct data source for rate-setting. Adjustments were applied to the FFS data to
reflect the actuarially equivalent claims experience for the population that
will be enrolled in the managed care

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Page 3
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
program. Mercer excluded claims and eligibility data for the ineligible
populations outlined on the previous page. The State Medicaid Management
Information System (MMIS) includes data for FFS paid claims, which may be net or
gross of certain factors (e.g., gross adjustments or third party liability
(TPL)). As a result of these conditions, it was necessary to make adjustments to
the FFS base data as documented in Appendix C and outlined in Appendix A.
Managed Care Rate Development
This section explains how Mercer developed the final capitation rates for each
of the eight managed care regions, as defined in Appendix B. After the FFS base
data was developed and the two years were blended, Mercer applied trend, program
changes and managed care adjustments to project the program cost into the
contract year. Next, the MCP administrative component was applied. Appendix A
outlines the managed care rate development process. Appendix D provides more
detail behind each of the following adjustments.
Blending Multiple Years of Data
Prior to blending the two years of FFS data, the base time period experience was
trended to a common time period of SFY 2004. Mercer applied greater credibility
to the most recent year of data to reflect the expectation that the most recent
year may be more reflective of future experience and to reflect that fewer
adjustments are needed to bring the data to the effective contract period.
Managed Care Assumptions for the FFS Data Source
In developing managed care savings assumptions, Mercer applied generally
accepted actuarial principles that reflect the impact of MCP programs on FFS
experience. Mercer reviewed Ohio’s historical FFS experience and other state
Medicaid managed care experience to develop managed care savings assumptions.
These assumptions have been applied to the FFS data to derive managed care cost
levels. The assumptions are consistent with an economic and efficiently operated
Medicaid managed care plan. The managed care savings assumptions vary by region
and Category of Service (COS). Specific adjustments were made in this step to
reflect the differences between pharmacy contracting for the State and
contracting obtained by the MCPs. Mercer reviewed information related to
discount rates, dispensing fees, and rebates to make these adjustments. The
rates are reflective of MCP contracting for these services. In addition, Mercer
considered the impact of two pharmacy management restrictions on the MCPs when
determining pharmacy managed care assumptions. These restrictions include the
prohibition to prior

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Page 4
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
authorize any prescriptions during the first ninety days of managed care
implementation and the restriction on prior authorization of any atypical
antipsychotics (as defined by the State).
Prospective Policy Changes
CMS also requires that the rate-setting methodology incorporates the impact of
any programmatic changes that have taken place, or are anticipated to take
place, between the base period (SFY 2004) and the 2007 contract period.
The State staff provided Mercer with a detailed list of program changes that may
have a material impact on the cost, utilization, or demographic structure of the
program prior to, or within, the contract period and whose impact was not
included within the base period data. Final programmatic changes approved for
SFY 2006 and SFY 2007 are reflected in the rates, as appropriate. Please refer
to Appendix D for more information on these programmatic changes.
Clinical Measures/Incentives
As the ABD managed care program matures, the State will require MCPs to meet
minimum performance standards for a defined set of clinical measures. The State
expects the first full calendar year of the program will be used as a baseline
year to determine performance standards and targets. Since the MCPs will not be
at risk for this period, the rates have not been adjusted to account for
improvement in performance on the clinical measures.
Caseload
Historically, the State has experienced significant changes in its Medicaid
caseload. These shifts in caseload have affected the demographics of the
remaining Medicaid population. Mercer evaluated these caseload variations to
determine if an adjustment was necessary to account for demographic changes.
Based on the data provided by the State, Mercer determined no adjustments were
necessary.
Selection Issue
Mercer made an adjustment for voluntary selection, which accounts for the fact
that costs associated with individuals who participate in managed care are
generally lower than the remaining FFS population. Therefore, the voluntary
selection adjustment adjusts for the risk of only those members participating in
managed care. This adjustment is a reduction to paid claims and utilization.
Appendix D provides more detail around the vol untary selection adjustment.

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Page 5
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
Non-State Plan Services
According to the CMS Final Medicaid Managed Care Rule that was implemented
August 13, 2003, non-state plan services may not be included in the base data
for rate setting. The FFS data does not include costs for non-state plan
services. Therefore, no adjustment was necessary.
Prospective Trend Development
Trend is an estimate of the change in the overall cost of providing a specific
benefit service over a finite period of time. A trend factor is necessary to
estimate the expenses of providing health care services in some future year,
based on expenses incurred in prior years. Trend was applied by COS to the
blended costs for SFY 2004 to project the data forward to the 2007 contract
period.
Mercer integrated the FFS trend analysis with a broader analysis of other trend
resources. These resources included health care economic factors (e.g., Consumer
Price Index (CPI) and Data Resource, Inc. (DRI)), trends in neighboring states,
the State FFS trend expectations and any Ohio market changes. Moreover, the
trend component was comprised of both unit cost and utilization components.
Mercer discussed all trend recommendations with State staff. We reviewed the
potential impact of initiatives targeted to slow or otherwise affect the trends
in the program. Final trend amounts were determined from the many trend
resources and this additional program information. Appendix D provides more
information on trend.
Administration/Contingencies
Since ABD managed care has not yet been implemented, other ABD Medicaid program
administration/contingencies allowances and the State’s expectations were
factors that were taken into consideration in determining the final
administration/contingencies percentages. Appendix D provides further detail on
the allowance.
Risk Adjustment
The FFS data was not categorized by age/sex cohort because the base regional
rates will undergo risk adjustment. Risk adjustment takes into account the
demographics and diagnoses of the population. The risk adjusted rates (RAR) will
be implemented into the ABD managed care program using a generally accepted risk
adjustment method to adjust base capitation rates to

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Page 6
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
reflect the different health status of the members enrolled in each MCP’s
program. ODJFS and its actuarial consultant will develop each MCP’s risk score
to reflect the health status of members enrolled in the contractor’s program
within a region.
During the initial months of managed care implementation in each region, it is
anticipated that ODJFS and its actuaries will calculate regional MCP case mix
scores monthly until the enrollment in the region becomes relatively stable.
Because enrollment for these months will not be known until after the start of
the month, the initial payment will be made assuming the base capitation rates
for all MCPs. An adjustment will be made in the subsequent month to reflect the
appropriate risk adjustment reimbursement for the prior month. Once regional
enrollment has stabilized, it is anticipated that the MCP case mix scores will
be updated semi-annually. In the event that the ABD implementation is delayed or
a change in methodology is required, the risk assessment schedule may be
revised.
Certification of Final Rates
Base capitation rates were developed for the eight managed care regions, and a
rate summary is provided in Appendix E. Upon receiving final contract period
information for each region, Mercer will update Appendix E accordingly.
Mercer certifies the attached rates were developed in accordance with generally
accepted actuarial practices and principles by actuaries meeting the
qualification standards of the American Academy of Actuaries for the populations
and services covered under the managed care contract. Rates developed by Mercer
are actuarial projections of future contingent events. Actual MCP costs will
differ from these projections. Mercer has developed these rates on behalf of the
State to demonstrate compliance with the CMS requirements under 42 CFR 438.6(c)
and to demonstrate that rates are in accordance with applicable law and
regulations.

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Page 7
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
MCPs are advised that the use of these rates may not be appropriate for their
particular circumstance and Mercer disclaims any responsibility for the use of
these rates by MCPs for any purpose. Mercer recommends any MCP considering
contracting with the State should analyze its own projected medical expense,
administrative expense, and any other premium needs for comparison to these
rates before deciding whether to contract with the State. Use of these rates for
purposes beyond that stated may not be appropriate.

             
Sincerely,
           
 
           
-s- Wendy Radunz [a32316a3231602.gif]
 
      -s- Angela WasDyke [a32316a3231604.gif]
 
   
Wendy Radunz, FSA, MAAA
      Angela WasDyke, ASA, MAAA    

Copy:
Chuck Betley, Mitali Ghatak, Tracy Williams — ODJFS
Denise Blank, Katie Olecik — Mercer

 



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Appendix A — 2007 Contract Period ABD Rate-Setting Methodology
(FLOWCHART) [a32316a3231603.gif]

A-1



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Appendix B — Region Definition
Please refer to the map below, which defines the counties within each of the
eight managed care regions.
(MAP) [a32316a3231605.gif]

B-1



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Appendix C — FFS Data Adjustments
This section lists adjustments made to the FFS claims and eligibility
information received from the State.
Completion Factors
The claims data was adjusted to account for the value of claims incurred but
unpaid on a COS basis. Mercer used claims for SFY 2003 and SFY 2004 that reflect
payments through the dates included in the following table.

          State Fiscal Year   Paid Through 2003     03/31/04   2004     12/31/04
 

The value of the claims incurred during each of these years, but unpaid, was
estimated using completion factor analysis.
Gross Adjustment File (GAF)
To account for gross debit and credit amounts not reflected in the FFS data,
adjustments were applied to the FFS paid claims.
Historical Policy Changes
As part of the rate-setting process, Mercer must account for policy changes that
occurred during the base data time period. Changes only reflected in a portion
of the data must be applied to the remaining data so that the base data reflects
all of the policy changes. All policy changes implemented during SFY 2003 and
SFY 2004 were applied to the FFS data.

C-1



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
The following table shows the specified policy changes for which Mercer adjusted
the SFY 2003 and SFY 2004 data. Mercer calculated the adjustments based on the
“History of Policy Changes” document and other information supplied by the
State.

                  Category of Policy Changes   Effective Date   Service Affected
Inpatient Outlier Payment Methodology — Exceptional cost outlier threshold
increased from $250,000 to $443,463
  8/1/2002   Inpatient
 
       
Anesthesia Services — Conversion factor decreased to $8.13
  9/1/2002   Specialists
 
       
Independently-practicing psychologist services eliminated for adults (³21)
  1/1/2004   PCP, Specialists
 
       
All chiropractic services eliminated for adults (³21)
  1/1/2004   Other
 
       
$3.00 Copay on Prior-Authorization Drugs
  1/1/2004   Pharmacy

Third Party Liability Recoveries
TPL can be identified with two components: “cost-avoidance” and “pay and chase”
type actions. “Cost-avoidance” occurs when the State initially denies paying a
claim because another payer is the primary payer. The State may then pay a
residual portion of the charged amount. Only the residual portion of the claim
will be included in the FFS data. The portion of the claim paid by another payer
has been avoided and not included in reported claim payments. Participating MCPs
are expected to pay in a similar fashion and therefore, no adjustment to the FFS
data will be required.
In a “pay and chase” scenario, the State pays the claim as though it were the
primary payer. Subsequent to payment, the State makes recovery from a third
party. The State has indicated the FFS data does not reflect these recoveries.
Since MCPs are also expected to take similar recovery actions, the FFS
experience was adjusted for “pay and chase” recoveries. Mercer made adjustments
to both the paid claims and utilization for all COSs. Since MCPs do not collect
tort recoveries, the data excludes tort collections.
Hospital Cost Settlements
The State provided Mercer with SFY 2003 and SFY 2004 interim cost settlements
for Diagnosis Related Group (DRG) and DRG-exempt hospitals. The DRG-exempt
hospital information

C-2



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
included inpatient and outpatient settlements. However, the DRG hospitals only
include capital settlements, which were incorporated into the adjustment. An
adjustment has been applied to inpatient, outpatient, and emergency room
(ER) claims to remove these additional costs.
Fraud and Abuse
The State does pursue recoveries from fraud and abuse cases. The dollars
recovered are accounted for outside of the State’s MMIS system and are not
included in the FFS data. Therefore, Mercer applied adjustments to the FFS
claims and utilization data.
Excluded Time Periods
The capitation rates paid to the MCPs reflect the risk of serving the eligible
enrollees from the date of health plan enrollment forward. Therefore, the FFS
data has been adjusted to reflect only the time periods for which the MCPs are
at risk.
Dual Eligibles
Dual eligible persons are not enrolled in managed care and are therefore not
included in the managed care rates. Their experience has been excluded from the
base FFS data used to develop the rates.
Catastrophic Claims
Since the State does not provide reinsurance to the MCPs, the MCPs are expected
to purchase reinsurance on their own. To reflect these costs, all claims,
including claims above the reinsurance threshold, were included in the base FFS
data. The final rates Mercer calculated reflect the total risk associated with
the covered population and are expected to be sufficient to cover the cost of
the required stop-loss provision.
DSH Payments
DSH payments are made by the State to providers and are not the responsibility
of the MCPs; therefore, the information for these payments was excluded from the
FFS data used to develop the rates. No rate adjustment was necessary.
Spend Down
Persons Medicaid eligible due to spend down are not enrolled in managed care and
therefore not included in the managed care rates. The base FFS data is net of
recipient spend down. Therefore, no additional adjustment was needed.
Graduate Medical Education (GME)
The State does not make supplemental GME payments for services delivered to
individuals covered under the managed care program. Rather, the MCPs negotiate
specific rates with the individual teaching hospitals for the daily cost of
care. Therefore, the GME payments are included in the capitation rates paid to
the MCPs.

C - 3



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Appendix D — 2007 Contract Period ABD Rate Development
Credibility By Year
Mercer placed more credibility on the most recent year of FFS data.
FFS Historical and Prospective Trend
Historical FFS trend assumptions were used to trend SFY 2003 FFS data to the
base period (SFY 2004). Credibility was then applied to blend together the
trended SFY 2003 and the SFY 2004 FFS data. Next, prospective FFS trends were
applied to the base period FFS data to trend it to the 2007 contract period.
Prospective Policy Changes
The following items are considered prospective policy changes. These changes
were not reflected in the base data, but were implemented prior to or within the
contract period. Therefore, Mercer made the rate-setting adjustments for each
item in the following table.
Adjustments Affecting Unit Cost

              Effective   Category of Policy Change   Date   Service Affected
Implementation of $2 copay for trade-name preferred drugs for adults (³21)
  1/1/2006   Pharmacy
 
       
Implementation of $3 copay for each dental date of service for adults (³21)
  1/1/2006   Dental
 
       
Implementation of $2 copay for vision exams and $1 copay for dispensing services
for adults (³21)
  1/1/2006   Other
 
       
IP Recalibration
  1/1/2006   Inpatient
 
       
IP Rate Freeze
  1/1/2006   Inpatient

D - 1



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Adjustments Affecting Utilization

              Effective   Category of Policy Change   Date   Service Affected
Reduction in coverage of dental services for adults (³21)
  1/1/2006   Dental
 
       
Reduction in coverage of enteral products
  1/1/2006   DME/Supplies

Voluntary Selection
The FFS data reflects the risk of the entire ABD Medicaid program. To solely
reflect the risk of the managed care program, Mercer modified the FFS data based
on the projected managed care penetration levels for the 2007 contract period.
This voluntary selection adjustment modifies the FFS data to reflect the risk to
the MCPs (i.e., only those individuals who enroll in a health plan).
Administration/Contingencies
For existing managed care plans in Ohio, the MCP administration/contingencies
allowance will be 12% of premium prior to the franchise fee. After the initial
two twelve month contract periods for new and existing plans, 1% of the
pre-franchise fee capitation rate will be put at risk, contingent upon MCPs
meeting performance requirements. The administration schedule will be as follows
for managed care plans currently existing in Ohio:

              Admin   At-Risk
Plan Year 1 (months 1-12)
  12%   0%
Plan Year 2 (months 13-24)
  12%   0%
Plan Year 3 (months 25-36)
  12%   1%

D - 2



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
For managed care plans new to Ohio, the administration schedule will be as
follows:

              Admin   At-Risk
Plan Year 1 (months 1-12)
  13%   0%
Plan Year 2 (months 13-24)
  12%   0%
Plan Year 3 (months 25-36)
  12%   1%

For plans entering Ohio through the acquisition of another Ohio health plan’s
membership, the administration schedule will continue as outlined in the chart
on the previous page, based on the plan year of the acquired health plan
membership. The administration schedule will not revert back to the Plan Year 1
schedule due to the membership acquisition.
In addition, the total capitation rate was adjusted to incorporate the 4.5% MCP
franchise fee requirement.

D - 3



--------------------------------------------------------------------------------



 



(MERCER LOGO) [a32316a3231601.gif]
Appendix E — 2007 Contract Period ABD Regional Rate Summary

 



--------------------------------------------------------------------------------



 



          State of Ohio   Appendix E
2007 Contact Period ABD Regional Rate Summary   Final & Confidential

                  Region   Contract Begin Date   Contract End Date   Final Base
Rate
Northeast
  January 1, 2007   December 31, 2007   $ 1,088.93  

Note: As the contract periods for the remaining regions are finalized, this
exhibit will be updated to include the corresponding rates.
Mercer Government Human Services Consulting

E-1



--------------------------------------------------------------------------------



 



Appendix F
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 07/01/07 THROUGH 12/31/07
     MCP’s premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
MCP: Molina Healthcare of Ohio, Inc.

                      Base   At-Risk Service Enrollment Area   Rates   Amounts
Central Region
  $ 1,100.43     $ 0.00  
Southeast Region
  $ 958.68     $ 0.00  
Southwest Region
  $ 1,116.83     $ 0.00  
West Central
  $ 1,093.08     $ 0.00  

List of Eligible Assistance Groups (AGs)

     
Aged, Blind or Disabled:
  MA-A Aged
 
  MA-B Blind
 
  MA-D Disabled

 



--------------------------------------------------------------------------------



 



Appendix F
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 07/01/07 THROUGH 12/31/07
     MCP’s premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
MCP: Molina Healthcare of Ohio, Inc.

                      Risk Adjusted   At-Risk Service Enrollment Area   Rate  
Amounts
Central Region
  $ 1,059.70     $ 0.00  
Southeast Region
  $ 921.41     $ 0.00  
Southwest Region
  $ 1,097.60     $ 0.00  
West Central
  $ 1,064.22     $ 0.00  

List of Eligible Assistance Groups (AGs)

     
Aged, Blind or Disabled:
  MA-A Aged
 
  MA-B Blind
 
  MA-D Disabled

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX G
COVERAGE AND SERVICES
ABD ELIGIBLE POPULATION

1.   Basic Benefit Package

Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions (see section G.2
of this appendix), MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service
(FFS) program. For information on Medicaid-covered services, MCPs must refer to
the ODJFS website. The following is a general list of the benefits pertinent to
the ABD population covered by the MCPs:

  •   Inpatient hospital services     •   Outpatient hospital services     •  
Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)     •
  Physician services whether furnished in the physician’s office, the covered
person’s home, a hospital, or elsewhere     •   Laboratory and x-ray services  
  •   Family planning services and supplies     •   Home health and private duty
nursing services     •   Podiatry     •   Physical therapy, occupational
therapy, and speech therapy     •   Nurse-midwife, certified family nurse
practitioner, and certified pediatric nurse practitioner services     •  
Prescription drugs     •   Ambulance and ambulette services     •   Dental
services     •   Durable medical equipment and medical supplies     •   Vision
care services, including eyeglasses

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 2

  •   Nursing facility stays as specified in OAC rule 5101:3-26-03     •  
Hospice care     •   Behavioral health services (see section G.2.b.iii of this
appendix). Note: Independent psychologist services not covered for adults age
twenty-one (21) and older.

2.   Exclusions, Limitations and Clarifications

  a.   Exclusions

MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services,
MCPs must refer to the ODJFS website. The following is a general list of the
services not covered by the Ohio Medicaid fee-for-service program:

  •   Services or supplies that are not medically necessary     •   Experimental
services and procedures, including drugs and equipment, not covered by Medicaid
    •   Organ transplants that are not covered by Medicaid     •   Abortions,
except in the case of a reported rape, incest, or when medically necessary to
save the life of the mother     •   Infertility services for males or females  
  •   Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure     •   Reversal of voluntary sterilization
procedures     •   Plastic or cosmetic surgery that is not medically necessary*
    •   Immunizations for travel outside of the United States     •   Services
for the treatment of obesity unless medically necessary*     •   Custodial or
supportive care not covered by Medicaid     •   Sex change surgery and related
services     •   Sexual or marriage counseling

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 3

  •   Court ordered testing     •   Acupuncture and biofeedback services     •  
Services to find cause of death (autopsy)     •   Comfort items in the hospital
(e.g., TV or phone)     •   Paternity testing

MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.

  *   These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.

  b.   Limitations & Clarifications

  i.   Member Cost-Sharing

As specified in OAC rules 5101:3-26-05(D) and 5101:3-26-12, MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify ODJFS if they intend to impose a
co-payment. ODJFS must approve the notice to be sent to the MCP’s members and
the timing of when the co-payments will begin to be imposed. If ODJFS determines
that an MCP’s decision to impose a particular co-payment on their members would
constitute a significant change for those members, ODJFS may require the
effective date of the co-payment to coincide with the “Open Enrollment” month.
Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D) and
5101:3-26-12, the MCP’s payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing, down-payment, or similar charge, refundable
or otherwise.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 4

  ii.   Abortion and Sterilization

The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met. MCPs must verify that all of the
information on the required forms (JFS 03197, 03198, and 03199) is provided and
that the service meets the required criteria before any such claim is paid.
Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment. MCPs are responsible for
educating their providers on the requirements; implementing internal procedures
including systems edits to ensure that claims are only paid once the MCP has
determined if the applicable forms are completed and the required criteria are
met, as confirmed by the appropriate certification/consent forms; and for
maintaining documentation to justify any such claim payments.

  iii.   Behavioral Health Services

Coordination of Services: MCPs must have a process to coordinate benefits of and
referrals to the publicly funded community behavioral health system. MCPs must
ensure that members have access to all medically-necessary behavioral health
services covered by the Ohio Medicaid FFS program and are responsible for
coordinating those services with other medical and support services. MCPs must
notify members via the member handbook and provider directory of where and how
to access behavioral health services, including the ability to self-refer to
mental health services offered through ODMH community mental health centers
(CMHCs) as well as substance abuse services offered through Ohio Department of
Alcohol and Drug Addiction Services (ODADAS)-certified Medicaid providers.
Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS. MCPs are also not responsible for providing mental health services to
persons between 22 and 64 years of age while residing in private or public
free-standing psychiatric hospitals.
MCPs must provide Medicaid-covered behavioral health services for members who
are unable to timely access services or unwilling to access services through
community providers.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 5
Mental Health Services: There are a number of Medicaid-covered mental health
(MH)services available through ODMH CMHCs.
Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychiatrist services, outpatient clinic services, general hospital
outpatient psychiatric services, pre-hospitalization screening, diagnostic
assessment (clinical evaluation), crisis intervention, psychiatric
hospitalization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services. MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a private or public
free-standing psychiatric hospital. However, MCPs are required to cover the
payment of physician services in a private or public free-standing psychiatric
hospital when such services are billed independent of the hospital.
Substance Abuse Services: There are a number of Medicaid-covered substance abuse
services available through ODADAS-certified Medicaid providers.
Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling, physician/psychiatrist AOD
treatment services, outpatient clinic AOD treatment services, general hospital
outpatient AOD treatment services, crisis intervention, inpatient detoxification
services in a general hospital, and Medicaid-covered prescription drugs and
laboratory services. MCPs are not required to cover outpatient detoxification
and methadone maintenance.
Financial Responsibility for Behavioral Health Services: MCPs are responsible
for the following:

  •   payment of Medicaid-covered prescription drugs prescribed by an ODMH CMHC
or ODADAS-certified provider when obtained through an MCP’s panel pharmacy;    
•   payment of Medicaid-covered services provided by an MCP’s panel laboratory
when referred by an ODMH CMHC or ODADAS-certified provider;     •   payment of
all other Medicaid-covered behavioral health services obtained through providers
other than those who are ODMH CMHCs or ODADAS-certified providers when
arranged/authorized by the MCP.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 6
Limitations:

  •   Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS. As part of this limitation:

  •   MCPs are not responsible for paying for behavioral health services
provided through ODMH CMHCs and ODADAS-certified Medicaid providers;     •  
MCPs are not responsible for payment of partial hospitalization (mental health),
inpatient psychiatric care in a private or public free-standing inpatient
psychiatric hospital, outpatient detoxification, intensive outpatient programs
(IOP) (substance abuse) or methadone maintenance.     •   However, MCPs are
required to cover the payment of physician services in a private or public
free-standing psychiatric hospital when such services are billed independent of
the hospital.

  iv.   Pharmacy Benefit: In providing the Medicaid pharmacy benefit to their
members, MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-service program.

MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as such.
Pursuant to ORC §5111.72, ODJFS may approve MCP-specific pharmacy program
utilization management strategies (see appendix G.3.a).

  v.   Organ Transplants: MCPs must ensure coverage for organ transplants and
related services in accordance with OAC 5101-3-2- 07.1 (B)(4)&(5). Coverage for
all organ transplant services, except kidney transplants, is contingent upon
review and recommendation by the “Ohio Solid Organ Transplant Consortium” based
on criteria established by Ohio organ transplant surgeons and authorization from
the ODJFS prior authorization unit. Reimbursement for bone marrow transplant and
hematapoietic stem cell transplant services, as defined in OAC 3701:84-01, is
contingent upon review and recommendation by the “Ohio Hematapoietic Stem Cell
Transplant Consortium” again based on

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 7
criteria established by Ohio experts in the field of bone marrow transplant.
While MCPs may require prior authorization for these transplant services, the
approval criteria would be limited to confirming the consumer is being
considered and/or has been recommended for a transplant by either consortium and
authorized by ODJFS. Additionally, in accordance with OAC 5101:3-2-03 (A)(4) all
services related to organ donations are covered for the donor recipient when the
consumer is Medicaid eligible.

3.   Care Coordination

  a.   Utilization Management (Modification) Programs

General Provisions — Pursuant to OAC rule 5101:3-26-03.1(A)(7), MCPs must
implement a utilization management program to maximize the effectiveness of the
care provided to members and may develop other utilization management programs,
subject to prior approval by ODJFS. For the purposes of this requirement, the
specific utilization management programs which require ODJFS prior-approval are
those programs designed by the MCP with the purpose of redirecting or
restricting access to a particular service or service location. These programs
are referred to as utilization modification programs. MCP care coordination and
case management activities which are designed to enhance the services provided
to members with specific health care needs would not be considered utilization
management programs nor would the designation of specific services requiring
prior approval by the MCP or the member’s PCP. MCPs must also implement the
ODJFS-required emergency department diversion (EDD) program for frequent users.
In that ODJFS has developed the parameters for an MCP’s EDD program, it
therefore does not require ODJFS approval.
Pharmacy Programs — Pursuant to ORC Sec. 5111.172 and OAC rule 5101:3-26-03(A)
and (B), MCPs subject to ODJFS prior-approval, may implement strategies,
including prior authorization and limitations on the type of provider and
locations where certain medications may be administered, for the management of
pharmacy utilization.
MCPs must receive prior approval from ODJFS on the types of medication that they
wish to cover through prior authorizations. MCPs must establish their prior
authorization system so that it does not unnecessarily impede member access to
medically-necessary Medicaid- covered services. As outlined in paragraph 29(i)
of Appendix C, MCPs must adhere to specific prior-authorization limitations to
assist with the transition of new ABD members from FFS Medicaid.
MCPs must comply with the provisions of 1927(d)(5) of the Social Security Act,
42 USC 1396r-8(k)(3), and OAC rule 5101:3-26-03.1

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 8
regarding the timeframes for prior authorization of covered outpatient drugs.
MCPs may also, with ODJFS prior approval, implement pharmacy utilization
modification programs designed to address members demonstrating high or
inappropriate utilization of specific prescription drugs.
Emergency Department Diversion (EDD) — MCPs must provide access to services in a
way that assures access to primary, specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency department diversion
(EDD) program for frequent utilizers.
Each MCP must establish an ED diversion (EDD) program with the goal of
minimizing frequent ED utilization. The MCP’s EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.
Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member’s frequent ED
utilization is not due to problems such as their PCP’s lack of accessibility or
failure to make appropriate specialist referrals. The MCP’s EDD program must
therefore also include the identification of providers who serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with these providers as so indicated.
This requirement does not replace the MCP’s responsibility to inform and educate
all members regarding the appropriate use of the ED.

  b.   Integration of Member Care

The MCP must ensure that a discharge plan is in place to meet a member’s health
care needs following discharge from a nursing facility, and integrated into the
member’s continuum of care. The discharge plan must address the services to be
provided for the member and must be developed prior to the date of discharge
from the nursing facility. The MCP must ensure follow-up contact occurs with the
member, or authorized representative, within thirty (30) days of the member’s
discharge from the nursing facility to ensure that the member’s health care
needs are being met.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 9

4.   Case Management

In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide
comprehensive case management services which coordinate and monitor the care of
members with specific diagnoses, or who require high-cost and/or extensive
services.

  a.   Each MCP must inform all members and contracting providers of the MCP’s
case management services.     b.   The MCP’s case management system must
include, at a minimum, the following components:

  i.   Identification —

The MCP must have mechanisms in place to identify members potentially eligible
for case management services. These mechanisms must include an administrative
data review (e.g. diagnosis, cost threshold, and/or service utilization) and may
also include telephone interviews; provider/self-referrals; or home visits.

  ii.   Assessment-

The MCP must arrange for or conduct a comprehensive assessment of the member’s
physical and/or behavioral health condition(s) to confirm the results of a
positive identification, and to determine the need for case management services.
The goals of the assessment are to identify the member’s existing and/or
potential health care needs and assess the member’s need for case management
services.
The assessment must be completed by a physician, physician assistant, RN, LPN,
licensed social worker, or a graduate of a two or four year allied health
program. If the assessment is completed by another medical professional, there
should be oversight and monitoring by either a registered nurse or a physician.
The MCP must have a process to inform members and their PCPs that they have been
identified as meeting the criteria for case management, including their
enrollment into case management services.

  iii.   Case Management-

  a.   Risk Stratification/Levels of Care

The MCP must develop a strategy to assign members to risk stratification levels,
based on the member’s comprehensive needs assessment. Once the member’s risk
level has been determined, the MCP must, at a minimum:
•develop a care treatment plan (as described in G.4.iii.b below);
•implement member-level interventions;
•continuously monitor the progress of the member;
•identify gaps between care recommended and actual care provided, and propose
and implement interventions to address the gaps; and
•implement a system to monitor the delivery of specific services, including a
review of service utilization, to re-evaluate the member’s risk level and

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 10
adjust the level of case management services accordingly.

  b.   Care Treatment Plan

The MCP must assure and coordinate the placement of the member into
case-management — including identification of the member’s need for services,
completion of the comprehensive health needs assessment, and development of a
care treatment plan — within ninety (90) days of membership. The care treatment
plan is defined by ODJFS as the one developed by the MCP for the member.
The development of the care treatment plan must be based on the comprehensive
health assessment and reflect the member’s primary medical diagnosis and health
conditions, any comorbidities, and the member’s psychological, behavioral health
and community support needs. The care treatment plan must also include specific
provisions for periodic reviews (i.e., no less than semi-annually) of the
member’s condition and appropriate updates to the plan. The member and the
member’s PCP must be actively involved in the development of and revisions to
the care treatment plan. The designated PCP is the physician, or specialist, who
will manage and coordinate the overall care for the member. Ongoing
communication regarding the status of the care treatment plan may be
accomplished between the MCP and the PCP’s designee (i.e., qualified health
professional). Revisions to the clinical portion of the care treatment plan
should be completed in consultation with the PCP.

  c.   Coordination of Care and Communication

The MCP must arrange or provide for professional case management services that
are performed collaboratively by a team of professionals appropriate for the
member’s condition and health care needs. At a minimum, the MCP’s case manager
must attempt to coordinate with the member’s case manager from other health
systems, including behavioral health. The MCP must have a process to facilitate,
maintain, and coordinate both care and communication with the member, PCP, and
other service providers and case managers. The MCP must also have a process to
coordinate care for a member that is receiving services from state sub-recipient
agencies as appropriate [e.g., the Ohio Department of Mental Health (ODMH); the
Ohio Department of Mental Retardation and Developmental Disabilities (ODMR/DD);
and the Ohio Department of Alcohol and Drug Addiction Services (ODADAS)]. There
should be an accountable point of contact at the MCP for each member in case
management who can help obtain medically necessary care, assist with
health-related services and coordinate care needs, including behavioral health.
The MCP must have a provision to disseminate information to the member/caregiver
concerning the health condition, types of services that may be available, and
how to access services.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 11

  iv.   ODJFS Targeted Case Management Conditions

The MCP must, at a minimum, case manage members with the following physical and
behavioral health conditions:

  •   Congestive Heart Failure     •   Coronary Artery Disease     •   Non-Mild
Hypertension     •   Diabetes     •   Chronic Obstructive Pulmonary Disease    
•   Asthma     •   Severe mental illness     •   High risk or high cost
substance abuse disorders     •   Severe cognitive and/or developmental
limitation

The MCP should also focus on all members whose health conditions warrant case
management services and should not limit these services only to members with
these conditions (e.g., cystic fibrosis, cerebral palsy and sickle cell anemia).
Refer to Appendix M for the performance measures and standards related to case
management.

  v.   Case Management Program Staffing

The MCP must identify the staff that will be involved in the operations of the
case management program, including but not limited to: case manager supervisors,
case managers, and administrative support staff. The MCP must identify the role
and functions of each case management staff member as well as the educational
requirements, clinical licensure standards, certification and relevant
experience with case management standards and/or activities. The MCP must
provide case manager staff/member ratios based on the member risk stratification
and different levels of care being provided to members.

  vi.   Case Management Strategies

The MCP must follow best-practice and/or evidence based clinical guidelines when
devising a member’s care treatment plan and coordinating the case management
needs. If an MCP uses a disease management methodology to identify and/or
stratify members in need of case management services, the methods must be
validated by scientific research and/or nationally accepted in the health care
industry.
The MCP must develop and implement mechanisms to educate and equip physicians
and case managers with evidence-based clinical guidelines or best practice
approaches to assist in providing a high level of quality of care to members.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 12

  vii.   Information Technology System for Case Management

The MCP’s information technology system for its case management program must
maximize the opportunity for communication between the plan, PCP, the member,
and other service providers and case managers. The MCP must have an integrated
database that allows MCP staff that may be contacted by a member in case
management to have immediate access to, and review of, the most recent
information with the MCP’s information systems relevant to the case. The
integrated database may include the following: administrative data, call center
communications, service authorizations, care treatment plans, patient
assessments, case management notes, and PCP notes. The information technology
system must also have the capability to share relevant information with the
member, the PCP, and other service providers and case managers.

  viii.   Data Submission

The MCP must submit a monthly electronic report to the Case Management System
(CAMS) for all members that are case managed. In order for a member to be
submitted as case managed in CAMS, the MCP must: (1) complete the identification
process, a comprehensive health needs assessment and development of a care
treatment plan for the member; and (2) document the member’s written or verbal
confirmation of his/her case management status in the case management record.
ODJFS, or its designated entity, the external quality review vendor, will
validate on an annual basis the accuracy of the information contained in CAMS
with the member’s case management record. The CAMS files are due the 10th
business day of each month.

  c.   The MCP must have an ODJFS-approved case management program which
includes the items in Section 4(a) and (b) of Appendix G. Each MCP must
implement an evaluation process to review, revise and/or update the case
management program. The MCP must annually submit its case management program for
review and approval by ODJFS. Any subsequent changes to an approved case
management program description must be submitted to ODJFS in writing for review
and approval prior to implementation. Refer to Appendix K for the requirements
regarding the annual review of the case management program.     d.   Care
Coordination with ODJFS-Designated Providers

Per OAC rule 5101:3-26-03.1(A)(4), MCPs are required to share specific
information with certain ODJFS-designated non- contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP’s members. Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Mental Health Centers,
ODADAS-certified Medicaid providers, FQHCs/RHCs, QFPPs, CNMs, CNPs [if
applicable], and hospitals) a quick reference information packet which includes

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 13
the following:

  i.   A brief cover letter explaining the purpose of the mailing; and     ii.  
A brief summary document that includes the following information:

  •   Claims submission information including the MCP’s Medicaid provider number
for each region;     •   The MCP’s prior authorization and referral procedures
or the MCP’s website;     •   A picture of the MCP’s member identification card
(front and back);     •   Contact numbers and/or website location for obtaining
information for eligibility verification, claims processing, referrals/prior
authorization, and information regarding the MCP’s behavioral health
administrator;     •   A listing of the MCP’s major pharmacy chains and the
contact number for the MCP’s pharmacy benefit administrator (PBM);     •   A
listing of the MCP’s laboratories and radiology providers; and     •   A listing
of the MCP’s contracting behavioral health providers and how to access services
through them (this information is only to be provided to non-contracting
community mental health and substance abuse providers).

  e.   Care coordination with Non-Contracting Providers

Per OAC rule 5101:3-26-05(A)(9), MCPs authorizing the delivery of services from
a provider who does not have an executed subcontract must ensure that they have
a mutually agreed upon compensation amount for the authorized service and notify
the provider of the applicable provisions of paragraph D of OAC rule
5101:3-26-05. This notice is provided when an MCP authorizes a non-contracting
provider to furnish services on a one-time or infrequent basis to an MCP member
and must include required ODJFS-model language and information. This notice must
also be included with the transition of services form sent to providers as
outlined in paragraph 28.i.c. of Appendix C.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX H
PROVIDER PANEL SPECIFICATIONS
ABD ELIGIBLE POPULATION
1. GENERAL PROVISIONS
MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service area.
The ODJFS provider panel requirements are specified in the charts included with
this appendix and must be met prior to the MCP receiving a provider agreement
with ODJFS. The MCP must remain in compliance with these requirements for the
duration of the provider agreement.
If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
gastroenterologist requirement but a member is unable to obtain a timely
appointment from a gastroenterologist on the MCP’s provider panel, the MCP will
be required to secure an appointment from a panel gastroenterologist or arrange
for an out-of-panel referral to a gastroenterologist.
MCPs are required to make transportation available to any member requesting
transportation when they must travel 30 miles or more from their home to receive
a medically-necessary Medicaid-covered service. If the MCP offers transportation
to their members as an additional benefit and this transportation benefit only
covers a limited number of trips, the required transportation listed above may
not be counted toward this trip limit (as specified in Appendix C).
In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Aged, Blind or Disabled (ABD) consumers, as well as the potential availability
of the designated provider types. ODJFS has integrated existing utilization
patterns into the provider network requirements to avoid disruption of care.
Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.
2. PROVIDER SUBCONTRACTING
Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their providers.
These subcontracts must include a baseline contractual agreement, as well as the
appropriate ODJFS-approved Model Medicaid Addendum. The Model Medicaid Addendum
incorporates all applicable Ohio

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 2
Administrative Code rule requirements specific to provider subcontracting and
therefore cannot be modified except to add personalizing information such as the
MCP’s name.
ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP’s members. MCPs
may not employ or contract with providers excluded from participation in Federal
health care programs under either section 1128 or section 1128A of the Social
Security Act. As part of the prior approval process, MCPs must submit
documentation verifying that all necessary contract documents have been
appropriately completed. ODJFS will verify the approvability of the submission
and process this information using the ODJFS Provider Verification System (PVS).
The PVS is a centralized database system that maintains information on the
status of all MCP-submitted providers.
Only those providers who meet the applicable criteria specified in this
document, and as determined by ODJFS, will be approved by ODJFS. MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval. Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP’s members.
MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.
3. PROVIDER PANEL REQUIREMENTS
The provider network criteria that must be met by each MCP are as follows:
a. Primary Care Physicians (PCPs)
Primary Care Physicians (PCPs) may be individuals or group practices/clinics
[Primary Care Clinics (PCCs)]. Acceptable specialty types for PCPs are
family/general practice, and internal medicine. Acceptable PCCs include FQHCs,
RHCs and the acceptable group practices/clinics specified by ODJFS. As part of
their subcontract with an MCP, PCPs must stipulate the total Medicaid member
capacity that they can ensure for that individual MCP. Each PCP must have the
capacity and agree to serve at least 50 Medicaid members at each practice site
in order to be approved by ODJFS as a PCP. The capacity-by-site requirement must
be met for all ODJFS-approved PCPs.
ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 3
capacity for all MCP networks added together exceeds 2000 Medicaid members
(i.e., 1 FTE). ODJFS may allow up to an additional 750 member capacity for each
nurse practitioner or physician’s assistant that is used to provide clinical
support for a PCP.
For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP’s capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.
ODJFS expects that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members. In these situations it will not be
necessary for the MCP to submit these specialists to the PVS database as PCPs,
however, they must be submitted to PVS as the appropriate required provider
type. Also, in some situations (e.g., continuity of care) a PCP may only want to
serve a very small number of members for an MCP. In these situations it will not
be necessary for the MCP to submit these PCPs to ODJFS for prior approval. These
PCPs will not be included in the ODJFS PVS database and therefore may not appear
as PCPs in the MCP’s provider directory. These PCPs will, however, need to
execute a subcontract with the MCP which includes the appropriate Model Medicaid
Addendum.
The PCP requirement is based on an MCP having sufficient PCP capacity to serve
40% of the eligibles in the region if three MCPs are serving the region and 55%
of the eligibles in the region if two MCPs are serving the region. Each MCP must
meet the PCP minimum FTE requirement for that region. MCPs must also satisfy a
PCP geographic accessibility standard. ODJFS will match the PCP practice sites
and the stated PCP capacity with the geographic location of the eligible
population in that region (on a county-specific basis) and perform analysis
using Geographic Information Systems (GIS) software. The analysis will be used
to determine if at least 40% of the eligible population is located within 10
miles of a PCP with available capacity in urban counties and 40% of the eligible
population within 30 miles of a PCP with available capacity in rural counties.
[Rural areas are defined pursuant to 42 CFR 412.62(f)(1)(iii).]
b. Non-PCP Provider Network
In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories: hospitals, cardiovascular, dentists, gastroenterology,
nephrology, neurology, oncology, physical medicine, podiatry, psychiatry,
urology, vision care providers, obstetricians/gynecologists (OB/GYNs),
allergists, general surgeons, otolaryngologists, orthopedists, federally
qualified health centers (FQHCs)/rural health centers (RHCs) and qualified
family planning providers (QFPPs). CNMs, CNPs, FQHCs/RHCs and QFPPs are
federally-required provider types.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 4
All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types. MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).
Although there are currently no capacity requirements for the non-PCP required
provider types, MCPs are required to ensure that adequate access is available to
members for all required provider types. Additionally, for certain non-PCP
required provider types, MCPs must ensure that these providers maintain a
full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified). A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including: consumer satisfaction
surveys; member appeals/grievances/complaints and state hearing
notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.
Hospitals — MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Aged, Blind or Disabled (ABD) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care. For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals (i.e. Kentucky, West Virginia,
etc.).
For each Ohio hospital, ODJFS utilizes the hospital’s most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides. Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP’s members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix — Provider
Panel Exceptions).
If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.
OB/GYNs — MCPs must contract with the specified number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region. All MCP-contracting OB/GYNs must
have current hospital delivery privileges at a hospital under contract with the
MCP in the region.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 5
Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) — MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region. The MCP may contract directly with the CNM or CNP
providers, or with a physician or other provider entity who is able to obligate
the participation of a CNM or CNP. If an MCP does not contract for CNM or CNP
services and such providers are present within the region, the MCP will be
required to allow members to receive CNM or CNP services outside of the MCP’s
provider network.
Contracting CNMs must have hospital delivery privileges at a hospital under
contract to the MCP in the region. The MCP must ensure a member’s access to CNM
and CNP services if such providers are practicing within the region.
Vision Care Providers — MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region, all of whom must
maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP’s contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.
Dental Care Providers — MCPs must contract with the specified number of
dentists.
Federally Qualified Health Centers/Rural Health Clinics (FQHCs/RHCs) — MCPs are
required to ensure member access to any federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status. Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process.
Even if no FQHC/RHC is available within the region, MCPs must have mechanisms in
place to ensure coverage for FQHC/RHC services in the event that a member
accesses these services outside of the region.
In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state’s supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:

  •   MCPs must provide expedited reimbursement on a service-specific basis in
an amount no less than the payment made to other providers for the same or
similar service.     •   If the MCP has no comparable service-specific rate
structure, the MCP must use the regular Medicaid fee-for-service payment
schedule for non-FQHC/RHC providers.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 6

  •   MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and
not just attempt to pay these claims within the prompt pay time frames.

MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.
Qualified Family Planning Providers (QFPPs) — All MCP members must be permitted
to self-refer to family planning services provided by a QFPP. A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health. MCPs must reimburse all
medically-necessary Medicaid-covered family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, regardless of the provider’s status
as a panel or non-panel provider. MCPs will be required to work with QFPPs in
the region to develop mutually-agreeable HIPAA compliant policies and procedures
to preserve patient/provider confidentiality, and convey pertinent information
to the member’s PCP and/or MCP.
Behavioral Health Providers — MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in
Appendix G.b.ii. herein. Although ODJFS is aware that certain outpatient
substance abuse services may only be available through Medicaid providers
certified by the Ohio Department of Drug and Alcohol Addiction Services
(ODADAS) in some areas, MCPs must maintain an adequate number of contracted
mental health providers in the region to assure access for members who are
unable to timely access services or unwilling to access services through
community mental health centers. MCPs are advised not to contract with community
mental health centers as all services they provide to MCP members are to be
billed to ODJFS.
Other Specialty Types (general surgeons, otolaryngologists, orthopedists,
cardiologists, gastroenterologists, nephrologists, neurologists, oncologists,
podiatrists, physiatrists, psychiatrists, and urologists ) - MCPs must contract
with the specified number of all other ODJFS designated specialty provider
types. In order to be counted toward meeting the provider panel requirements,
these specialty providers must maintain a full-time practice at a site(s)
located within the specified county/region. Contracting general surgeons,
orthopedists, otolaryngologists, cardiologists, gastroenterologists,
nephrologists, neurologists, oncologists, podiatrists, physiatrists,
psychiatrists, and urologists must have admitting privileges at a hospital under
contract with the MCP in the region.
4. PROVIDER PANEL EXCEPTIONS
ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 7

  •   the MCP presents sufficient documentation to ODJFS to verify that they
have been unable to meet or maintain certain provider panel requirements in a
particular service area despite all reasonable efforts on their part to secure
such a contract(s), and     •   if notified by ODJFS, the provider(s) in
question fails to provide a reasonable argument why they would not contract with
the MCP, and     •   the MCP presents sufficient assurances to ODJFS that their
members will have adequate access to the services in question.

If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS. ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.
ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing notifications/requests; member just-cause for termination
requests; clinical quality studies; encounter data volume; provider complaints,
and clinical performance measures. ODJFS approval of a provider panel exception
request does not exempt the MCP from assuring access to the services in
question. If ODJFS determines that an MCP has not provided sufficient access to
these services, the MCP may be subject to sanctions.
5. PROVIDER DIRECTORIES
MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers. At the time of
ODJFS’ review, the information listed in the MCP’s provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS.
MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.
The directory must also specify:

•   provider address(es) and phone number(s);   •   an explanation of how to
access providers (e.g. referral required vs. self-referral);   •   an indication
of which providers are available to members on a self-referral basis;

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 8

•   foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;   •   how members may obtain directory information in
alternate formats that takes into consideration the special needs of eligible
individuals including but not limited to, visually-limited, LEP, and LRP
eligible individuals; and   •   any PCP or specialist practice limitations.

Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each population.
For example, an MCP who serves CFC and ABD in the Central Region would have two
provider directories, one for CFC and one for ABD. Once approved, this directory
may be regularly updated with provider additions or deletions by the MCP without
ODJFS prior-approval, however, copies of the revised directory (or inserts) must
be submitted to ODJFS prior to distribution to members.
On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP’s provider panel during the previous
three months. Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.
Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory. This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD). If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.
The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix. ODJFS-required providers must be added to the internet directory
within one week of the MCP’s notification of ODJFS-approval of the provider via
the Provider Verification process. Providers being deleted from the MCP’s panel
must be deleted from the internet directory within one week of notification from
the provider to the MCP. These deleted providers must be included in the inserts
to the MCP’s provider directory referenced above.
6. FEDERAL ACCESS STANDARDS
MCPs must demonstrate that they are in compliance with the following federally
defined provider panel access standards as required by 42 CFR 438.206:

 



--------------------------------------------------------------------------------



 



Appendix H
Page 9
In establishing and maintaining their provider panel, MCPs must consider the
following:

•   The anticipated Medicaid membership.

•   The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.

  •   The number and types (in terms of training, experience, and
specialization) of panel providers required to deliver the contracted Medicaid
services.   •   The geographic location of panel providers and Medicaid members,
considering distance, travel time, the means of transportation ordinarily used
by Medicaid members, and whether the location provides physical access for
Medicaid members with disabilities.   •   MCPs must adequately and timely cover
services to an out-of-network provider if the MCP’s contracted provider panel is
unable to provide the services covered under the MCP’s provider agreement. The
MCP must cover the out-of-network services for as long as the MCP network is
unable to provide the services. MCPs must coordinate with the out-of-network
provider with respect to payment and ensure that the provider agrees with the
applicable requirements.

Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members. MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary. MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.
In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.
This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS) in the MCP’s operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.
MCPs are to follow the procedures specified in the current MCP PVS Instructional
Manual, posted on the ODJFS website, in order to comply with these federal
access requirements.

 



--------------------------------------------------------------------------------



 



North East Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                             
Additional     Total                                                            
      Required     Required                                                    
              Hospitals:     Hospitals   Ashtabula   Cuyahoga   Erie   Geauga  
Huron   Lake   Lorain   Medina   In-Region
 
                                                                               
General Hospital
            1                       1       1       1       1       1          
 
Hospital System1
    1               1                                                       1  

 

1   Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.

 



--------------------------------------------------------------------------------



 



North East Central Region — Hospitals
Minimum Provider Panel Requirements

                                                                             
Additional     Total                           Required     Required            
              Hospitals:     Hospitals   Columbiana   Mahoning   Trumbull  
In-Region
 
                                       
General Hospital
    3       1       1       1            
Hospital System
                                       

 



--------------------------------------------------------------------------------



 



East Central Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                               
              Additional     Total                                              
                            Required     Required                              
                                            Hospitals:     Hospitals   Ashland  
Carroll   Holmes   Portage   Richland   Stark   Summit   Tuscarawas   Wayne  
In-Region
 
                                                                               
       
General Hospital
    7                               1       1       1               1       1  
    2    
Hospital System1
    1                                                       1                  
       

 

1   Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.

 



--------------------------------------------------------------------------------



 



South East Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                               
                                                                               
                                              Additional     Total              
                                                                               
                                    Required     Required                      
                                                                               
                            Hospitals:     Hospitals   Athens   Belmont  
Coshocton   Gallia   Guernsey   Harrison   Jackson   Jefferson   Lawrence  
Meigs   Monroe   Morgon   Muskingum   Noble   Vinton   Washington   In-Region  
General Hospital
    8       1       1       1       1       1                       1          
                            1                       1            
Hospital System
                                                                               
                                                               

 



--------------------------------------------------------------------------------



 



Central Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                               
                                                                               
                                                                             
Additional     Total                                                            
                                                                               
      Required     Required                                                    
                                                                               
              Hospitals:     Hospitals   Crawford   Delaware   Fairfield  
Fayette   Franklin   Hocking   Knox   Licking   Logan   Madison   Marion  
Morrow   Perry   Pickaway   Pike   Ross   Scioto   Union   In-Region
 
                                                                               
                                                                               
General Hospital
    10                       1       1                               1          
            1                       1               1       1               3  
 
Hospital System1
    2                                       2                                  
                                                                               

 

1   Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.

 



--------------------------------------------------------------------------------



 



South West Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                             
Additional     Total                                                            
      Required     Required                                                    
              Hospitals:     Hospitals   Adams   Brown   Butler   Clermont  
Clinton   Hamilton   Highland   Warren   In-Region  
General Hospital
    6               1       1               1       1       1               1  
 
Hospital System1
    2                                               2                          

 

1   Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.

 



--------------------------------------------------------------------------------



 



West Central Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                             
Additional     Total                                                            
      Required     Required                                                    
              Hospitals:     Hospitals   Champaign   Clark   Darke   Greene  
Miami   Montgomery   Preble   Shelby   In-Region
 
                                                                               
General Hospital
    5               1               1       1                               2  
 
Hospital System2
    1                                               1                          

 

1   Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.

 



--------------------------------------------------------------------------------



 



North West Region — Hospitals
Minimum Provider Panel Requirements

                                                                               
                                                                               
                                                                               
                                                                             
Additional     Total                                                            
                                                                               
      Required     Required                                                    
                                                                               
              Hospitals:     Hospitals   Allen   Auglaize   Defiance   Fulton  
Hancock   Hardin   Henry   Lucas   Mercer   Ottawa   Paulding   Putnam  
Sandusky   Seneca   Van Wert   Williams   Wood   Wyandot   In-Region
 
                                                                               
                                                                               
General Hospital
    7       1               1               1                                  
                            1                                               3  
 
Hospital System1
    1                                                               1          
                                                                               

 

1   Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                                                               
                                                                             
Additional
Required: PCPs   Total Required   Ashtabula   Cuyahoga   Erie   Geauga   Huron  
Lake   Lorain   Medina   In-Region *
 
                                                                               
Capacity
    9,981       585       7,370       213       85       173       385       990
      180          
PCPs1
    31       4       16       2       1       1       2       4       1        
 
Number of Eligibles
    25,810       1462       18425       532       213       432       963      
2474       451          

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                                                             
Additional
Required: PCPs   Total Required   Columbiana   Mahoning   Trumbull   In-Region *
 
                                       
Capacity
    3,029       582       1,440       1,007          
PCPs1
    11       3       4       4          
Number of Eligibles
    7,572       1,456       3,599       2,517          

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                                                               
                                                                               
              Additional
Required: PCPs   Total Required   Ashland   Carroll   Holmes   Portage  
Richland   Stark   Summit   Tuscarawas   Wayne   In-Region *
 
                                                                               
       
Capacity
    5,254       106       97       57       327       530       1,332      
2,121       327       357          
PCPs1
    21       1       1       1       2       3       4       5       2       2  
       
Number of Eligbles
    13,136       265       243       143       817       1,326       3,329      
5,303       817       893          

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                              Number of County   Capacity  
PCPs1   Eligbles  
Total Required
    5,309       30       13,273  
Athens
    536       2       1,340  
Belmont
    478       2       1,195  
Coshocton
    178       1       446  
Gallia
    334       2       834  
Guernsey
    289       2       722  
Harrison
    127       1       317  
Jackson
    340       2       850  
Jefferson
    556       3       1,389  
Lawrence
    802       4       2,004  
Meigs
    273       2       683  
Monroe
    102       1       254  
Morgon
    116       1       290  
Muskingum
    633       3       1,583  
Noble
    55       1       137  
Vinton
    139       1       347  
Washington
    353       2       882  
Additional Required: In-Region *
                       

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                              Number of County   Capacity  
PCPs1   Eligibles  
Total Required
    9,808       59       24,519  
Crawford
    170       2       426  
Delaware
    174       2       434  
Fairfield
    395       3       987  
Fayette
    152       2       379  
Franklin
    4,670       17       11,676  
Hocking
    176       2       440  
Knox
    211       2       527  
Licking
    502       4       1,255  
Logan
    131       2       328  
Madison
    104       1       261  
Marion
    367       3       917  
Morrow
    102       1       254  
Perry
    243       3       608  
Pickaway
    222       2       556  
Pike
    375       3       938  
Ross
    543       4       1,358  
Scioto
    1,196       5       2,990  
Union
    74       1       185  
Additional Required: In-Region
                       

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                                                               
                                                                             
Additional     Total                                                            
      Required: In- PCPs   Required   Adams   Brown   Butler   Clermont  
Clinton   Hamilton   Highland   Warren   Region *  
Capacity
    6,089       346       187       1,157       507       146       3,268      
241       238          
PCPs1
    22       3       1       4       3       1       6       2       2          
Number of Eligibles
    15,223       865       467       2,892       1,267       366       8,170    
  602       594          

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                                                               
                                                                             
Additional     Total                                                            
      Required: PCPs   Required   Champaign   Clark   Darke   Greene   Miami  
Montgomery   Preble   Shelby   In-Region *  
Capacity
    4,259       98       690       120       351       215       2,557       110
      118          
PCPs1
    17       1       4       1       2       2       6       1       1          
Number of Eligibles
    10,648       245       1,724       300       877       538       6,392      
276       296          

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — PCP Capacity
Minimum PCP Capacity Requirements — ABD

                                              Number                     of
County   Capacity   PCPs1   Eligibles
 
                       
Total Required
    4,766       33       11,915  
Allen
    400       3       999  
Auglaize
    66       1       166  
Defiance
    102       1       254  
Fulton
    71       1       177  
Hancock
    152       2       379  
Hardin
    127       2       317  
Henry
    40       1       100  
Lucas
    2,833       9       7,082  
Mercer
    65       1       163  
Ottawa
    85       1       212  
Paulding
    68       1       169  
Putnam
    44       1       111  
Sandusky
    166       2       414  
Seneca
    179       2       447  
Van Wert
    70       1       174  
Williams
    91       1       227  
Wood
    170       2       425  
Wyandot
    40       1       99  
Additional Required: In-Region *
                       

 

1   Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
      Total                                                                  
Additional     Required                                                        
          Required Provider Types   Providers1   Ashtabula   Cuyahoga   Erie  
Geauga   Huron   Lake   Lorain   Medina   Providers 2  
Cardiovascular
    6               3                                       1               2  
Dentists
    28       1       20                               2       3       1       1
 
Gastroenterology
    3               2                                                       1  
General Surgeons
    11               6       1               1       1       1       1          
Nephrology
    2               1                                                       1  
Neurology
    3               2                                                       1  
OB/GYNs
    12               8       1                               1               2  
Oncology
    1                                                                       1  
Orthopedists
    7               4                                       1               2  
Otolaryngologist
    3               1                                       1               1  
Physical Med Rehab
    3               2                                                       1  
Podiatry
    8               4                                       2               2  
Psychiatry
    11               5                                       3               3  
Urology
    4               2                                                       2  
Vision
    14       1       7       1                       1       1               3  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                              Total                          
Additional     Required                           Required Provider Types  
Providers1   Columbiana   Mahoning   Trumbull   Providers 2  
Cardiovascular
    2               1               1  
Dentists
    7       1       3       3          
Gastroenterology
    1                               1  
General Surgeons
    3       1       1       1          
Nephrology
    1                               1  
Neurology
    1                               1  
OB/GYNs
    4       1       1       1       1  
Oncology
    1                               1  
Orthopedists
    2               1               1  
Otolaryngologist
    1               1                  
Physical Med Rehab
    1                               1  
Podiatry
    1                               1  
Psychiatry
    6               3       2       1  
Urology
    1                               1  
Vision
    5               2       2       1  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
              Total                                                            
              Additional     Required                                          
                                Required Provider Types   Providers1   Ashland  
Carroll   Holmes   Portage   Richland   Stark   Summit   Tuscarawas   Wayne  
Providers 2  
Cardiovascular
    3                                               1       1                  
    1  
Dentists
    14       1                               2       4       6       1          
       
Gastroenterology
    2                                                                          
    2  
General Surgeons
    7                                       1       1       2               1  
    2  
Nephrology
    1                                                                          
    1  
Neurology
    2                                                                          
    2  
OB/GYNs
    6                                               2       4                  
       
Oncology
    1                                                                          
    1  
Orthopedists
    4                                               1       1                  
    2  
Otolaryngologist
    2                                               1       1                  
       
Physical Med Rehab
    2                                                                          
    2  
Podiatry
    4                                               1       2                  
    1  
Psychiatry
    6                                               2       3                  
    1  
Urology
    2                                                                          
    2  
Vision
    8                                       1       2       3                  
    2  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
                                                                      Total    
                                                                               
                                              Additional     Required          
                                                                               
                                        Required Provider Types   Providers1  
Athens   Belmont   Coshocton   Gallia   Guernsey   Harrison   Jackson  
Jefferson   Lawrence   Meigs   Monroe   Morgon   Muskingum   Noble   Vinton  
Washington   Providers2  
Cardiovascular
    2                               1                                          
                                                            1  
Dentists
    8       1       1                       1                               1  
                            1                       1       2  
Gastroenterology
    2                                                                          
                                                            2  
General Surgeons
    5               1               1       1                       1          
                            1                                  
Nephrology
    1                                                                          
                                                            1  
Neurology
    2                                                                          
                                                            2  
OB/GYNs
    6       1                               1                       1          
                            1                       1       1  
Oncology
    1                                                                          
                                                            1  
Orthopedists
    4                               1                                          
                                                            3  
Otolaryngologist
    2                               1                                          
                            1                                  
Physical Med Rehab
    2                                                                          
                                                            2  
Podiatry
    4               1                                                          
                            1                               2  
Psychiatry
    4               1                                                          
                            1                               2  
Urology
    2                                                                          
                                                            2  
Vision
    8       1       1               1       1               1               1  
                            1                       1          

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
                                                                               
      Total                                                                    
                                                                             
Additional     Required                                                        
                                                                               
          Required Provider Types   Providers1   Crawford   Delaware   Fairfield
  Fayette   Franklin   Hocking   Knox   Licking   Logan   Madison   Marion  
Morrow   Perry   Pickaway   Pike   Ross   Scioto   Union   Providers2  
Cardiovascular
    5                                       2                                  
                                                                            3  
Dentists
    21               1       1               15               1       1        
              1                                       1                        
 
Gastroenterology
    3                                       1                                  
                                                                            2  
General Surgeons
    10               1       1               5                                  
                                                    1       1               1  
Nephrology
    2                                       1                                  
                                                                            1  
Neurology
    3                                       1                                  
                                                                            2  
OB/GYNs
    10               1       1               6                                  
                                                                            2  
Oncology
    1                                                                          
                                                                            1  
Orthopedists
    7                       1               3                       1          
            1                                       1                          
Otolaryngologist
    3               1                       2                                  
                                                                               
Physical Med Rehab
    3                                       1                                  
                                                                            2  
Podiatry
    7               1                       3                                  
                                                                            3  
Psychiatry
    10                       1               5                                  
                                                                            4  
Urology
    4                                                                          
                                                                               
Vision
    14       1       1       1               5               1       1       1  
            1                                       1       1                  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
      Total                                                                  
Additional     Required                                                        
          Required Provider Types   Providers1   Adams   Brown   Butler  
Clermont   Clinton   Hamilton   Highland   Warren   Providers 2
 
                                                                               
Cardiovascular
    4                                               1               1       2  
Dentists
    15                       3       1               8       1       1       1  
Gastroenterology
    2                                                                       2  
General Surgeons
    9                       1       1       1       3       2       1          
Nephrology
    1                                                                       1  
Neurology
    2                                                                       2  
OB/GYNs
    7               1       1                       4               1          
Oncology
    1                                                                       1  
Orthopedists
    5                       1                       2                       2  
Otolaryngologist
    2                                               1                       1  
Physical Med Rehab
    2                                                                       2  
Podiatry
    5                       1                       2                       2  
Psychiatry
    7                                               3                       4  
Urology
    3                                                                       3  
Vision
    8                       1               1       3       1       1       1  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
      Total                                                                  
Additional     Required                                                        
          Required Provider Types   Providers1   Champaign   Clark   Darke  
Greene   Miami   Montgomery   Preble   Shelby   Providers 2
 
                                                                               
Cardiovascular
    3                                               1                       2  
Dentists
    5               1                               3                       1  
Gastroenterology
    1                                                                       1  
General Surgeons
    5               1               1               1                       2  
Nephrology
    1                                                                       1  
Neurology
    2                                                                       2  
OB/GYNs
    5               1               1               3                          
Oncology
    1                                                                       1  
Orthopedists
    3                               1               1                       1  
Otolaryngologist
    2                                               1                       1  
Physical Med Rehab
    2                                                                       2  
Podiatry
    4                                               2                       2  
Psychiatry
    5                               1               2                       2  
Urology
    2                                                                       2  
Vision
    7               1               1               3                       2  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



North East Region — Practitioners
ABD Provider Panel Requirements

                                                                               
                                                                               
      Total                                                                    
                                                                             
Additional     Required                                                        
                                                                               
          Required Provider Types   Providers1   Allen   Auglaize   Defiance  
Fulton   Hancock   Hardin   Henry   Lucas   Mercer   Ottawa   Paulding   Putnam
  Sandusky   Seneca   Van Wert   Williams   Wood   Wyandot   Providers2  
Cardiovascular
    3                                                               1          
                                                                            2  
Dentists
    11       1                       1                               6          
                    1       1                       1                          
Gastroenterology
    2                                                               1          
                                                                            1  
General Surgeons
    5       1                                                       2          
                                                            1               1  
Nephrology
    1                                                                          
                                                                            1  
Neurology
    2                                                               1          
                                                                            1  
OB/GYNs
    6       1                                                       2          
                            1       1                       1                  
Oncology
    1                                                                          
                                                                            1  
Orthopedists
    4       1                               1                       1          
                                                            1                  
Otolaryngologist
    2                                                               1          
                                                                            1  
Physical Med Rehab
    2                                                               1          
                                                                            1  
Podiatry
    4                                                               2          
                                                            1               1  
Psychiatry
    5       1                                                       3          
                                                                            1  
Urology
    2                                                               1          
                                                                            1  
Vision
    7       1               1                                       2       1  
                            1               1                                  

 

1   All required providers must be located within the region.   2   Additional
required providers may be located anywhere within the region.

 



--------------------------------------------------------------------------------



 



Appendix I
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX I
PROGRAM INTEGRITY
ABD ELIGIBLE POPULATION
MCPs must comply with all applicable program integrity requirements, including
those specified in 42 CFR 455 and 42 CFR 438 Subpart H.

1.   Fraud and Abuse Program:       In addition to the specific requirements of
OAC rule 5101:3-26-06, MCPs must have a program that includes administrative and
management arrangements or procedures, including a mandatory compliance plan, to
guard against fraud and abuse. The MCP’s compliance plan must designate staff
responsibility for administering the plan and include clear goals, milestones or
objectives, measurements, key dates for achieving identified outcomes, and
explain how the MCP will determine the compliance plan’s effectiveness.       In
addition to the requirements in OAC rule 5101:3-26-06, the MCP’s compliance
program which safeguards against fraud and abuse must, at a minimum,
specifically address the following:

  a.   Employee education about false claims recovery: In order to comply with
Section 6032 of the Deficit Reduction Act of 2005 MCPs must, as a condition of
receiving Medicaid payment, do the following:

  i.   establish and make readily available to all employees, including the
MCP’s management, the following written policies regarding false claims
recovery:

  a.   detailed information about the federal False Claims Act and other state
and federal laws related to the prevention and detection of fraud, waste, and
abuse, including administrative remedies for false claims and statements as well
as civil or criminal penalties;     b.   the MCP’s policies and procedures for
detecting and preventing fraud, waste, and abuse; and     c.   the laws
governing the rights of employees to be protected as whistleblowers.

  ii.   include in any employee handbook the required written policies regarding
false claims recovery;     iii.   establish written policies for any MCP
contractors and agents that provide detailed information about the federal False
Claims Act and other state and federal laws related to the prevention and
detection of fraud, waste, and abuse, including administrative remedies for
false claims and statements as well as

 



--------------------------------------------------------------------------------



 



Appendix I
Aged, Blind or Disabled (ABD) population
Page 2
civil or criminal penalties; the laws governing the rights of employees to be
protected as whistleblowers; and the MCP’s policies and procedures for detecting
and preventing fraud, waste, and abuse. MCPs must make such information readily
available to their subcontractors; and

  iv.   disseminate the required written policies to all contractors and agents,
who must abide by those written policies.

  b.   Monitoring for fraud and abuse: The MCP’s program which safeguards
against fraud and abuse must specifically address the MCP’s prevention,
detection, investigation, and reporting strategies in at least the following
areas:

  i.   Embezzlement and theft — MCPs must monitor activities on an ongoing basis
to prevent and detect activities involving embezzlement and theft (e.g., by
staff, providers, contractors, etc.) and respond promptly to such violations.  
  ii.   Underutilization of services — MCPs must monitor for the potential
underutilization of services by their members in order to assure that all
Medicaid-covered services are being provided, as required. If any underutilized
services are identified, the MCP must immediately investigate and, if indicated,
correct the problem(s) which resulted in such underutilization of services.    
    The MCP’s monitoring efforts must, at a minimum, include the following
activities: a) an annual review of their prior authorization procedures to
determine that they do not unreasonably limit a member’s access to
Medicaid-covered services; b) an annual review of the procedures providers are
to follow in appealing the MCP’s denial of a prior authorization request to
determine that the process does not unreasonably limit a member’s access to
Medicaid-covered services; and c) ongoing monitoring of MCP service denials and
utilization in order to identify services which may be underutilized.     iii.  
Claims submission and billing — On an ongoing basis, MCPs must identify and
correct claims submission and billing activities which are potentially
fraudulent including, at a minimum, double-billing and improper coding, such as
upcoding and bundling, to the satisfaction of ODJFS.

  c.   Reporting MCP fraud and abuse activities: Pursuant to OAC rule
5101:3-26-06, MCPs are required to submit annually to ODJFS a report which
summarizes the MCP’s fraud and abuse activities for the previous year in each of
the areas specified above. The MCP’s report must also identify any proposed
changes to the MCP’s compliance plan for the coming year.

 



--------------------------------------------------------------------------------



 



Appendix I
Aged, Blind or Disabled (ABD) population
Page 3

  d.   Reporting fraud and abuse: MCPs are required to promptly report all
instances of provider fraud and abuse to ODJFS and member fraud to the CDJFS.
The MCP, at a minimum, must report the following information on cases where the
MCP’s investigation has revealed that an incident of fraud and/or abuse has
occurred:

  i.   provider’s name and Medicaid provider number or provider reporting number
(PRN);     ii.   source of complaint;     iii.   type of provider;     iv.  
nature of complaint;     v.   approximate range of dollars involved, if
applicable;     vi.   results of MCP’s investigation and actions taken;     vii.
  name(s) of other agencies/entities (e.g., medical board, law enforcement)
notified by MCP; and     viii.   legal and administrative disposition of case,
including actions taken by law enforcement officials to whom the case has been
referred.

  e.   Monitoring for prohibited affiliations: The MCP’s policies and procedures
for ensuring that, pursuant to 42 CFR 438.610, the MCP will not knowingly have a
relationship with individuals debarred by Federal Agencies, as specified in
Article XII of the Agreement.

2.   Data Certification:       Pursuant to 42 CFR 438.604 and 42 CFR 438.606,
MCPs are required to provide certification as to the accuracy, completeness, and
truthfulness of data and documents submitted to ODJFS which may affect MCP
payment.

  a.   MCP Submissions: MCPs must submit the appropriate ODJFS-developed
certification concurrently with the submission of the following data or
documents:

  i.   Encounter Data [as specified in the Data Quality Appendix (Appendix L)]  
  ii.   Prompt Pay Reports [as specified in the Fiscal Performance Appendix
(Appendix J)]     iii.   Cost Reports [as specified in the Fiscal Performance
Appendix (Appendix J)]

 



--------------------------------------------------------------------------------



 



Appendix I
Aged, Blind or Disabled (ABD) population
Page 4

  b.   Source of Certification: The above MCP data submissions must be certified
by one of the following:

  i.   The MCP’s Chief Executive Officer;     ii.   The MCP’s Chief Financial
Officer, or     iii.   An individual who has delegated authority to sign for, or
who reports directly to, the MCP’s Chief Executive Officer or Chief Financial
Officer.

ODJFS may also require MCPs to certify as to the accuracy, completeness, and
truthfulness of additional submissions.

 



--------------------------------------------------------------------------------



 



APPENDIX J
FINANCIAL PERFORMANCE
ABD ELIGIBLE POPULATION
Molina

1.   SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS       MCPs must submit the
following financial reports to ODJFS:

  a.   The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the “Financial Statements”),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(B). The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but not limited to, the following sections: Assets,
Liabilities, Capital and Surplus Account, Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data, and the Exhibit of Premiums,
Enrollment and Utilization. The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI. A signed hard copy and an electronic copy of the
reports in the NAIC-approved format must both be provided to ODJFS;     b.  
Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;     c.   Annual audited
Financial Statements prepared by a licensed independent external auditor as
submitted to the ODI, as outlined in OAC rule 5101:3-26-09(B);     d.   Medicaid
Managed Care Plan Annual Ohio Department of Job and Family Services (ODJFS) Cost
Report and the auditor’s certification of the cost report, as outlined in OAC
rule 5101:3-26-09(B);     e.   Medicaid MCP Annual Restated Cost Report for the
prior calendar year. The restated cost report shall be audited upon BMHC
request;     f.   Annual physician incentive plan disclosure statements and
disclosure of and changes to the MCP’s physician incentive plans, as outlined in
OAC rule 5101:3-26-09(B);     g.   Reinsurance agreements, as outlined in OAC
rule 5101:3-26-09(C);

 



--------------------------------------------------------------------------------



 



Appendix J
Page 2

  h.   Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard
copy and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;     i.   Notification of requests for information and copies
of information released pursuant to a tort action (i.e., third party recovery),
as outlined in OAC rule 5101:3-26-09.1;     j.   Financial, utilization, and
statistical reports, when ODJFS requests such reports, based on a concern
regarding the MCP’s quality of care, delivery of services, fiscal operations or
solvency, in accordance with OAC rule 5101:3-26-06(D);     k.   In accordance
with ORC Section 5111.76 and Appendix C, MCP Responsibilities, MCPs must submit
ODJFS-specified franchise fee reports in hard copy and electronic formats
pursuant to ODJFS specifications.

2.   FINANCIAL PERFORMANCE MEASURES AND STANDARDS       This Appendix
establishes specific expectations concerning the financial performance of MCPs.
In the interest of administrative simplicity and nonduplication of areas of the
ODI authority, ODJFS’ emphasis is on the assurance of access to and quality of
care. ODJFS will focus only on a limited number of indicators and related
standards to monitor plan performance. The three indicators and standards for
this contract period are identified below, along with the calculation
methodologies. The source for each indicator will be the NAIC Quarterly and
Annual Financial Statements.

Report Period: Compliance will be determined based on the annual Financial
Statement.

             
 
  a.   Indicator:   Net Worth as measured by Net Worth Per Member
 
           
 
      Definition:   Net Worth = Total Admitted Assets minus Total Liabilities
divided by Total Members across all lines of business
 
           
 
      Standard:   For the financial report that covers calendar year 2007, a
minimum net worth per member of $172.00, as determined from the annual Financial
Statement submitted to ODI and the ODJFS.
 
           
 
          The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care
Capitation amount paid to the MCP during the preceding calendar year, excluding
the at-risk amount, expressed as a per-member per-month figure, multiplied by
the applicable proportion below:

 



--------------------------------------------------------------------------------



 



Appendix J
Page 3

             
 
          0.75 if the MCP had a total membership of 100,000 or more during that
calendar year
 
           
 
          0.90 if the MCP had a total membership of less than 100,000 for that
calendar year
 
           
 
          If the MCP did not receive Medicaid Managed Care Capitation payments
during the preceding calendar year, then the NWPM standard for the MCP is the
average Medicaid Managed Care capitation amount paid to Medicaid-contracting
MCPs during the preceding calendar year, excluding the at-risk amount,
multiplied by the applicable proportion above.
 
           
 
  b.   Indicator:   Administrative Expense Ratio
 
           
 
      Definition:   Administrative Expense Ratio = Administrative Expenses minus
Franchise Fees divided by Total Revenue minus Franchise Fees
 
           
 
      Standard:   Administrative Expense Ratio not to exceed 15%, as determined
from the annual Financial Statement submitted to ODI and ODJFS.
 
           
 
  c.   Indicator:   Overall Expense Ratio
 
           
 
      Definition:   Overall Expense Ratio = The sum of the Administrative
Expense Ratio and the Medical Expense Ratio
 
           
 
          Administrative Expense Ratio = Administrative Expenses minus Franchise
Fees divided by Total Revenue minus Franchise Fees
 
           
 
          Medical Expense Ratio = Medical Expenses divided by Total Revenue
minus Franchise Fees
 
           
 
      Standard:   Overall Expense Ratio not to exceed 100% as determined from
the annual Financial Statement submitted to ODI and ODJFS.

Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new membership freeze unless ODJFS determines that the
deficiency does not potentially jeopardize access to or quality of care or
affect the MCP’s ability to meet administrative requirements (e.g., prompt pay
requirements). Justifiable reasons for noncompliance may include one-time events
(e.g., MCP investment in information system products).
If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI’s originally

 



--------------------------------------------------------------------------------



 



Appendix J
Page 4
specified due date unless the MCP requests and is granted an extension by ODJFS.
Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.
In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above. The two standards, 2.d and 2.e, reflect ODJFS’ expected
level of performance. At this time, ODJFS has not established penalties for
noncompliance with these standards; however, ODJFS will consider the MCP’s
performance regarding the liquidity measures, in addition to indicators 2.a.,
2.b., and 2.c., in determining whether to impose a new membership freeze, as
outlined above, or to not issue or renew a contract with an MCP. The source for
each indicator will be the NAIC Quarterly and annual Financial Statements.
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports. Descriptions and amounts should be disclosed. Please note that
“significant penalty” for this purpose is any penalty greater than 20%. Also,
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.

             
 
  d.   Indicator:   Days Cash on Hand
 
           
 
      Definition:   Days Cash on Hand = Cash and Short-Term Investments divided
by (Total Hospital and Medical Expenses plus Total Administrative Expenses)
divided by 365.
 
           
 
      Standard:   Greater than 25 days as determined from the annual Financial
Statement submitted to ODI and ODJFS.
 
           
 
  e.   Indicator:   Ratio of Cash to Claims Payable
 
           
 
      Definition:   Ratio of Cash to Claims Payable = Cash and Short-Term
Investments divided by claims Payable (reported and unreported).
 
           
 
      Standard:   Greater than 0.83 as determined from the annual Financial
Statement submitted to ODI and ODJFS.

 



--------------------------------------------------------------------------------



 



Appendix J
Page 5

3.   REINSURANCE REQUIREMENTS       Pursuant to the provisions of OAC rule
5101:3-26-09 (C), each MCP must carry reinsurance coverage from a licensed
commercial carrier to protect against inpatient-related medical expenses
incurred by Medicaid members.       The annual deductible or retention amount
for such insurance must be specified in the reinsurance agreement and must not
exceed $75,000.00, except as provided below. Except for transplant services, and
as provided below, this reinsurance must cover, at a minimum, 80% of inpatient
costs incurred by one member in one year, in excess of $75,000.00.       For
transplant services, the reinsurance must cover, at a minimum, 50% of transplant
related costs incurred by one member in one year, in excess of $75,000.00.      
An MCP may request a higher deductible amount and/or that the reinsurance cover
less than 80% of inpatient costs in excess of the deductible amount. If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75,000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements. However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance. These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:

  a.   whether the MCP has sufficient reserves available to pay unexpected
claims;     b.   the MCP’s history in complying with financial indicators 2.a.,
2.b., and 2.c., as specified in this Appendix;     c.   the number of members
covered by the MCP;     d.   how long the MCP has been covering Medicaid or
other members on a full risk basis;     e.   risk based capital ratio of 2.5 or
higher calculated from the last annual ODI financial statement;     f.  
graph/chart showing the claims history for reinsurance above the previously
approved deductible from the last calendar year.

The MCP has been approved to have a reinsurance policy with a deductible amount
of $150,000 that covers 80% of inpatient costs in excess of the deductible
amount for non-transplant services.

 



--------------------------------------------------------------------------------



 



Appendix J
Page 6

    Penalty for noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP’s deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP’s reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS, then the MCP will be
required to pay a monetary penalty to ODJFS. The amount of the penalty will be
the difference between the estimated amount, as determined by ODJFS, of what the
MCP would have paid in premiums for the reinsurance policy if it had been in
compliance and what the MCP did actually pay while it was out of compliance plus
5%. For example, if the MCP paid $3,000,000.00 in premiums during the period of
non-compliance and would have paid $5,000,000.00 if the requirements had been
met, then the penalty would be $2,100,000.00.       If it is determined that an
MCP’s reinsurance for transplant services covers less than 50% of inpatient
costs incurred by one member for one year, the MCP will be required to develop a
corrective action plan (CAP).   4.   PROMPT PAY REQUIREMENTS       In accordance
with 42 CFR 447.46, MCPs must pay 90% of all submitted clean claims within 30
days of the date of receipt and 99% of such claims within 90 days of the date of
receipt, unless the MCP and its contracted provider(s) have established an
alternative payment schedule that is mutually agreed upon and described in their
contract. The prompt pay requirement applies to the processing of both
electronic and paper claims for contracting and non-contracting providers by the
MCP and delegated claims processing entities.       The date of receipt is the
date the MCP receives the claim, as indicated by its date stamp on the claim.
The date of payment is the date of the check or date of electronic payment
transmission. A claim means a bill from a provider for health care services that
is assigned a unique identifier. A claim does not include an encounter form.    
  A “claim” can include any of the following: (1) a bill for services; (2) a
line item of services; or (3) all services for one recipient within a bill. A
“clean claim” is a claim that can be processed without obtaining additional
information from the provider of a service or from a third party.       Clean
claims do not include payments made to a provider of service or a third party
where the timing of payment is not directly related to submission of a completed
claim by the provider of service or third party (e.g., capitation). A clean
claim also does not include a claim from a provider who is under investigation
for fraud or abuse, or a claim under review for medical necessity.       Penalty
for noncompliance: Noncompliance with prompt pay requirements will result in
progressive penalties to be assessed on a quarterly basis, as outlined in
Appendix N of the Provider Agreement.

 



--------------------------------------------------------------------------------



 



Appendix J
Page 7

5.   PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS       MCPs must comply
with the physician incentive plan requirements stipulated in 42 CFR 438.6(h). If
the MCP operates a physician incentive plan, no specific payment can be made
directly or indirectly under this physician incentive plan to a physician or
physician group as an inducement to reduce or limit medically necessary services
furnished to an individual.       If the physician incentive plan places a
physician or physician group at substantial financial risk [as determined under
paragraph (d) of 42 CFR 422.208] for services that the physician or physician
group does not furnish itself, the MCP must assure that all physicians and
physician groups at substantial financial risk have either aggregate or
per-patient stop-loss protection in accordance with paragraph (f) of 42 CFR
422.208, and conduct periodic surveys in accordance with paragraph (h) of 42 CFR
422.208.       In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must
maintain copies of the following required documentation and submit to ODJFS
annually, no later than 30 days after the close of the state fiscal year and
upon any modification of the MCP’s physician incentive plan:

  a.   A description of the types of physician incentive arrangements the MCP
has in place which indicates whether they involve a withhold, bonus, capitation,
or other arrangement. If a physician incentive arrangement involves a withhold
or bonus, the percent of the withhold or bonus must be specified.     b.   A
description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and 2) positive and/or negative
care variances from standard clinical pathways that may impact outcomes or
costs. The feedback information may be used by the MCP for activities such as
physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.     c.   A description of
the panel size for each physician incentive plan. If patients are pooled, then
the pooling method used to determine if substantial financial risk exists must
also be specified.     d.   If more than 25% of the total potential payment of a
physician/group is at risk for referral services, the MCP must maintain a copy
of the results of the required patient satisfaction survey and documentation
verifying that the physician or physician group has adequate stop-loss
protection, including the type of coverage (e.g., per member per year,
aggregate), the

 



--------------------------------------------------------------------------------



 



Appendix J
Page 8
threshold amounts, and any coinsurance required for amounts over the threshold.
Upon request by a member or a potential member and no later than 14 calendar
days after the request, the MCP must provide the following information to the
member: (1) whether the MCP uses a physician incentive plan that affects the use
of referral services; (2) the type of incentive arrangement; (3) whether
stop-loss protection is provided; and (4) a summary of the survey results if the
MCP was required to conduct a survey. The information provided by the MCP must
adequately address the member’s request.

6.   NOTIFICATION OF REGULATORY ACTION       Any MCP notified by the ODI of
proposed or implemented regulatory action must report such notification and the
nature of the action to ODJFS no later than one working day after receipt from
ODI. The ODJFS may request, and the MCP must provide, any additional information
as necessary to assure continued satisfaction of program requirements. MCPs may
request that information related to such actions be considered proprietary in
accordance with established ODJFS procedures. Failure to comply with this
provision will result in an immediate membership freeze.

 



--------------------------------------------------------------------------------



 



Appendix K
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX K
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
AND
EXTERNAL QUALITY REVIEW
ABD ELIGIBLE POPULATION
1. As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS). The program must include the following elements:
a. PERFORMANCE IMPROVEMENT PROJECTS
Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS. PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction. MCPs must adhere to ODJFS PIP content and format specifications.
All ODJFS-specified PIPs must be prior-approved by ODJFS. As part of the
external quality review organization (EQRO) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs. In addition, the MCP must annually submit to ODJFS the status
and results of each PIP.
ODJFS will identify the clinical and/or non-clinical study topics for the SFY
20098 Provider Agreement. Initiation of the PIPs will begin in the second year
of participation in the ABD Medicaid managed care program.
In addition, as noted in Appendix M, if an MCP fails to meet the Minimum
Performance Standard for selected Clinical Performance Measures, the MCP will be
required to complete a PIP.
b. UNDER- AND OVER-UTILIZATION
Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services. The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.
It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required. If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.

 



--------------------------------------------------------------------------------



 



Appendix K
Aged, Blind or Disabled (ABD) population
Page 2
The MCP must conduct an ongoing review of service denials and must monitor
utilization on an ongoing basis in order to identify services which may be
under-utilized.
c. SPECIAL HEALTH CARE NEEDS
Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to members with special health care needs. The MCP must
specify the mechanisms used in its annual submission of the QAPI program to
ODJFS.
d. SUBMISSION OF PERFORMANCE MEASUREMENT DATA
Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures. Refer to Appendix M
“Performance Evaluation” for a more comprehensive description of the clinical
performance measures.
Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS. MCPs will be required
to submit Health Employer Data Information Set (HEDIS) audited data for measures
that will be identified by ODJFS for the SFY 2009 Provider Agreement.
The measures must have received a “report” designation from the HEDIS certified
auditor and must be specific to the Medicaid population. Data must be submitted
annually and in an electronic format. Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.
Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.

2.   EXTERNAL QUALITY REVIEW       In addition to the following requirements,
MCPs must participate in external quality review activities as outlined in OAC
5101:3-26-07.       a. EQRO ADMINISTRATIVE REVIEW AND NON-DUPLICATION OF
MANDATORY ACTIVITIES       The EQRO will conduct administrative compliance
assessments for each MCP every three (3) years. The review will include, but not
be limited to, the following domains as specified by ODJFS: member rights and
services, QAPI program, access standards, provider network, grievance system,
case management, coordination and continuity of care, and utilization
management. In accordance with 42 CFR 438.360 and 438.362, MCPs with
accreditation from a national accrediting organization approved by the Centers
for Medicare and Medicaid Services (CMS) may request a non-duplication exemption
from certain specified components of the administrative review. Non-duplication
exemptions may not be requested for SFY 08.

 



--------------------------------------------------------------------------------



 



Appendix K
Aged, Blind or Disabled (ABD) population
Page 3
b. ANNUAL REVIEW OF QAPI AND CASE MANAGEMENT PROGRAM
Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program. The MCP must annually submit its QAPI program for review and
approval by ODJFS.
The annual QAPI and case management (refer to Appendix G) program submissions
are subject to an administrative review by the EQRO. If the EQRO identifies
deficiencies during its review, the MCP must develop and implement Corrective
Action Plan(s) that are prior approved by ODJFS. Serious deficiencies may result
in immediate termination or non-renewal of the provider agreement.
c. EXTERNAL QUALITY REVIEW PERFORMANCE
In accordance with OAC rule 5101:3-26-07, each MCP must participate in clinical
or non-clinical focused quality of care studies as part of the annual external
quality review survey. If the EQRO cites a deficiency in clinical or
non-clinical performance, the MCP will be required to complete a Corrective
Action Plan (e.g., ODJFS technical assistance session), Quality Improvement
Directives or Performance Improvement Projects depending on the severity of the
deficiency. (An example of a deficiency is if an MCP fails to meet certain
clinical or administrative standards as supported by national evidence-based
guidelines or best practices.) Serious deficiencies may result in immediate
termination or non-renewal of the provider agreement. These quality improvement
measures recognize the importance of ongoing MCP performance improvement related
to clinical care and service delivery.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX L
DATA QUALITY
ABD ELIGIBLE POPULATION
A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Aged, Blind or Disabled (ABD) Medicaid
Managed Health Care program and to evaluate Medicaid consumers’ access to and
quality of services. Data collected from MCPs are used in key performance
assessments such as the external quality review, clinical performance measures,
utilization review, care coordination and case management, and in determining
incentives. The data will also be used in conjunction with the cost reports in
setting the premium payment rates. The following measures, as specified in this
appendix, will be calculated per MCP and include all Ohio Medicaid members
receiving services from the MCP (i.e., Covered Families and Children (CFC) and
ABD membership, if applicable): Encounter Data Omissions, Incomplete Outpatient
Hospital Data, Rejected Encounters, Acceptance Rate, Encounter Data Accuracy,
and Generic Provider Number Usage.
Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members’
PCP data; and appeal and grievance data.
1. ENCOUNTER DATA
For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for the ABD and CFC Medicaid Managed Care Programs Data Quality
Measures.
1.a. Encounter Data Completeness
Each MCP’s encounter data submissions will be assessed for completeness. The MCP
is responsible for collecting information from providers and reporting the data
to ODJFS in accordance with program requirements established in Appendix C, MCP
Responsibilities. Failure to do so jeopardizes the MCP’s ability to demonstrate
compliance with other performance standards.
1.a.i. Encounter Data Volume
Measure: The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1,000 member
months (MM) for the ABD program. The measure will be calculated per MCP.
Report Period: The report periods for the SFY 2008 and SFY 2009 contract periods
are listed in Table 1. below.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 2
Table 1. Report Periods for the SFY 2008 and 2009 Contract Periods

                  Data Source:             Estimated Encounter   Quarterly
Report     Report Period   Data File Update   Estimated Issue Date   Contract
Period
 
           
Qtr 1 2007
  July 2007   August 2007   SFY 2008
 
         
Qtr 1, Qtr 2 2007
  October 2007   November 2007  
 
         
Qtr 1 thru Qtr 3 2007
  January 2008   February 2008  
 
         
Qtr 1 thru Qtr 4 2007
  April 2008   May 2008  
 
           
Qtr 1 thru Qtr 4 2007, Qtr 1 2008
  July 2008   August 2008   SFY 2009
 
         
Qtr 1 thru Qtr 4 2007,
Qtr 1, Qtr 2 2008
  October 2008   November 2008  
 
         
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 3 2008
  January 2009   February 2009  
 
         
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 4 2008
  April 2009   May 2009  

Qtr1 = January to March     Qtr2 = April to June     Qtr3 = July to
September     Qtr 4 = October to December
Data Quality Standard: The utilization rate for all service categories listed in
Table 2 must be equal to or greater than the interim standards established in
Table 2. below (Interim Standards - Encounter Data Volume).
Statewide Approach: Prior to establishment of statewide minimum performance
standards, ODJFS will evaluate MCP performance using the interim standards for
Encounter data volume. ODJFS will use the first four quarters of data (i.e.,
full calendar year quarters) from all MCPs serving ABD program membership to
determine statewide minimum encounter volume data quality standards.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 3
Table 2. Interim Standards — Encounter Data Volume

                          Standard for             Dates of             Service
        Measure per   on or after     Category   1,000/MM   1/1/2007  
Description
Inpatient
Hospital
  Discharges     2.7     General/acute care, excluding newborns and mental
health and chemical dependency services
 
               
Emergency
Department
  Visits     25.3     Includes physician and hospital emergency department
encounters
 
             
Dental
      25.5     Non-institutional and hospital dental visits
 
             
Vision
      5.3     Non-institutional and hospital outpatient optometry and
ophthalmology visits
 
             
Primary and
Specialist Care
      116.6     Physician/practitioner and hospital outpatient visits
 
             
Ancillary
Services
      66.8     Ancillary visits
 
               
Behavioral
Health
  Service     5.2     Inpatient and outpatient behavioral encounters
 
               
Pharmacy
  Prescriptions     246.1     Prescribed drugs

Determination of Compliance: Performance is monitored once every quarter for the
entire report period. If the standard is not met for every service category in
all quarters of the report period, then the MCP will be determined to be
noncompliant for the report period.
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of two percent
of the current month’s premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant. If an MCP
is noncompliant for three consecutive quarters, membership will be frozen. Once
the MCP is determined to be compliant with the standard and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 4
1.a.ii. Encounter Data Omissions
Omission studies will evaluate the completeness of the encounter data.
Measure: This study will compare the medical records of members during the time
of membership to the encounters submitted. Omission rates will be calculated per
MCP. The encounters documented in the medical record that do not appear in the
encounter data will be counted as omissions.
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the omission measure. ODJFS has optimized
the sampling to minimize the number of records required. This methodology
requires a high record submittal rate. To aid MCPs in achieving a high submittal
rate, ODJFS will give at least an 8 week period to retrieve and submit medical
records as a part of the validation process. A record submittal rate will be
calculated as a percentage of the records requested for the study.
Data Quality Standard: The data quality standard is a maximum omission rate of
15% for studies with report periods ending in CY 2007 and CY 2008.
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month’s premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
1.a.iii. Incomplete Outpatient Hospital Data
ODJFS will be monitoring, on a quarterly basis, the percentage of hospital
encounters which contain a revenue code and CPT/HCPCS code. A CPT/HCPCS code
must accompany certain revenue center codes. These codes are listed in
Appendix B of Ohio Administrative Code rule 5101:3-2-21 (fee-for-service
outpatient hospital policies) and in the methods for calculating the
completeness measures.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 5
Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code. The measure will be calculated per MCP.
Report Period: The report periods for the SFY 2008 and SFY 2009 contract periods
are listed in Table 3. below.
Table 3. Report Periods for the SFY 2008 and 2009 Contract Periods

                  Data Source:             Estimated Encounter   Quarterly
Report     Quarterly Report Periods   Data File Update   Estimated Issue Date  
Contract Period
Qtr 3 & Qtr 4 2004, 2005, 2006
Qtr 1 2007
  July 2007   August 2007   SFY 2008
 
         
Qtr 3 & Qtr 4 2004, 2005, 2006
Qtr 1, Qtr 2 2007
  October 2007   November 2007  
 
         
Qtr 4 2004, 2005, 2006
Qtr 1 thru Qtr 3 2007
  January 2008   February 2008  
 
         
Qtr 1 thru Qtr 4: 2005, 2006, 2007
  April 2008   May 2008  
 
           
Qtr 2 thru Qtr 4 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 2008
  July 2008   August 2008   SFY 2009
 
         
Qtr 3, Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1, Qtr 2 2008
  October 2008   November 2008  
 
         
Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 thru Qtr 3: 2008
  January 2009   February 2009  
 
         
Qtr 1 thru Qtr 4: 2006, 2007, 2008
  April 2009   May 2009  

Qtr1 = January to March     Qtr2 = April to June     Qtr3 = July to
September     Qtr4 = October to December

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 6
Data Quality Standard: The data quality standard is a minimum rate of 95%.
Determination of Compliance: Performance is monitored once every quarter for all
report periods. For quarterly reports that are issued on or after July 1, 2007,
an MCP will be determined to be noncompliant for the quarter if the standard is
not met in any report period and the initial instance of noncompliance in a
report period is determined on or after July 1, 2007. An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month’s premium payment.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
1.a.iv. Rejected Encounters
Encounters submitted to ODJFS that are incomplete or inaccurate are rejected and
reported back to the MCPs on the Exception Report. If an MCP does not resubmit
rejected encounters, ODJFS’ encounter data set will be incomplete.
Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.
Measure 1: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the following report periods July — September 2007; October —
December 2007; January — March 2008; April — June 2008. For the SFY 2009
contract period, performance will be evaluated using the following report
periods July — September 2008; October — December 2008; January — March 2009;
April — June 2009.
Data Quality Standard for measure 1: Data Quality Standard 1 is a maximum
encounter data rejection rate of 10% for each file in the ODJFS-specified medium
per format. The measure will be calculated per MCP.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 7
Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.
Determination of Compliance: Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.
Penalty for noncompliance with the Data Quality Standard for measure 1: The
first time an MCP is noncompliant with a standard for this measure, ODJFS will
issue a Sanction Advisory informing the MCP that any future noncompliance
instances with the standard for this measure will result in ODJFS imposing a
monetary sanction. Upon all subsequent measurements of performance, if an MCP is
again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction (see Section 6.) of one percent of the current month’s premium
payment. The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of compliance.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.
Measure 2: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.
Report Period: The report period for Measure 2 is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
Data Quality Standard for measure 2: The data quality standard is a maximum
encounter data rejection rate for each file in the ODJFS-specified medium per
format as follows:

         
 
  Third through sixth month with membership:   50%
 
       
 
  Seventh through twelfth month with membership:   25%

Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous quarters.
Penalty for Noncompliance with the Data Quality Standard for measure 2: If the
MCP is determined to be noncompliant for either standard, ODJFS will impose a
monetary sanction of one

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 8
percent of the MCP’s current month’s premium payment. The monetary sanction will
be applied for each file type in the ODJFS-specified medium per format that is
determined to be out of compliance. The monetary sanction will be applied only
once per file type per compliance determination period and will not exceed a
total of two percent of the MCP’s current month’s premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded. Special consideration will be
made for MCPs with less than 1,000 members.
1.a.v. Acceptance Rate
This measure only applies to MCPs that have had Medicaid membership for one year
or less.
Measure: The rate of encounters that are submitted to ODJFS and accepted (i.e.
accepted encounters per 1,000 member months). The measure will be calculated per
MCP.
Report Period: The report period for this measure is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
Data Quality Standard: The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:

         
 
  Third through sixth month with membership:    
 
      50 encounters per 1,000 MM for NCPDP
65 encounters per 1,000 MM for NSF
20 encounters per 1,000 MM for UB-92
 
       
 
  Seventh through twelfth month of membership:    
 
      250 encounters per 1,000 MM for NCPDP
350 encounters per 1,000 MM for NSF

100 encounters per 1,000 MM for UB-92

Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.
Penalty for Noncompliance: If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP’s
current month’s premium payment. The monetary sanction will be applied for each
file type in the ODJFS-specified medium per format that is determined to be out
of compliance. The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 9
the MCP’s current month’s premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded. Special consideration will be made for MCPs
with less than 1,000 members.
1.a.vi. Informational Encounter Data Completeness Measure
The ‘Incomplete Data for Last Menstrual Period’ measure is informational only
for the ABD population. Although there is no minimum performance standard for
this measure, results will be reported and used as one component in monitoring
the quality of data submitted to ODJFS by the MCPs.
1.b. Encounter Data Accuracy
As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS. Failure to do so jeopardizes MCPs’
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.
1.b.i. Encounter Data Accuracy Study
Measure: This accuracy study will compare the accuracy and completeness of
payment data stored in MCPs’ claims systems during the study period to payment
data submitted to and accepted by ODJFS. The measure will be calculated per MCP.
Payment information found in MCPs’ claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
Data Quality Standard for Measure: TBD for SFY 2008 and SFY 2009.
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month’s premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 10
1.b.ii. Generic Provider Number Usage
Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number. Providers submitting claims which do not have an MMIS
provider number must be submitted to ODJFS with the generic provider number
9111115. The measure will be calculated per MCP.
All other encounters are required to have the MMIS provider number of the
servicing provider. The report period for this measure is quarterly.
Report Period: For the SFY 2008 and SFY 2009 contract period, performance will
be evaluated using the report periods listed in 1.a.iii., Table 3.
Data Quality Standard: A maximum generic provider number usage rate of 10%.
Determination of Compliance: Performance is monitored once every quarter for all
report periods. For quarterly reports that are issued on or after July 1, 2007,
an MCP will be determined to be noncompliant for the quarter if the standard is
not met in any report period and the initial instance of noncompliance in a
report period is determined on or after July 1, 2007. An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of three
percent of the current month’s premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.
1.c. Timely Submission of Encounter Data
1.c.i. Timeliness
ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid. ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section 1.a.i.) and
the rejected encounter (Section 1.a.iv.) standards are based on encounters being
submitted within this time frame.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 11
1.c.ii. Submission of Encounter Data Files in the ODJFS-specified medium per
format
Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File Submission Specifications document. The MCP
must submit a letter of certification, using the form required by ODJFS, with
each encounter data file in the ODJFS-specified medium per format.
The letter of certification must be signed by the MCP’s Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.
2. CASE MANAGEMENT DATA
ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services. Each MCP’s case management data submissions will be assessed for
completeness and accuracy. The MCP is responsible for submitting a case
management file every month. Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with case management requirements. For detailed
descriptions of the case management measures below, see ODJFS Methods for the
ABD and CFC Medicaid Managed Care Programs Data Quality Measures.
2.a. Case Management System Data Accuracy
2.a.i. Open Case Management Spans for Disenrolled Members
Measure: The percentage of the MCP’s case management records in CAMS for the ABD
program that have open case management date spans for members who have
disenrolled from the MCP.
Report Period: January — March 2007, and April — June 2007 report periods. For
the SFY 2008 contract period, July — September 2007, October — December 2007,
January — March 2008, and
April — June 2008 report periods. For the SFY 2009 contract period, July —
September 2008, October — December 2008, January — March 2009, and April —
June 2009 report periods.
Data Quality Standard: A rate of open case management spans for disenrolled
members of no more than 1.0%.
Statewide Approach: MCPs will be evaluated using a statewide result specific for
the ABD program, including all regions in which an MCP has ABD membership. An
MCP will not be evaluated until the MCP has at least 3,000 ABD members
statewide. As the ABD Medicaid managed care program expands statewide and
regions become active in different months, statewide results will include every
region in which an MCP has membership [Example: MCP AAA has: 6,000 members in
the South West region beginning in January 2007; 7,000 members in the West
Central region

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 12
beginning in February 2007; and 8,000 members in the South East region beginning
in March 2007. MCP AAA’s statewide results for the April-June 2007 report period
will include data for the South West, West Central, and South East regions.]
Penalty for noncompliance: If an MCP is noncompliant with the standard, then the
ODJFS will issue a Sanction Advisory informing the MCP that a monetary sanction
will be imposed if the MCP is noncompliant for any future report periods. Upon
all subsequent semi-annual measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction of one-half of one percent of the current month’s premium payment. Once
the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
2.b. Timely Submission of Case Management Files
Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS’ Case
Management File and Submission Specifications.
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
3. EXTERNAL QUALITY REVIEW DATA
In accordance with federal law and regulations, ODJFS is required to conduct an
independent quality review of contracting managed care plans. The OAC rule
5101:3-26-07(C) requires MCPs to submit data and information as requested by
ODJFS or its designee for the annual external quality review.
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for the clinical
studies, quality must be sufficient to ensure valid sampling.
An adequate number of medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members. To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.
If an MCP does not complete a study because too few medical records are
submitted, accurate evaluation of clinical quality in the study area cannot be
determined for the individual MCP and the assurance of adequate clinical quality
for the program as a whole is jeopardized.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 13
3.a. Independent External Quality Review
Measure: The percentage of requested records for a study conducted by the
External Quality Review Organization (EQRO) that are submitted by the managed
care plan.
Report Period: The report period is one year. Results are calculated and
performance is monitored annually. Performance is measured with each review.
Data Quality Standard: A minimum record submittal rate of 85% for each clinical
measure.
Penalty for noncompliance for Data Quality Standard: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
4. MEMBERS’ PCP DATA
The designated PCP is the physician who will manage and coordinate the overall
care for ABD members including those who have case management needs. The MCP
must submit a Members’ Designated PCP file every month. Specialists may and
should be identified as the PCP as appropriate for the member’s condition per
the specialty types specified for the ABD population in ODJFS Member’s PCP Data
File and Submission Specifications; however, no ABD member may have more than
one PCP identified for a given month.
4.a. Timely submission of Member’s PCP Data
Data Quality Submission Requirement: The MCP must submit a Members’ Designated
PCP Data files on a monthly basis according to the specifications established in
ODJFS Member’s PCP Data File and Submission Specifications.
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
4.b. Designated PCP for newly enrolled members
Measure: The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.
Report Periods: For the SFY 2007 contract period, performance will be evaluated
quarterly using the January — March 2007 and April — June 2007 report periods.
For the SFY 2008 contract period, performance will be evaluated quarterly using
the July-September 2007, October — December 2007, January — March 2008 and April
— June 2008 report periods. For the SFY 2009 contract period, performance will
be evaluated quarterly using the July-September 2008, October — December 2008,
January — March 2009 and April — June 2009 report periods.
Data Quality Standard: A minimum rate of 65% of new members with PCP designation
by

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 14
their effective date of enrollment for quarter 3 and quarter 4 of SFY 2007. A
minimum rate of 75% of new members with PCP designation by their effective date
of enrollment for quarter 1 and quarter 2 of SFY 2008. A minimum rate of 85% of
new members with PCP designation by their effective date of enrollment for
quarter 3 and quarter 4 of SFY 2008. A minimum rate of 85% of new members with
PCP designation by their effective date of enrollment for SFY 2009.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership. An MCP will not be evaluated
until the MCP has at least 3,000 ABD members statewide.
Penalty for noncompliance: If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent of the current
month’s premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. As stipulated in OAC rule 5101:3-26-08.2, each new member must
have a designated primary care physician (PCP) prior to their effective date of
coverage. Therefore, MCPs are subject to additional corrective action measures
under Appendix N, Compliance Assessment System, for failure to meet this
requirement.
5. APPEALS AND GRIEVANCES DATA
Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity. ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.
The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date. These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.
Penalty for noncompliance: MCPs who fail to submit their monthly electronic data
files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).
6. NOTES
6.a. Penalties, Including Monetary Sanctions, for Noncompliance
Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized. With the
exception of Sections 1.a.i., 1.a.iii., 1.a.iv., 1.a.v., and 1.b.ii no monetary
sanctions described in this appendix will be imposed if the MCP is in its first
contract year of Medicaid program participation. Notwithstanding the penalties
specified in this Appendix, ODJFS reserves the right to apply the most
appropriate penalty to the area of

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 15
deficiency identified when an MCP is determined to be noncompliant with a
standard. Monetary penalties for noncompliance with any individual measure, as
determined in this appendix, shall not exceed $300,000 during each evaluation.
Refundable monetary sanctions will be based on the premium payment in the month
of the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.
Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General’s
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS. If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.
6.b. Combined Remedies
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP’s monthly premium payment for the Ohio Medicaid program.
6.c. Membership Freezes
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.
6.d. Reconsideration
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
6.e. Contract Termination, Nonrenewals, or Denials
Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX M
PERFORMANCE EVALUATION
ABD ELIGIBLE POPULATION
This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas, under the Agreement. Standards are subject to
change based on the revision or update of applicable national standards,
methods, benchmarks, or other factors as deemed relevant. Performance will be
evaluated in the categories of Quality of Care, Access, Consumer Satisfaction,
and Administrative Capacity. Each performance measure has an accompanying
minimum performance standard. MCPs with performance levels below the minimum
performance standards will be required to take corrective action. All
performance measures, as specified in this appendix, will be calculated per MCP
and include only members in the ABD Medicaid managed care program. Selected
measures in this appendix will be used to determine incentives as specified in
Appendix O, Pay for Performance (P4P).
1. QUALITY OF CARE
1.a. Independent External Quality Review
In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)]. The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.
Measure: The independent external quality review covers both an administrative
review and focused quality of care studies as outlined in Appendix K.
Report Period: Performance will be evaluated using the reviews conducted during
SFY 2008.
Action Required for Deficiencies: For all reviews conducted during the contract
period, if the EQRO cites a deficiency in the administrative review or quality
of care studies, the MCP will be required to complete a Corrective Action Plan,
Quality Improvement Directive, or Performance Improvement Project as outlined in
Appendix K of the Agreement. Serious deficiencies may result in immediate
termination or non-renewal of the Agreement.
1.b. Members with Special Health Care Needs (MSHCN)
Given the substantial proportion of members with chronic conditions and
co-morbidities in the ABD population, one of the quality of care initiatives of
the ABD Medicaid managed care program focuses on case management. In order to
ensure state compliance with the provisions of 42 CFR 438.208, the Bureau of
Managed Health Care established Members with Special Health Care Needs
(MSHCN) basic program requirements as set forth in Appendix G, Coverage and
Services of the

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 2
Agreement, and corresponding minimum performance standards as described below.
The purpose of these measures is to provide appropriate and targeted case
management services to MSHCN who have specific diagnoses and/or who require
high-cost or extensive services. Given the expedited schedule for implementing
the ABD Medicaid managed care program, coupled with the challenges facing a new
Medicaid program in the State of Ohio, the minimum performance standards for the
case management requirements for MSHCN are phased in throughout SFY 2007 and SFY
2008. The minimum standards for these performance measures will be fully phased
in by no later than SFY 2009. For detailed methodologies of each measure, see
ODJFS Methods for the ABD Medicaid Managed Care Program’s Case Management
Performance Measures.
1.b.i Case Management of Members
Measure: The average monthly case management rate for members who have at least
three months of consecutive enrollment in one MCP.
Report Period: For the SFY 2007 contract period, April — June 2007 report
period. For the SFY 2008 contract period, July — September 2007, October —
December 2007, January — March 2008, and April — June 2008 report periods. For
the SFY 2009 contract period, July — September 2008, October — December 2008,
January — March 2009, and April — June 2009 report periods.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period. As the
ABD Medicaid managed care program expands statewide and regions become active in
different months, statewide results will include every region in which an MCP
has membership [Example: MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in
March 2007. MCP AAA’s statewide results for the April-June 2007 report period
will include case management rates for all members who meet minimum continuous
enrollment criteria for this measure in: the South West region for April 2007’s
monthly rate calculation; the South West and West Central regions for May 2007’s
monthly rate calculation; and the South West, West Central, and South East
regions for June 2007’s monthly rate calculation.]
Minimum Performance Standard: For the fourth quarters of SFY 2007, a case
management rate of 30%. For the first and second quarters of SFY 2008, a case
management rate of 30%. For the third and fourth quarters of SFY 2008, a case
management rate of 35%. For the first and second quarters of SFY 2009, a case
management rate of 40%. For the third and fourth quarters of SFY 2009, a case
management rate of 45%.
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 3
noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 5) of two percent of the current month’s premium payment. Monetary
sanctions will not be levied for consecutive quarters that an MCP is determined
to be noncompliant. If an MCP is noncompliant for a subsequent quarter, new
member selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement. Once the MCP is performing at standard
levels and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.
1.b.ii. Case Management of Members with an ODJFS-Mandated Condition
Measure 1: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of asthma who have had at least three consecutive months of enrollment
in one MCP that are case managed.
Measure 2: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of chronic obstructive pulmonary disease who have had at least three
consecutive months of enrollment in one MCP that are case managed.
Measure 3: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of congestive heart failure who have had at least three consecutive
months of enrollment in one MCP that are case managed.
Measure 4: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of severe mental illness who have had at least three consecutive
months of enrollment in one MCP that are case managed.
Measure 5: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of high risk or high cost substance abuse disorders who have had at
least three consecutive months of enrollment in one MCP that are case managed.
Measure 6: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of severe cognitive and/or developmental limitation who have had at
least three consecutive months of enrollment in one MCP that are case managed.
Measure 7: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of diabetes who have had at least three consecutive months of
enrollment in one MCP that are case managed.
Measure 8: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of non-mild hypertension who have had at least three consecutive
months of enrollment in one MCP that are case managed.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 4
Measure 9: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of coronary arterial disease who have had at least three consecutive
months of enrollment in one MCP that are case managed.
Report Periods for Measures 1 — 9: For the SFY 2007 contract period April —
June 2007 report periods. For the SFY 2008 contract period, July —
September 2007, October — December 2007, January — March 2008, and April —
June 2008 report periods. For the SFY 2009 contract period, July —
September 2008, October — December 2008, January — March 2009, and April —
June 2009 report periods.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period. As the
ABD Medicaid managed care programs expands statewide and regions become active
in different months, statewide results will include every region in which an MCP
has membership [Example: MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in
March 2007. MCP AAA’s statewide results for the April-June 2007 report period
will include case management rates for all members in the South West, West
Central, and South East regions who are identified through the administrative
data review as having a mandated condition and are continuously enrolled for at
least three consecutive months in one MCP.]
Minimum Performance Standard for Measures 1, 2, 3, 7, 8 and 9: For the fourth
quarter of SFY 2007, a case management rate of 60%. For the first and second
quarters of SFY 2008, a case management rate of 60%. For the third and fourth
quarters of SFY 2008, a case management rate of 65%. For the first and second
quarters of SFY 2009, a case management rate of 75%. For the third and fourth
quarters of SFY 2009, a case management rate of 75%.
Minimum Performance Standard for Measures 4-6: For the first and second quarters
of SFY 2008, a case management rate of 30%. For the third and fourth quarters of
SFY 2008, a case management rate of 35%. For SFY 2009, the case management rate
is TBD.
Penalty for Noncompliance for Measures 1-9: The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 5) of two percent of the current month’s premium payment. Monetary
sanctions will not be levied for consecutive quarters that an MCP is determined
to be noncompliant. If an MCP is noncompliant for a subsequent quarter, new
member selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement. Once the MCP is performing at standard
levels and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.
1.c. Clinical Performance Measures

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 5
MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities. Performance on multiple
measures will be assessed and reported to the MCPs and others, including
Medicaid consumers.
The clinical performance measures described below closely follow the National
Committee for Quality Assurance’s (NCQA) Health Plan Employer Data and
Information Set (HEDIS). NCQA may annually change its method for calculating a
measure. These changes can make it difficult to evaluate whether improvement
occurred from a prior year. For this reason, ODJFS will use the same methods to
calculate the baseline results and the results for the period in which the MCP
is being held accountable. For example, the same methods are used to calculate
calendar year 2008 results (the baseline period) and calendar year 2009 results.
The methods will be updated and a new baseline will be created during 2009 for
calendar year 2010 results. These results will then serve as the baseline to
evaluate whether improvement occurred from calendar year 2009 to calendar year
2010. Clinical performance measure results will be calculated after a sufficient
amount of time has passed after the end of the report period in order to allow
for claims runout. For a comprehensive description of the clinical performance
measures below, see ODJFS Methods for Clinical Performance Measures, ABD
Medicaid Managed Care Program. Performance standards are subject to change,
based on the revision or update of NCQA methods or other national standards,
methods or benchmarks.
MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership. ODJFS will use the first calendar year of an MCP’s ABD
managed care program membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine performance standards and targets;
baseline data will come from a combination of FFS claims data and MCP encounter
data. For those performance measures that require two calendar years of baseline
data, the additional calendar year (i.e., the calendar year prior to the first
calendar year of ABD managed care program membership, i.e., CY2006) data will
come from FFS claims data.
An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007).
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period and may be adjusted based on the
number of months of ABD managed care membership. For the SFY 2009 contract
period, performance will be evaluated using the January — December 2008 report
period.
1.c.i. Congestive Heart Failure (CHF) — Inpatient Hospital Discharge Rate

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 6
Measure: The number of acute inpatient hospital discharges in the reporting year
where the principal diagnosis was CHF, per thousand member months, for members
who had a diagnosis of CHF in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results. (For example, if last year’s results were TBD%, then the
difference between the target and last year’s results is TBD%. In this example,
the standard is an improvement in performance of TBD% of this difference or
TBD%. In this example, results of TBD% or better would be compliant with the
standard.)
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.ii. Congestive Heart Failure (CHF) — Emergency Department (ED) Utilization
Rate
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was CHF, per thousand member months, for members who had a
diagnosis of CHF in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.iii. Congestive Heart Failure (CHF) — Cardiac Related Hospital Readmission
Measure: The rate of cardiac related readmissions during the reporting period
for members who had a diagnosis of CHF in the year prior to the reporting
period. A readmission is defined as a cardiac related admission that occurs
within 30 days of a prior cardiac related admission.
Target: TBD.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 7
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.iv. Coronary Artery Disease (CAD) — Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was CAD, per thousand member months, for members who
had a diagnosis of CAD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.v. Coronary Artery Disease (CAD) — Emergency Department (ED) Utilization
Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was CAD, per thousand member months, for members who had
a diagnosis of CAD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 8
1.c.vi. Coronary Artery Disease (CAD) — Cardiac Related Hospital Readmission
Measure: The rate of cardiac related readmissions in the reporting year for
members who had a diagnosis of CAD in the year prior to the reporting year. A
readmission is defined as a cardiac related admission that occurs within 30 days
of a prior cardiac related admission.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.vii. Coronary Artery Disease (CAD) — Beta Blocker Treatment after Heart
Attack
The evaluation report period for this measure is CY 2008 only.
Measure: The percentage of members 35 years of age and older as of December 31st
of the reporting year who were hospitalized from January 1 — December 24th of
the reporting year with a diagnosis of acute myocardial infarction (AMI) and who
received an ambulatory prescription for beta blockers within seven days of
discharge.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.viii. Persistence of Beta Blocker Treatment after Heart Attack
The initial report period of evaluation for this measure is CY 2009. This
measure will replace the

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 9
Coronary Artery Disease (CAD) — Beta Blocker Treatment after Heart Attack
measure (1.c.vii.) in the P4P for SFY 2010.
Measure: The percentage of members 35 years of age and older as of December 31st
of the reporting year who were hospitalized and discharged alive from July 1 of
the year prior to the reporting year to June 30 of the measurement year with a
diagnosis of acute myocardial information (AMI) and who received persistent
beta-blocker treatment for six months after discharge.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.

1.c.ix.   Coronary Artery Disease (CAD) — Cholesterol Management for Patients
with Cardiovascular Conditions/LDL-C Screening Performed

Measure: The percentage of members who had a diagnosis of CAD in the year prior
to the reporting year, who were enrolled for at least 11 months in the reporting
year, and who received a lipid profile during the reporting year.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.x. Hypertension — Inpatient Hospital Discharge Rate

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 10
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was non-mild hypertension, per thousand member
months, for members who had a diagnosis of non-mild hypertension in the year
prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xi. Hypertension — Emergency Department (ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was non-mild hypertension, per thousand member months,
for members who had a diagnosis of non-mild hypertension in the year prior to
the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xii. Diabetes — Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the principal diagnosis was diabetes, per thousand member months, for
members identified as diabetic in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 11
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xiii. Diabetes — Emergency Department (ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was diabetes, per thousand member months, for members
identified as diabetic in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xiv. Diabetes — Eye Exam
Measure: The percentage of diabetic members who were enrolled for at least
11 months during the reporting year, who received one or more retinal or dilated
eye exams from an ophthalmologist or optometrist during the reporting year.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% increase in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xv. Chronic Obstructive Pulmonary Disease (COPD) — Inpatient Hospital
Discharge Rate

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD)
population Page 12
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was COPD, per thousand member months, for members
who had a diagnosis of COPD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xvi. Chronic Obstructive Pulmonary Disease (COPD) — Emergency Department
(ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was COPD, per thousand member months, for members who
had a diagnosis of COPD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xvii. Asthma — Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was asthma, per thousand member months, for members
with persistent asthma.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 13
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.
If the standard is not met and the results are at or above TBD%, then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.
1.c.xviii. Asthma — Emergency Department (ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was asthma, per thousand member months, for members with
persistent asthma.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xix. Asthma — Use of Appropriate Medications for People with Asthma
Measure: The percentage of members with persistent asthma who received
prescribed medications acceptable as primary therapy for long-term control of
asthma.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xx. Mental Health, Severely Mentally Disabled (SMD) — Inpatient Hospital
Discharge Rate

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 14
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was SMD, per thousand member months, for members who
had a primary diagnosis of SMD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxi. Mental Health, Severely Mentally Disabled (SMD) — Emergency Department
Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was SMD, per thousand member months, for members who had a
primary diagnosis of SMD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxii. Follow-up After Hospitalization for Mental Illness
Measure: The percentage of discharges for members enrolled from the date of
discharge through 30 days after discharge, who were hospitalized for treatment
of selected mental health disorders and who had a follow-up visit (i.e., were
seen on an outpatient basis or were in intermediate treatment with a mental
health provider) within:
          1) 30 Days of discharge, and
          2) 7 Days of discharge.
Target: TBD.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 15
Minimum Performance Standard For Each Measure: The level of improvement must
result in at least a TBD% decrease in the difference between the target and the
previous year’s results.
Action Required for Noncompliance (Follow-up visits within 30 days of
discharge): If the standard is not met and the results are below TBD%, then the
MCP is required to complete a Performance Improvement Project, as described in
Appendix K, Quality Assessment and Performance Improvement Program, to address
the area of noncompliance. If the standard is not met and the results are at or
above TBD%, then ODJFS will issue a Quality Improvement Directive which will
notify the MCP of noncompliance and may outline the steps that the MCP must take
to improve the results.
Action Required for Noncompliance (Follow-up visits within 7 days of discharge):
If the standard is not met and the results are below TBD%, then the MCP is
required to complete a Performance Improvement Project, as described in
Appendix K, Quality Assessment and Performance Improvement Program, to address
the area of noncompliance. If the standard is not met and the results are at or
above TBD%, then ODJFS will issue a Quality Improvement Directive which will
notify the MCP of noncompliance and may outline the steps that the MCP must take
to improve the results.
1.c.xxiii. Mental Health, Severely Mentally Disabled (SMD) — SMD Related
Hospital Readmission
Measure: The number of SMD related readmissions for members who had a diagnosis
of SMD in the year prior to the reporting year. A readmission is defined as a
SMD related admission that occurs within 30 days of a prior SMD related
admission.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxiv. Substance Abuse — Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was alcohol and other drug abuse or dependence
(AOD), per thousand member months,

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 16
for members who had, in the year prior to the reporting year, a diagnosis of AOD
and one of the following: AOD-related acute inpatient admission or two AOD
related Emergency Department visits.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxv. Substance Abuse — Emergency Department Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was AOD, per thousand member months, for members who
had, in the year prior to the reporting year, a diagnosis of AOD and one of the
following: AOD-related acute inpatient admission or two AOD related Emergency
Department visits .
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxvi. Substance Abuse — Inpatient Hospital Readmission Rate
Measure: The number of AOD related readmissions in the reporting year for
members who had, in the year prior to the reporting year, a diagnosis of AOD and
one of the following: AOD-related acute inpatient admission or two AOD related
Emergency Department visits. A readmission is defined as an AOD-related
admission that occurs within 30 days of a prior AOD-related admission.
Target: TBD.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 17
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxvii. Informational Clinical Performance Measures
The clinical performance measures listed in Table 1 are informational only.
Although there are no performance targets or minimum performance standards for
these measures, results will be reported and used as one component in assessing
the quality of care provided by MCPs to the ABD managed care population.
Table 1. Informational Clinical Performance Measures

     
Condition
  Informational Performance Measure
 
   
CHF
  Discharge rate with age group breakouts
 
   
CAD
  Discharge rate with age group breakouts
 
   
Hypertension
  Discharge rate with age group breakouts
 
   
Diabetes
  Discharge rate with age group breakouts   Comprehensive Diabetes Care
(CDC)/HbA1c testing   CDC/kidney disease monitored   CDC/LDL-C screening
performed
 
   
COPD
  Discharge rate with age group breakouts   Use of Spirometry Testing in the
Assessment and Diagnosis of COPD
 
   
Asthma
  Discharge rate with age group breakouts
 
   
Mental Health (SMD)
  Discharge rate with age group breakouts   Antidepressant Medication Management
 
   
Substance Abuse
  Discharge rate with age group breakouts   Initiation and Engagement of Alcohol
and Other Drug Dependence Treatment

2. ACCESS
Performance in the Access category will be determined by the following measures:
Primary Care Physician (PCP) Turnover, Adults’ Access to Preventive/Ambulatory
Health Services, and Adults’ Access to Designated PCP. For a comprehensive
description of the access performance measures below, see ODJFS Methods for the
ABD Medicaid Managed Care Program Access Performance Measures.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 18
2.a. PCP Turnover
A high PCP turnover rate may affect continuity of care and may signal poor
management of providers. However, some turnover may be expected when MCPs end
contracts with physicians who are not adhering to the MCP’s standard of care.
Therefore, this measure is used in conjunction with the adult access and
designated PCP measures to assess performance in the access category.
Measure: The percentage of primary care physicians affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY 2007 report period (and may be adjusted based
on the number of months of ABD managed care membership). For the SFY 2009
contract period, performance will be evaluated using the CY 2008 report period.
The first reporting period in which MCPs will be held accountable to the
performance standards will be the SFY 2009 contract period.
Minimum Performance Standard: A maximum PCP Turnover rate of TBD.
Action Required for Noncompliance: MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care. If access has been reduced or
coordination of care affected, then the MCP must develop and implement a
corrective action plan to address the findings.
2.b. Adults’ Access to Designated PCP
The MCP must encourage and assist ABD members without a designated primary care
physician (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage member’s health care needs. This measure is used to assess
MCPs’ performance in the access category.
Measure: The percentage of members who had a visit through the members’
designated PCPs.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 19
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January — December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, performance will be evaluated using the January — December 2008 report
period. The first reporting period in which MCPs will be held accountable to the
performance standards will be the SFY 2009 contract period.
Minimum Performance Standards: TBD
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.
2.c. Adults’ Access to Preventive/Ambulatory Health Services
This measure indicates whether adult members are accessing health services.
Measure: The percentage of members who had an ambulatory or preventive-care
visit.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January — December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, performance will be evaluated using the January — December 2008 report
period. The first reporting period in which MCPs will be held accountable to the
performance standards will be the SFY 2009 contract period.
Minimum Performance Standards: TBD
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance
Standard, then the MCP must develop and implement a corrective action plan.
3. CONSUMER SATISFACTION
MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.
In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS annually conducts independent
consumer satisfaction surveys. Results are used to assist in identifying and
correcting MCP performance overall and in the areas of access,

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 20
quality of care, and member services. Results from the SFY 2008 evaluation will
be used to set a standard. For the SFY 2008 contract period, this measure is a
reporting only measure. SFY 2009 will be the first contract period in which MCPs
will be held accountable to the performance standards for this measure.
Measure: TBD. The results of this measure are reported annually.
Report Period: For the SFY 2008 contract period, the measure is under review and
the report period has not been determined.
Minimum Performance Standard: TBD.
Penalty for noncompliance: If an MCP is determined noncompliant with the Minimum
Performance Standard, then the MCP must develop a corrective action plan and
provider agreement renewals may be affected.
4. ADMINISTRATIVE CAPACITY
The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance. Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain. Performance in this category will be determined by the Compliance
Assessment System, and the emergency department diversion program. For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for ABD Medicaid Managed Care Program Administrative
Capacity Performance Measures, which are incorporated in this Appendix.
4.a. Compliance Assessment System
Measure: The number of points accumulated during a rolling 12-month period
through the
Compliance Assessment System.
Report Period: For the SFY 2008 and SFY 2009 contract periods, performance will
be evaluated using a rolling 12-month report period.
Performance Standard: A maximum of 15 points
Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.
4.b. Emergency Department Diversion
Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 21
department (ED) services. MCPs are required to identify high utilizers of ED
services and implement action plans designed to minimize inappropriate ED
utilization.
Measure: The percentage of members who had TBD ED visits during the twelve month
reporting period.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine a minimum statewide performance standard
and a target. The number of members with an ED visit used to calculate the
measure for the baseline year will be adjusted based on the number of months of
ABD managed care membership in the baseline year. An MCP’s second calendar year
of ABD managed care program membership (i.e., CY2008) will be the initial report
period of evaluation, and penalties will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, results will be calculated for the reporting period of CY2008 and
compared to the CY2007 baseline results to determine if the minimum performance
standard is met.
Target:TBD
Minimum Performance Standard: TBD
Penalty for Noncompliance: If the standard is not met and the results are above
TBD%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their EDD program as specified by
ODJFS. If the standard is not met and the results are at or below TBD%, then the
MCP must develop a Quality Improvement Directive.
5. Notes
Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance
assessment as specified in Sections 1 through 4, ODJFS reserves the right to
apply the most appropriate penalty to the area of deficiency identified with any
individual measure, notwithstanding the penalties specified in this Appendix.
5.a. Monetary Sanctions
Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period of compliance is determined in this
appendix and will not exceed $250,000.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 22
Refundable monetary sanctions will be based on the capitation payment for the
month of the cited deficiency and will be due within 30 days of notification by
ODJFS to the MCP of the amount. Any monies collected through the imposition of
such a sanction would be returned to the MCP (minus any applicable collection
fees owed to the Attorney General’s Office, if the MCP has been delinquent in
submitting payment) after they have demonstrated improved performance in
accordance with this appendix. If an MCP does not comply within two years of the
date of notification of noncompliance, then the monies will not be refunded.
5.b.Combined Remedies
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP’s monthly capitation payment.
5.c.Enrollment Freezes
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.
5.d. Reconsideration
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
5.e. Contract Termination, Nonrenewals or Denials
Upon termination, nonrenewal or denial of an MCP contact, all monetary sanctions
collected under this appendix will be retained by ODJFS. The at-risk amount paid
to the MCP under the current provider agreement will be returned to ODJFS in
accordance with Appendix P, Terminations, of the provider agreement.

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX N
COMPLIANCE ASSESSMENT SYSTEM
ABD ELIGIBLE POPULATION
I. General Provisions of the Compliance Assessment System
A. The Compliance Assessment System (CAS) is designed to improve the quality of
each managed care plan’s (MCP’s) performance through actions taken by the Ohio
Department of Job and Family Services (ODJFS) to address identified failures to
meet program requirements. This appendix applies to the MCP specified in the
baseline of this MCP Provider Agreement (hereinafter referred to as the
Agreement).
B. The CAS assesses progressive remedies with specified values (e.g., points,
fines, etc.) assigned for certain documented failures to satisfy the
deliverables required by Ohio Administrative Code (OAC) rule or the Agreement.
Remedies are progressive based upon the severity of the violation, or a repeated
pattern of violations. The CAS allows the accumulated point total to reflect
patterns of less serious violations as well as less frequent, more serious
violations.
C. The CAS focuses on clearly identifiable deliverables and sanctions/remedial
actions are only assessed in documented and verified instances of noncompliance.
The CAS does not include categories which require subjective assessments or
which are not within the MCPs control.
D. The CAS does not replace ODJFS’ ability to require corrective action plans
(CAPs) and program improvements, or to impose any of the sanctions specified in
OAC rule 5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP’s Provider Agreement.
E. As stipulated in OAC rule 5101:3-26-10(F), regardless of whether ODJFS
imposes a sanction, MCPs are required to initiate corrective action for any MCP
program violations or deficiencies as soon as they are identified by the MCP or
ODJFS.
F. In addition to the remedies imposed in Appendix N, remedies related to areas
of financial performance, data quality, and performance management may also be
imposed pursuant to Appendices J, L, and M respectively, of the Agreement.
G. If ODJFS determines that an MCP has violated any of the requirements of
sections 1903(m) or 1932 of the Social Security Act which are not specifically
identified within the CAS, ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A), notify the MCP’s members that they may terminate from the MCP
without cause and/or

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 2
suspend any further new member selections.
H. For purposes of the CAS, the date that ODJFS first becomes aware of an MCP’s
program violation is considered the date on which the violation occurred.
Therefore, program violations that technically reflect noncompliance from the
previous compliance term will be subject to remedial action under CAS at the
time that ODJFS first becomes aware of this noncompliance.
I. In cases where an MCP contracted healthcare provider is found to have
violated a program requirement (e.g., failing to provide adequate contract
termination notice, marketing to potential members, inappropriate member
billing, etc.), ODJFS will not assess points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS. Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so,
sanctions/remedial actions may be assessed, as determined by ODJFS.
J. All notices of noncompliance will be issued in writing via email and
facsimile to the identified MCP contact.
II. Types of Sanctions/Remedial Actions
ODJFS may impose the following types of sanctions/remedial actions, including,
but not limited to, the items listed below. The following are examples of
program violations and their related penalties. This list is not all inclusive.
As with any instance of noncompliance, ODJFS retains the right to use their sole
discretion to determine the most appropriate penalty based on the severity of
the offense, pattern of repeated noncompliance, and number of consumers
affected. Additionally, if an MCP has received any previous written
correspondence regarding their duties and obligations under OAC rule or the
Agreement, such notice may be taken into consideration when determining
penalties and/or remedial actions.
A. Corrective Action Plans (CAPs) — A CAP is a structured activity/process
implemented by the MCP to improve identified operational deficiencies.
MCPs may be required to develop CAPs for any instance of noncompliance, and CAPs
are not limited to actions taken in this Appendix. All CAPs requiring ongoing
activity on the part of an MCP to ensure their compliance with a program
requirement remain in effect for twenty-four months.
In situations where ODJFS has already determined the specific action which must
be implemented by the MCP or if the MCP has failed to submit a CAP, ODJFS may
require the MCP to comply with an ODJFS-developed or “directed” CAP.

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 3
In situations where a penalty is assessed for a violation an MCP has previously
been assessed a CAP (or any penalty or any other related written
correspondence), the MCP may be assessed escalating penalties.
B. Points — Points will accumulate over a rolling 12-month schedule. Each month,
points that are more than 12-months old will expire. Points will be tracked and
monitored separately for each Agreement the MCP concomitantly holds with the
BMHC, beginning with the commencement of this Agreement (i.e., the MCP will have
zero points at the onset of this Agreement).
No points will be assigned for any violation where an MCP is able to document
that the precipitating circumstances were completely beyond their control and
could not have been foreseen (e.g., a construction crew severs a phone line, a
lightning strike blows a computer system, etc.).
B.1. 5 Points — Failures to meet program requirements, including but not limited
to, actions which could impair the member’s ability to obtain correct
information regarding services or which could impair a consumer’s or member’s
rights, as determined by ODJFS, will result in the assessment of 5 points.
Examples include, but are not limited to, the following:

  •   Violations which result in a member’s MCP selection or termination based
on inaccurate provider panel information from the MCP.     •   Failure to
provide member materials to new members in a timely manner.     •   Failure to
comply with appeal, grievance, or state hearing requirements, including the
failure to notify a member of their right to a state hearing when the MCP
proposes to deny, reduce, suspend or terminate a Medicaid-covered service.     •
  Failure to staff 24-hour call-in system with appropriate trained medical
personnel.     •   Failure to meet the monthly call-center requirements for
either the member services or the 24-hour call-in system lines.     •  
Provision of false, inaccurate or materially misleading information to health
care providers, the MCP’s members, or any eligible individuals.     •   Use of
unapproved marketing or member materials.     •   Failure to appropriately
notify ODJFS or members of provider panel terminations.     •   Failure to
update website provider directories as required.

B.2. 10 Points — Failures to meet program requirements, including but not
limited to, actions which could affect the ability of the MCP to deliver or the
consumer to access covered services, as determined by ODJFS. Examples include,
but are

 



--------------------------------------------------------------------------------



 



Appendix N
Page 4
not limited to, the following:

  •   Discrimination among members on the basis of their health status or need
for health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).     •   Failure to assist a member in accessing needed services in a
timely manner after request from the member.     •   Failure to provide
medically-necessary Medicaid covered services to members.     •   Failure to
process prior authorization requests within the prescribed time frames.

C. Fines — Refundable or nonrefundable fines may be assessed as a penalty
separate to or in combination with other sanctions/remedial actions.
C.1. Unless otherwise stated, all fines are nonrefundable.
C.2. Pursuant to procedures as established by ODJFS, refundable and
nonrefundable monetary sanctions/assurances must be remitted to ODJFS within
thirty (30) days of receipt of the invoice by the MCP. In addition, per Ohio
Revised Code Section 131.02, payments not received within forty-five (45) days
will be certified to the Attorney General’s (AG’s) office. MCP payments
certified to the AG’s office will be assessed the appropriate collection fee by
the AG’s office.
C.3. Monetary sanctions/assurances imposed by ODJFS will be based on the most
recent premium payments.
C.4. Any monies collected through the imposition of a refundable fine will be
returned to the MCP (minus any applicable collection fees owed to the Attorney
General’s Office if the MCP has been delinquent in submitting payment) after
they have demonstrated full compliance, as determined by ODJFS, with the
particular program requirement. If an MCP does not comply within one (1) year of
the date of notification of noncompliance involving issues of case management
and two (2) years of the date of notification of noncompliance in issues
involving encounter data, then the monies will not be refunded.
C.5. MCPs are required to submit a written request for refund to ODJFS at the
time they believe is appropriate before a refund of monies will be considered.
D. Combined Remedies — Notwithstanding any other action ODJFS may take under
this Appendix, ODJFS may impose a combined remedy which will address all areas
of

 



--------------------------------------------------------------------------------



 



Appendix N
Page 5
noncompliance if ODJFS determines, in its sole discretion, that (1) one systemic
problem is responsible for multiple areas of noncompliance and/or (2) that there
are a number of repeated instances of noncompliance with the same program
requirement.
E. Progressive Remedies — Progressive remedies will be based on the number of
points accumulated at the time of the most recent incident. Unless specifically
otherwise indicated in this appendix, all fines are nonrefundable. The
designated fine amount will be assessed when the number of accumulated points
falls within the ranges specified below:

          0 -15 Points  
Corrective Action Plan (CAP)
       
 
16-25 Points  
CAP + $5,000 fine
       
 
26-50 Points  
CAP + $10,000 fine
       
 
51-70 Points  
CAP + $20,000 fine
       
 
71-100 Points  
CAP + $30,000 fine
       
 
100+ Points  
Proposed Contract Termination

F. New Member Selection Freezes — Notwithstanding any other penalty or point
assessment that ODJFS may impose on the MCP under this Appendix, ODJFS may
prohibit an MCP from receiving new membership through consumer initiated
selection or the assignment process if: (1) the MCP has accumulated a total of
51 or more points during a rolling 12-month period; (2) or the MCP fails to
fully implement a CAP within the designated time frame; or (3) circumstances
exist which potentially jeopardize the MCP’s members’ access to care. [Examples
of circumstances that ODJFS may consider as jeopardizing member access to care
include:

  •   the MCP has been found by ODJFS to be noncompliant with the prompt payment
or the non-contracting provider payment requirements;     •   the MCP has been
found by ODJFS to be noncompliant with the provider panel requirements specified
in Appendix H of the Agreement;     •   the MCP’s refusal to comply with a
program requirement after ODJFS has directed the MCP to comply with the specific
program requirement; or     •   the MCP has received notice of proposed or
implemented adverse action by the Ohio Department of Insurance.]

Payments provided for under the Agreement will be denied for new enrollees, when
and

 



--------------------------------------------------------------------------------



 



Appendix N
Page 6
for so long as, payments for those enrollees are denied by CMS in accordance
with the requirements in 42 CFR 438.730.
G. Reduction of Assignments — ODJFS has sole discretion over how member
auto-assignments are made. ODJFS may reduce the number of assignments an MCP
receives to assure program stability within a region or if ODJFS determines that
the MCP lacks sufficient capacity to meet the needs of the increased volume in
membership. Examples of circumstances which ODJFS may determine demonstrate a
lack of sufficient capacity include, but are not limited to an MCP’s failure to:
maintain an adequate provider network; repeatedly provide new member materials
by the member’s effective date; meet the minimum call center requirements; meet
the minimum performance standards for identifying and assessing children with
special health care needs and members needing case management services; and/or
provide complete and accurate appeal/grievance, member’s PCP and CAMS data
files.
H. Termination, Amendment, or Nonrenewal of MCP Provider Agreement — ODJFS can
at any time move to terminate, amend or deny renewal of a provider agreement.
Upon such termination, nonrenewal, or denial of an MCP provider agreement, all
previously collected monetary sanctions will be retained by ODJFS.
I. Specific Pre-Determined Penalties
I.1. Adequate network-minimum provider panel requirements — Compliance with
provider panel requirements will be assessed quarterly. Any deficiencies in the
MCP’s provider network as specified in Appendix H of the Agreement or by ODJFS,
will result in the assessment of a $1,000 nonrefundable fine for each category
(practitioners, PCP capacity, hospitals), for each county, and for each
population (e.g., ABD, CFC). For example if the MCP did not meet the following
minimum panel requirements, the MCP would be assessed (1) a $3,000 nonrefundable
fine for the failure to meet CFC panel requirements; and, (2) a $1,000
nonrefundable fine for the failure to meet ABD panel requirements).

  •   practitioner requirements in Franklin county for the CFC population     •
  practitioner requirements in Franklin county for the ABD population     •  
hospital requirements in Franklin county for the CFC population     •   PCP
capacity requirements in Fairfield county for the CFC population

In addition to the pre-determined penalties, ODJFS may assess additional
penalties pursuant to this Appendix (e.g. CAPs, points, fines) if member
specific access issues are identified resulting from provider panel
noncompliance.
I.2. Geographic Information System — Compliance with the Geographic Information
System (GIS) requirements will be assessed semi-annually. Any failure to meet
GIS requirements as specified in Appendix H of the Agreement will result a
$1,000 nonrefundable fine for each county and for each population

 



--------------------------------------------------------------------------------



 



Appendix N
Page 7
(e.g., ABD, CFC, etc.). For example if the MCP did not meet GIS requirements in
the following counties, the MCP would be assessed (1) a nonrefundable $2,000
fine for the failure to meet GIS requirements for the CFC population and (2) a
$1,000 nonrefundable fine for the failure to meet GIS requirements for the ABD
population.

  •   GIS requirements in Franklin county for the CFC population     •   GIS
requirements in Fairfield county for the CFC population     •   GIS requirements
in Franklin county for the ABD population

I.3. Late Submissions — All required submissions/data and documentation requests
must be received by their specified deadline and must represent the MCP in an
honest and forthright manner. Failure to provide ODJFS with a required
submission or any data/documentation requested by ODJFS will result in the
assessment of a nonrefundable fine of $100 per day, unless the MCP requests and
is granted an extension by ODJFS. Assessments for late submissions will be done
monthly. Examples of such program violations include, but are not limited to:

  •   Late required submissions

  •   Annual delegation assessments     •   Call center report     •   Franchise
fee documentation     •   Reinsurance information (e.g., prior approval of
changes)     •   State hearing notifications

  •   Late required data submissions

  •   Appeals and grievances, case management, or PCP data

  •   Late required information requests

  •   Automatic call distribution reports     •   Information/resolution
regarding consumer or provider complaint     •   Just cause or other
coordination care request from ODJFS     •   PVS survey forms     •   Failure to
provide ODJFS with a required submission after ODJFS has notified the MCP that
the prescribed deadline for that submission has passed

If an MCP determines that they will be unable to meet a program deadline or
data/documentation submission deadline, the MCP must submit a written request to
its Contract Administrator for an extension of the deadline, as soon as
possible, but no later than 3 PM EST on the date of the deadline in question.
Extension requests should only be submitted in situations where unforeseeable
circumstances have occurred which make it impossible for the MCP to meet an
ODJFS-stipulated deadline and all such requests will be evaluated upon this
standard. Only written approval as may be granted by ODJFS of a deadline
extension will preclude the assessment of compliance action for untimely

 



--------------------------------------------------------------------------------



 



Appendix N
Page 8
submissions.
I.4. Noncompliance with Claims Adjudication Requirements — If ODJFS finds that
an MCP is unable to (1) electronically accept and adjudicate claims to final
status and/or (2) notify providers of the status of their submitted claims, as
stipulated in Appendix C of the Agreement, ODJFS will assess the MCP with a
monetary sanction of $20,000 per day for the period of noncompliance.
If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims, the MCP will
be assessed 5 points per incident of noncompliance.
I.5. Noncompliance with Prompt Payment: — Noncompliance with the prompt pay
requirements as specified in Appendix J of the Agreement will result in
progressive penalties. The first violation during a rolling 12-month period will
result in the submission of quarterly prompt pay and monthly status reports to
ODJFS until the next quarterly report is due. The second violation during a
rolling 12-month period will result in the submission of monthly status reports
and a refundable fine equal to 5% of the MCP’s monthly premium payment or
$300,000, whichever is less. The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be refunded by ODJFS only after the MCP
complies with the required standards for two (2) consecutive quarters.
Subsequent violations will result in an enrollment freeze.
If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to an enrollment freeze of not less than three (3) months duration.
I.6. Noncompliance with Franchise Fee Assessment Requirements — In accordance
with ORC Section 5111.176, and in addition to the imposition of any other
penalty, occurrence or points under this Appendix, an MCP that does not pay the
franchise permit fee in full by the due date is subject to any or all of the
following:

  •   A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;

 



--------------------------------------------------------------------------------



 



Appendix N
Page 9

  •   Withholdings from future ODJFS capitation payments. If an MCP fails to pay
the full amount of its franchise fee when due, or the full amount of the imposed
penalty, ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full;     •   Proposed
termination or non-renewal of the MCP’s Medicaid provider agreement may occur if
the MCP:

  a.   Fails to pay its franchise permit fee or fails to pay the fee promptly;  
  b.   Fails to pay a penalty imposed under this Appendix or fails to pay the
penalty promptly;     c.   Fails to cooperate with an audit conducted in
accordance with ORC Section 5111.176.

I.7. Noncompliance with Clinical Laboratory Improvement Amendments —
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each violation.
I.8. Noncompliance with Abortion and Sterilization Payment — Noncompliance with
abortion and sterilization requirements as specified by ODJFS will result in the
assessment of a nonrefundable $2,000 fine for each documented violation.
Additionally, MCPs must take all appropriate action to correct each
ODJFS-documented violation.
I.9. Refusal to Comply with Program Requirements — If ODJFS has instructed an
MCP that they must comply with a specific program requirement and the MCP
refuses, such refusal constitutes documentation that the MCP is no longer
operating in the best interests of the MCP’s members or the state of Ohio and
ODJFS will move to terminate or nonrenew the MCP’s provider agreement.
III. Request for Reconsiderations
MCPs may request a reconsideration of remedial action taken under the CAS for
penalties that include points, fines, reductions in assignments and/or selection
freezes. Requests for reconsideration must be submitted on the ODJFS required
form as follows:
A. MCPs notified of ODJFS’ imposition of remedial action taken under the CAS
will have ten (10) working days from the date of receipt of the facsimile to
request reconsideration, although ODJFS will impose enrollment freezes based on
an access to care concern concurrent with initiating notification to the MCP.
Any information that the MCP would like reviewed as part of the reconsideration
request must be submitted at the time of submission of the reconsideration
request, unless ODJFS extends the time frame

 



--------------------------------------------------------------------------------



 



Appendix N
Page 10
in writing.
B. All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief, Bureau of Managed Health Care, and
received by ODJFS by the tenth business day after receipt of the faxed
notification of the imposition of the remedial action by ODJFS.
C. The MCP will be responsible for verifying timely receipt of all
reconsideration requests. All requests for reconsideration must explain in
detail why the specified remedial action should not be imposed. The MCP’s
justification for reconsideration will be limited to a review of the written
material submitted by the MCP. The Bureau Chief will review all correspondence
and materials related to the violation in question in making the final
reconsideration decision.
D. Final decisions or requests for additional information will be made by ODJFS
within ten (10) business days of receipt of the request for reconsideration.
E. If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission. Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.
F. If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS. The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX O
PAY-FOR-PERFORMANCE (P4P)
ABD ELIGIBLE POPULATION
This Appendix establishes a Pay-for-performance (P4P) incentive system for
managed care plans (MCPs) to improve performance in specific areas important to
the Medicaid MCP members. P4P includes the at-risk amount included with the
monthly premium payments (see Appendix F, Rate Chart), and possible additional
monetary rewards up to $250,000.
To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for selected Clinical
Performance Measures, as set forth herein below. For qualifying MCPs, higher
performance standards for three measures must be reached to be awarded a portion
of the at-risk amount and any additional P4P (see Sections 1). An excellent and
superior standard is set in this Appendix for each of the three measures.
Qualifying MCPs will be awarded a portion of the at-risk amount for each
excellent standard met. If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 2).
ODJFS will use the first calendar year of an MCP’s ABD managed care program
membership as the baseline year (i.e., CY2007). The baseline year will be used
to determine performance standards and targets; baseline data may come from a
combination of FFS claims data and MCP encounter data. As many of the
performance measures used in the determination of P4P require two calendar years
of baseline data, the additional calendar year (i.e., the calendar year prior to
the first calendar year of ABD managed care program membership, [i.e., CY2006])
data will come from FFS claims.
An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007). CY2008 will be the initial report period upon which
compliance with the performance standards will be determined. SFY 2009 will
become the first year, an MCP’s performance level for P4P can be determined.
1. SFY 2009 P4P
1.a. Qualifying Performance Levels
To qualify for consideration of the SFY 2009 P4P, an MCP’s performance level
must:
1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and
2) Meet the P4P standards established for the Clinical Performance Measures
below.

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 2

  •   A detailed description of the methodologies for each measure can be found
on the BMHC page of the ODJFS website.

Measures for which the minimum performance standard for SFY 2009 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:
1. PCP Turnover (Appendix M, Section 2.a.)
Report Period: CY 2008
2. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M,
Section 2.c.)
Report Period: CY 2008
3. Consumer Satisfaction measure to be determined (Appendix M, Section 3.)
Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2009 contract period.
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2009 P4P. The MCP meets the P4P standard if
one of two criteria is met. The P4P standard is a performance level of either:
1) The minimum performance standard established in Appendix M, Performance
Evaluation, for five of eight clinical performance measures listed below; or
2) The Medicaid benchmarks for five of eight clinical performance measures
listed below. The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.

                  Medicaid Clinical Performance Measure   Benchmark CHF:
Inpatient Hospital Discharge Rate   TBD  
1.
  CAD: Beta-Blocker Treatment after Heart Attack (AMI -related admission)   TBD
2.
  CAD: Cholesterol Management for Patients with Cardiovascular Conditions/LDL-C
screening performed   TBD
3.
  Hypertension: Inpatient Hospital Discharge Rate   TBD
4.
  Diabetes: Comprehensive Diabetes Care (CDC)/Eye exam   TBD
5.
  COPD: Inpatient Hospital Discharge Rate   TBD
6.
  Asthma: Use of Appropriate Medications for People with Asthma   TBD
7.
  Mental Health: Follow-up After Hospitalization for Mental Illness   TBD

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 3
1.b. Excellent and Superior Performance Levels
For qualifying MCPs as determined by Section 1.a.. herein, performance will be
evaluated on the measures below to determine the status of the at-risk amount or
any additional P4P that may be awarded. Excellent and Superior standards are set
for the three measures described below. The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.
1. Case Management of Members (Appendix M, Section 1.b.i)
Report Period: April — June 2009
Excellent Standard: TBD
Superior Standard: TBD
2. Comprehensive Diabetes Care (CDC)/Eye exam (Appendix M, Section 1.c.xiv.)
Report Period: CY 2008
Excellent Standard: TBD
Superior Standard: TBD
3. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M,
Section 2.c.)
Report Period: CY 2008
Excellent Standard: TBD
Superior Standard: TBD
1.c. Determining SFY 2009 P4P
MCPs reaching the minimum performance standards described in Section 1.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P. For each Excellent standard established in Section 1.b.
herein, that an MCP meets, one-third of the at-risk amount may be retained. For
MCPs meeting all of the Excellent and Superior standards established in
Section 1.b. herein, additional P4P may be awarded. For MCPs receiving
additional P4P, the amount in the P4P fund (see section 2.) will be divided
equally, up to the maximum additional amount, among all MCPs’ABD and/or CFC
programs

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 4
receiving additional P4P. The maximum additional amount to be awarded per plan,
per program, per contract year is $250,000. An MCP may receive up to $500,000
should both of the MCP’s ABD and CFC programs achieve the Superior Performance
Levels.
2. NOTES
2.a. Initiation of the P4P System
For MCPs in their first twenty-four (24) months of Ohio Medicaid ABD Managed
Care Program participation, the status of the at-risk amount will not be
determined because compliance with many of the standards in the ABD program
cannot be determined in an MCP’s first two contract years (see Appendix F., Rate
Chart). In addition, MCPs in their first two (2) contract years in the ABD
program are not eligible for the additional P4P amount awarded for superior
performance.
Starting with the twenty-fifth (25th) month of participation in the ABD program,
the MCP’s at-risk amount will be included in the P4P system. The determination
of the status of this at-risk amount will occur after two (2) calendar years of
ABD membership. Because of this requirement, the number of months of at-risk
dollars to be included in an MCP’s first at-risk status determination may vary
depending on when an MCP starts with the ABD program relative to the calendar
year.
2.b. Determination of at-risk amounts and additional P4P payments
For MCPs that have participated in the Ohio Medicaid ABD Managed Care Program
long enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP’s at-risk
amount will occur within six (6) months of the end of the contract period.
Determination of additional P4P payments will be made at the same time the
status of an MCP’s at-risk amount is determined.
2.c. Statewide P4P system
All MCPs will be included in a statewide P4P system for the ABD program. The
at-risk amount will be determined using a statewide result for all regions in
which an MCP serves ABD membership.
2.d. Contract Termination, Nonrenewals, or Denials
Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to ODJFS
in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of the
provider agreement.

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 5
Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS’ approval of a provider
agreement assignment.
2.e. Report Periods
The report period used in determining the MCP’s performance levels varies for
each measure depending on the frequency of the report and the data source.
Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP’s overall
performance level for that contract period.

 



--------------------------------------------------------------------------------



 



Appendix P
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX P
MCP TERMINATIONS/NONRENEWALS/AMENDMENTS
ABD ELIGIBLE POPULATION
Upon termination either by the MCP or ODJFS, nonrenewal or denial of an MCP’s
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
MCP-INITIATED TERMINATIONS/NONRENEWALS
If an MCP provides notice of the termination/nonrenewal of their provider
agreement to ODJFS, pursuant to Article VIII of the agreement, the MCP will be
required to submit a refundable monetary assurance. This monetary assurance will
be held by ODJFS until such time that the MCP has submitted all outstanding
monies owed and reports, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP’s provider agreement. The monetary assurance must be in an
amount of either $50,000 or 5 % of the capitation amount paid by ODJFS in the
month the termination/nonrenewal notice is issued, whichever is greater.
The MCP must also return to ODJFS the at-risk amount paid to the MCP under the
current provider agreement. The amount to be returned will be based on actual
MCP membership for preceding months and estimated MCP membership through the end
date of the contract. MCP membership for each month between the month the
termination/nonrenewal is issued and the end date of the provider agreement will
be estimated as the MCP membership for the month the termination/nonrenewal is
issued. Any over payment will be determined by comparing actual to estimated MCP
membership and will be returned to the MCP following the end date of the
provider agreement.
The MCP must remit the monetary assurance and the at-risk amount in the
specified amounts via separate electronic fund transfers (EFT) payable to
Treasurer of State, State of Ohio (ODJFS). The MCP should contact their Contract
Administrator to verify the correct amounts required for the monetary assurance
and the at-risk amount and obtain an invoice number prior to submitting the
monetary assurance and the at-risk amount. Information from the invoices must be
included with each EFT to ensure monies are deposited in the appropriate ODJFS
Fund account. In addition, the MCP must send copies of the EFT bank
confirmations and copies of the invoices to their Contract Administrator.
If the monetary assurance and the at-risk amount are not received as specified
above, ODJFS will withhold the MCP’s next month’s capitation payment until such
time that ODJFS receives documentation that the monetary assurance and the
at-risk amount are received by the Treasurer of State. If within one year of the
date of issuance of the invoice, an MCP does not submit all outstanding monies
owed and required submissions, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP’s provider agreement, the monetary assurance will not be
refunded to the MCP.

 



--------------------------------------------------------------------------------



 



Appendix P
Aged, Blind or Disabled (ABD) population
Page 2
ODJFS-INITIATED TERMINATIONS
If ODJFS initiates the proposed termination, nonrenewal or amendment of an MCP’s
provider agreement pursuant to OAC rule 5101:3-26-10 and the MCP appeals that
proposed action, the MCP’s provider agreement will be extended through the
issuance of an adjudication order in the MCP’s appeal under the R.C.
Chapter 119.
During this time, the MCP will continue to accrue points and be assessed
penalties for each subsequent compliance assessment occurrence/violation under
Appendix N of the provider agreement. If the MCP exceeds 69 points, each
subsequent point accrual will result in a $15,000 nonrefundable fine.
Pursuant to OAC rule 5101:3-26-10(H), if ODJFS has proposed the termination,
nonrenewal, denial or amendment of a provider agreement, ODJFS may notify the
MCP’s members of this proposed action and inform the members of their right to
immediately terminate their membership with that MCP without cause. If ODJFS has
proposed the termination, nonrenewal, denial or amendment of a provider
agreement and access to medically-necessary covered services is jeopardized,
ODJFS may propose to terminate the membership of all of the MCP’s members. The
appeal process for reconsideration of the proposed termination of members is as
follows:

•   All notifications of such a proposed MCP membership termination will be made
by ODJFS via certified or overnight mail to the identified MCP Contact.   •  
MCPs notified by ODJFS of such a proposed MCP membership termination will have
three working days from the date of receipt to request reconsideration.   •  
All reconsideration requests must be submitted by either facsimile transmission
or overnight mail to the Deputy Director, Office of Ohio Health Plans, and
received by 3PM Eastern Time (ET) on the third working day following receipt of
the ODJFS notification of termination. The address and fax number to be used in
making these requests will be specified in the ODJFS notification of termination
document.   •   The MCP will be responsible for verifying timely receipt of all
reconsideration requests. All requests must explain in detail why the proposed
MCP membership termination is not justified. The MCP’s justification for
reconsideration will be limited to a review of the written material submitted by
the MCP.   •   A final decision or request for additional information will be
made by the Deputy Director within three working days of receipt of the request
for reconsideration. Should the Deputy Director require additional time in
rendering the final reconsideration decision, the MCP will be notified of such
in writing.

 



--------------------------------------------------------------------------------



 



Appendix P
Aged, Blind or Disabled (ABD) population
Page 3

•   The proposed MCP membership termination will not occur while an appeal is
under review and pending the Deputy Director’s decision. If the Deputy Director
denies the appeal, the MCP membership termination will proceed at the first
possible effective date. The date may be retroactive if the ODJFS determines
that it would be in the best interest of the members.

 